



AMENDED AND RESTATED CREDIT AGREEMENT



among


BG STAFFING, INC.,
as Borrower



THE LENDERS FROM TIME TO TIME PARTY HERETO



and



TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swing Line Lender






TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Book Runner



DATED AS OF APRIL 3, 2017



edgarversionarcredita_image1.jpg [edgarversionarcredita_image1.jpg]







--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE 1 DEFINITIONS
1

Section 1.1
Definitions    1

Section 1.2
Accounting Matters    29

Section 1.3
ERISA Matters    30

Section 1.4
Other Definitional Provisions    30

Section 1.5
Interpretative Provision    30

Section 1.6
Times of Day    30

Section 1.7
Other Loan Documents    31

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS
31

Section 2.1
The Loans    31

Section 2.2
Swing Line Loans    33

Section 2.3
Fees    36

Section 2.4
Payments Generally; Administrative Agent’s Clawback    36

Section 2.5
Evidence of Debt    37

Section 2.6
Interest; Payment Terms    38

Section 2.7
Voluntary Termination or Reduction of Revolving Credit Commitments;
Prepayments    41

Section 2.8
Uncommitted Increase in Commitments    42

ARTICLE 3 TAXES, YIELD PROTECTION AND INDEMNITY
43

Section 3.1
Increased Costs    43

Section 3.2
Illegality    44

Section 3.3
Inability to Determine Rates    45

Section 3.4
Taxes    45

Section 3.5
Compensation for Losses    49

Section 3.6
Mitigation of Obligations; Replacement of Lenders    50

Section 3.7
Survival    51

ARTICLE 4 SECURITY
51

Section 4.1
Collateral    51

Section 4.2
Setoff    51

Section 4.3
Authorization to File Financing Statements    52

ARTICLE 5 CONDITIONS PRECEDENT
52

Section 5.1
Initial Extension of Credit    52

Section 5.2
All Extensions of Credit    54

Section 5.3
Credit Extensions in Respect of MIRE Event    55

ARTICLE 6 REPRESENTATIONS AND WARRANTIES
55

Section 6.1
Entity Existence    55

Section 6.2
Financial Statements; Etc    56

Section 6.3
Action; No Breach    56

Section 6.4
Operation of Business    56

Section 6.5
Litigation and Judgments    56

Section 6.6
Rights in Properties; Liens    57



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page




Section 6.7
Enforceability    57

Section 6.8
Approvals    57

Section 6.9
Taxes    57

Section 6.10
Use of Proceeds; Margin Securities    57

Section 6.11
ERISA    58

Section 6.12
Disclosure    58

Section 6.13
Subsidiaries    58

Section 6.14
Agreements    58

Section 6.15
Compliance with Laws    58

Section 6.16
Inventory    59

Section 6.17
Regulated Entities    59

Section 6.18
Environmental Matters    59

Section 6.19
Intellectual Property    60

Section 6.20
Foreign Assets Control Regulations and Anti-Money

Laundering    60
Section 6.21
Patriot Act    60

Section 6.22
Insurance    61

Section 6.23
Solvency    61

Section 6.24
Security Documents    61

Section 6.25
Businesses    61

Section 6.26
Labor Matters    61

Section 6.27
Zycron Acquisition Documents    61

Section 6.28
Sanctions    62

Section 6.29
Anti-Corruption Laws    62

Section 6.30
EEA Financial Institutions    62

ARTICLE 7 AFFIRMATIVE COVENANTS
62

Section 7.1
Reporting Requirements    62

Section 7.2
Maintenance of Existence; Conduct of Business    64

Section 7.3
Maintenance of Properties    64

Section 7.4
Taxes and Claims    64

Section 7.5
Insurance    65

Section 7.6
Inspection Rights    65

Section 7.7
Keeping Books and Records    65

Section 7.8
Compliance with Laws    66

Section 7.9
Compliance with Agreements    66

Section 7.10
Further Assurances    66

Section 7.11
ERISA    66

Section 7.12
Depository Relationship    66

Section 7.13
Additional Guarantors    66

Section 7.14
Anti-Corruption Laws and Sanctions    67

ARTICLE 8 NEGATIVE COVENANTS
67

Section 8.1
Debt    67

Section 8.2
Limitation on Liens    68



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page




Section 8.3
Mergers, Etc    68

Section 8.4
Restricted Payments    69

Section 8.5
Loans and Investments    69

Section 8.6
Transactions With Affiliates    70

Section 8.7
Disposition of Assets    71

Section 8.8
Sale and Leaseback    71

Section 8.9
Prepayment and Payment of Debt    71

Section 8.10
Nature of Business    71

Section 8.11
Environmental Protection    71

Section 8.12
Accounting    71

Section 8.13
Burdensome Agreements    72

Section 8.14
Subsidiaries    72

Section 8.15
Amendments of Constituent Documents    72

Section 8.16
Hedge Agreements    72

Section 8.17
OFAC    72

Section 8.18
Sanctions    72

Section 8.19
Anti-Corruption Laws    72

Section 8.20
Use of Term Loan Proceeds    73

ARTICLE 9 FINANCIAL COVENANTS
73

Section 9.1
Leverage Ratio    73

Section 9.2
Fixed Charge Coverage Ratio    73

Section 9.3
Dividend Fixed Charge Coverage Ratio    73

ARTICLE 10 DEFAULT
73

Section 10.1
Events of Default    73

Section 10.2
Remedies Upon Default    76

Section 10.3
Application of Funds    76

Section 10.4
Performance by Administrative Agent    77

ARTICLE 11 AGENCY
77

Section 11.1
Appointment and Authority    77

Section 11.2
Rights as a Lender    78

Section 11.3
Exculpatory Provisions    78

Section 11.4
Reliance by Administrative Agent    79

Section 11.5
Delegation of Duties    80

Section 11.6
Resignation of Administrative Agent    80

Section 11.7
Non-Reliance on Administrative Agent and Other Lenders    81

Section 11.8
Administrative Agent May File Proofs of Claim    82

Section 11.9
Collateral and Guaranty Matters    83

Section 11.10
Bank Product Agreements    83

ARTICLE 12 MISCELLANEOUS
84

Section 12.1
Expenses    84

Section 12.2
INDEMNIFICATION    85



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page




Section 12.3
Limitation of Liability    86

Section 12.4
No Duty    86

Section 12.5
Lenders Not Fiduciary    86

Section 12.6
Equitable Relief    86

Section 12.7
No Waiver; Cumulative Remedies    86

Section 12.8
Successors and Assigns    87

Section 12.9
Survival    91

Section 12.10
Amendment    91

Section 12.11
Notices    92

Section 12.12
Governing Law; Venue; Service of Process    94

Section 12.13
Counterparts    94

Section 12.14
Severability    95

Section 12.15
Headings    95

Section 12.16
Construction    95

Section 12.17
Independence of Covenants    95

Section 12.18
WAIVER OF JURY TRIAL    95

Section 12.19
Additional Interest Provision    95

Section 12.20
Ceiling Election    97

Section 12.21
USA Patriot Act Notice    97

Section 12.22
Defaulting Lenders    97

Section 12.23
Sharing of Payments by Lenders    99

Section 12.24
Payments Set Aside    100

Section 12.25
Confidentiality    100

Section 12.26
Electronic Execution of Assignments and Certain Other Documents    101

Section 12.27
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    101

Section 12.28
Restatement of Existing Credit Agreement; Closing Date Assignments    102

Section 12.29
NOTICE OF FINAL AGREEMENT    103







iv

--------------------------------------------------------------------------------








INDEX TO SCHEDULES
 
 
 
Schedule
Description of Schedule
Section
 
 
 
1.1
Specified Account Debtors
1.1
2.1
Commitments and Applicable Percentages
2.1
6.5
Litigation and Judgments
6.5
6.6(b)
Leased Real Property (Lessee)
6.6(b)
6.13
Subsidiaries, Ventures, Etc.
6.13
6.19
Intellectual Property
6.19
8.1
Existing Debt
8.1
8.2
Existing Liens
8.2
8.5
Existing Investments
8.5
12.11
Notices
12.11





INDEX TO EXHIBITS
 
 
 
Exhibit
Description of Exhibit
Section
 
 
 
A
Assignment and Assumption
1.1
B
Borrowing Base Report
1.1
C
Compliance Certificate
1.1
D
Guaranty
1.1
E
Revolving Credit Borrowing Request
1.1
F
Revolving Credit Note
1.1
G
Security Agreement
1.1
H
Swing Line Loan Request
1.1
I
Tax Forms
3.4(g)
J
Term Loan Borrowing Request
1.1
K
Term Loan Note
1.1







v

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 3, 2017, is among BG STAFFING, INC., a Delaware corporation (“Borrower”),
the lenders from time to time party hereto (collectively, “Lenders” and
individually, a “Lender”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent and Swing Line Lender.
RECITALS
Borrower, certain Lenders and Texas Capital Bank, National Association, as
Administrative Agent, are parties to that certain Credit Agreement dated as of
August 21, 2015 (said Credit Agreement, as amended, modified, and supplemented
from time to time, the “Existing Credit Agreement”). Borrower has requested that
the Existing Credit Agreement be amended and restated in its entirety, and
Lenders are willing to do so, subject to the provisions, terms and conditions
hereinafter set forth.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree to amend and restate the Existing Credit
Agreement in its entirety to read as follows:
ARTICLE 1

DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, all exhibits, appendices
and schedules hereto and in any note, certificate, report or other Loan
Documents made or delivered pursuant to this Agreement, the following terms will
have the meanings given such terms in this Article 1 or in the provision,
section or recital referred to below:
“Account” means an account, as defined in the UCC.
“Acquired Business” means the assets and liabilities acquired by BG, LLC
pursuant to the Zycron Acquisition Agreement.
“Acquisition” means the acquisition by any Person of (a) a majority of the
equity interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a business unit or line of
business of another Person, in each case (i) whether or not involving a merger
or consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.
“Acquisition Consideration” means the consideration given by Borrower or any of
its Subsidiaries for an Acquisition, including but not limited to the sum of
(without duplication) (a) the fair market value of any cash, property (excluding
equity interests) or services given, plus (b) the amount of any Debt assumed,
incurred or guaranteed (to the extent not otherwise included) in connection with
such Acquisition by Borrower or any of its Subsidiaries.


CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------





“Adjusted LIBOR” means, with respect to any Portion for any Interest Period or
day, as applicable, an interest rate per annum equal to LIBOR for such Interest
Period or day multiplied by the Statutory Reserve Rate.
“Administrative Agent” means Texas Capital Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, until the
appointment of a successor administrative agent pursuant to the terms of this
Agreement and, thereafter, shall mean such successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting stock of such
Person; or (c) 10% or more of the voting stock of which is directly or
indirectly beneficially owned or held by such Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise; provided, however, in
no event shall any Lender be deemed an Affiliate of Borrower or any of its
Subsidiaries or Affiliates.
“Agent Parties” means, collectively, Administrative Agent or any of its Related
Parties.
“Agreement” has the meaning set forth in the introductory paragraph hereto, and
includes all schedules, exhibits and appendices attached or otherwise identified
therewith.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1997, the UK Bribery Act of 2010 and all other applicable Laws relating to any
Obligated Party or any of its Affiliates from time to time concerning or
relating to bribery or corruption.
“Applicable Margin” means (a) with respect to each LIBOR Portion, (i) 2.75% if
such Portion is a Revolving Credit Loan and (ii) 3.00% if such Portion is a Term
Loan, and (b) with respect to each Base Rate Portion, 1.00%.
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
twelfth decimal place) of the Term Loan Facility represented by such Term Loan
Lender’s Term Loan Commitment at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the twelfth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time; provided that if the Term Loan Commitments or the
Revolving Credit Commitments have been terminated pursuant to the terms hereof,
then the Applicable Percentage of each Lender with respect to the applicable
Facility shall be determined based upon the Applicable Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.


CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------





“Applicable Rate” means (a) in the case of a Portion bearing interest based upon
the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the case of
a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable Margin.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Texas Capital Bank in its capacity as sole lead arranger and
sole book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.8), and accepted by Administrative Agent, in
substantially the form of Exhibit A or any other form approved by Administrative
Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Agreements” means those certain agreements entered into from time
to time between any Obligated Party and a Lender or its Affiliate in connection
with any of the Bank Products, including without limitation, Hedge Agreements.
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligated Party to
any Lender or its Affiliate pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that an Obligated Party is
obligated to reimburse to any Lender or its Affiliate as a result of such Lender
or its Affiliate purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to any
Obligated Party pursuant to the Bank Product Agreements. For the avoidance of
doubt, the Bank Product Obligations arising under any Hedge Agreement shall be
determined by the Hedge Termination Value thereof.
“Bank Product Provider” means any Person that, at the time it enters into a Bank
Product Agreement is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.
“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Obligated Party by any Lender or its
Affiliate consisting of (a) deposit accounts, (b) cash management services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House


CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------





processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and other cash management arrangements maintained with any
Lender or its Affiliates, (c) debit cards, stored value cards, and credit cards
(including commercial credit cards (including so‑called “procurement cards” or
“P‑cards”)) and debit card and credit card processing services or (d) Hedge
Agreements.
“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day; (b) the sum of the Federal Funds
Rate for such day plus one half of one percent (0.5%); and (c) Adjusted LIBOR
for such day plus one percent (1.00%).
“Base Rate Portion” means each Portion bearing interest based on the Base Rate.
“BG, LLC” means BG Staffing, LLC, a Delaware limited liability company.
“Borrower” means the Person identified as such in the introductory paragraph
hereto, and its successors and assigns to the extent permitted by Section 12.8.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.
“Borrowing Base” means, as of any date, an amount equal to 85% of the value of
Eligible Accounts.
“Borrowing Base Report” means, as of any date of preparation, a certificate,
substantially the form of Exhibit B, or in any other form agreed to by Borrower
and Administrative Agent, prepared by and certified by a Responsible Officer of
Borrower.
“Borrowing Request” means a Revolving Credit Borrowing Request or a Term Loan
Borrowing Request, as applicable.
“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by law to be closed, and (b) for purposes of any
LIBOR Portion, a day that satisfies the requirements of clause (a) and that is a
day on which commercial banks in the City of London, England are open for
business and dealing in offshore Dollars. Unless otherwise provided, the term
“days” when used herein means calendar days.
“Capital Expenditure” means, with respect to any Person, any expenditure by such
Person for (a) an asset which will be used in a year or years subsequent to the
year in which the expenditure is made and which asset is properly classified in
relevant financial statements of such Person as equipment, real property, a
fixed asset or a similar type of capitalized asset in accordance with GAAP or
(b) an asset relating to or acquired in connection with an acquired business,
and any and all acquisition costs related to clause (a) or (b) above.
“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of Property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.


CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------





“Cash Interest Expense” means, for any Person for any period, total interest
expense in respect of all outstanding Debt actually paid or that is payable by
such Person during such period, including, without limitation, all commissions,
discounts, and other fees and charges with respect to letters of credit and all
net costs under Hedge Agreements in respect of interest rates to the extent such
costs are allocable to such period, but excluding interest expense not payable
in cash, all as determined in accordance with GAAP.
“Casualty Event” means any event not constituting a Disposition that gives rise
to the receipt by Borrower or any of its Subsidiaries of any insurance proceeds
or condemnation awards in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than fifty percent (50%) or more of the equity interests of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or


CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------





equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 12.10.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means substantially all of the Property of Borrower and its
Subsidiaries as described in the Security Documents, together with any other
Property and collateral described in the Security Documents, including, among
other things, any other Property which may now or hereafter secure the
Obligations or any part thereof.
“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to Administrative Agent, any Lender or Swing Line Lender by means of
electronic communications pursuant to Section 12.11(d), including through the
Platform.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C, or in any other form agreed to by Borrower and Administrative Agent,
prepared by and certified by a Responsible Officer of Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership or certificate of formation,
as applicable, and partnership agreement; (d) in the case of a trust, its trust
agreement; (e) in the case of a joint venture, its joint venture agreement;
(f) in the case of a limited liability company, its articles of organization,
operating agreement, regulations and/or other organizational and governance
documents and agreements; and (g) in the case of any other entity, its
organizational and governance documents and agreements.
“Continuing Lenders” has the meaning set forth in Section 12.28.
“Credit Extension” means a Revolving Credit Borrowing, a Term Loan Borrowing or
a Swing Line Borrowing, as the context may require.


CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------





“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of Property or services (including for purposes of the
clause (c), estimated earn-out payments in respect of Acquisitions), except
trade accounts payable of such Person arising in the ordinary course of business
that are not past due by more than ninety (90) days; (d) all Capitalized Lease
Obligations of such Person; (e) all Debt or other obligations of others
Guaranteed by such Person; (f) all obligations secured by a Lien existing on
Property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non‑recourse to the credit of such
Person; (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP would be shown as a liability on
the balance sheet of such Person; (h) any repurchase obligation or liability of
a Person with respect to Accounts, chattel paper or notes receivable sold by
such Person; (i) any liability under a sale and leaseback transaction that is
not a Capitalized Lease Obligation; (j) any obligation under any so called
“synthetic leases;” (k) any obligation arising with respect to any other
transaction that is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheets of a Person; (l) all payment and
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; (m) all liabilities of such Person in respect of unfunded
vested benefits under any Plan; (n) all net Hedge Obligations of such Person,
valued at the Hedge Termination Value thereof; and (o) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any equity interests in such Person or any other Person, valued, in
the case of redeemable preferred stock interests, at the greater of its
voluntary or involuntary liquidation preference, excluding, however, all accrued
and unpaid dividends.
For all purposes, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.
“Debt Service” means, for any Person, as of any date, the sum of all regularly
scheduled principal payments on all Senior Debt for the immediately following
four fiscal quarters commencing on such date, and all Cash Interest Expense that
is paid or payable during the immediately preceding four fiscal quarters ending
on such date in respect of all Debt of such Person.
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, assignment for the benefit of creditors,
moratorium, arrangement or composition, extension or adjustment of debts, or
similar Laws affecting the rights of creditors.
“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.
“Default Interest Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Margin, if any, applicable to a Base Rate Portion plus
(c) two percent (2%) per annum;


CREDIT AGREEMENT – Page 7

--------------------------------------------------------------------------------





provided, however, that with respect to a LIBOR Portion, the Default Interest
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Portion plus two percent (2%)
per annum; provided, however, in no event shall the Default Interest Rate exceed
the Maximum Rate.
“Defaulting Lender” means, subject to Section 12.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Swing Line Loans) within two (2) Business Days of the date when
due, (b) has notified Borrower, Administrative Agent or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.22(b)) upon delivery of written
notice of such determination to Borrower and each Lender.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.
“Disposition” means any sale, lease, sub-lease, transfer, assignment,
conveyance, release, loss or other disposition, or entry into any contract the
performance of which would result in any of the foregoing, of any interest in
Property, or of any interest in a Subsidiary that owns Property,


CREDIT AGREEMENT – Page 8

--------------------------------------------------------------------------------





in any transaction or event or series of transactions or events, and “Dispose”
has the correlative meaning thereto.
“Dividend Fixed Charge Coverage Ratio” means, as of any date, (a) Dividend Net
Cash Flow to (b) Debt Service.
“Dividend Net Cash Flow” means, as of any date, the sum of (a) EBITDA minus
(b) cash taxes paid, minus (c) Non-Financed Capital Expenditures, minus
(d) dividends and distributions in respect of equity interests of Borrower, in
each case for clause (a), (b), (c) and (d) for the immediately preceding four
fiscal quarters ending on such date, minus (e) scheduled earn-out payments in
respect of Acquisitions for the immediately following four fiscal quarters
commencing on such date.
“Dollars” and “$” mean lawful money of the United States of America.
“EBITDA” means, for any Person for any period, an amount equal to (a) Net Income
plus (b) the sum of the following to the extent deducted in the calculation of
Net Income: (i) interest expense; (ii) income taxes; (iii) depreciation;
(iv) amortization; (v) extraordinary losses determined in accordance with GAAP;
and (vi) all non-cash charges which do not represent a cash item in such period
or any future period, minus (c) the sum of the following to the extent included
in the calculation of Net Income: (i) income tax credits; (ii) extraordinary
gains determined in accordance with GAAP; and (iii) all non‑cash items
increasing Net Income. For purposes of calculating the Fixed Charge Coverage
Ratio and the Leverage Ratio as at any date, EBITDA shall be calculated on a pro
forma basis (as certified by Borrower to Administrative Agent) assuming that all
Acquisitions made, and all Dispositions completed, during the four consecutive
fiscal quarters then most recently ended has been made on the first day of such
period (but without any adjustment for projected cost savings or other synergies
unless otherwise approved by Administrative Agent except as provided in the
immediately following proviso); provided, however, EBITDA shall be increased as
a result of the Zycron Acquisition (A) for the first fiscal quarter of fiscal
year 2016, by $1,149,000, (B) for the second fiscal quarter of fiscal year 2016,
by $975,000, (C) for the third fiscal quarter of fiscal year 2016, by $989,000,
(D) for the fourth fiscal quarter of fiscal year 2016, by $976,000, and (E) for
the first fiscal quarter of fiscal year 2017 by $871,000, unless Administrative
Agent in exercising its reasonable discretion (following discussions with
Borrower) determines that cost savings and synergies in such amounts in respect
of the Zycron Acquisition are not being obtained, in which case Administrative
Agent may in its reasonable discretion lower any such amounts.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


CREDIT AGREEMENT – Page 9

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” means, as of any applicable period of determination thereof,
all accounts receivable of Borrower and its Subsidiaries that are Guarantors
created in the ordinary course of business that are reasonably acceptable to
Administrative Agent and satisfy the following conditions:
(a)    The Account complies with all applicable Laws, rules, and regulations,
including, without limitation, usury Laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;
(b)    The Account has not been outstanding for more than 90 days past the
original date of invoice, unless such Account is owed by a Specified Account
Debtor;
(c)    The Account does not represent a commission and the Account was created
in connection with the performance of services by Borrower or the applicable
Subsidiary in the ordinary course of business and such services have been
completed and accepted by the account debtor;
(d)    The Account arises from an enforceable contract, the performance of which
has been completed by Borrower or the applicable Subsidiary;
(e)    Borrower or the applicable Subsidiary has good and indefeasible title to
the Account and the Account is not subject to any Lien except Liens in favor of
Administrative Agent;
(f)    The Account does not arise out of a contract with or order from, an
account debtor that, by its terms, prohibits or makes void or unenforceable the
grant of a security interest by Borrower or the applicable Subsidiary to
Administrative Agent in and to such Account;
(g)    The Account is not subject to any retainage, setoff, counterclaim,
defense, dispute, recoupment, or adjustment other than normal discounts for
prompt payment;
(h)    The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;
(i)    The Account is not evidenced by chattel paper or an instrument;
(j)    No default exists under the Account by any party thereto;


CREDIT AGREEMENT – Page 10

--------------------------------------------------------------------------------





(k)    The account debtor has not returned or refused to retain, or otherwise
notified Borrower or the applicable Subsidiary of any dispute concerning the
performance of services for which the Account arose;
(l)    The Account is not owed by an Affiliate, employee, officer, director or
shareholder of Borrower or any of its Subsidiaries;
(m)    The Account is payable in Dollars or Canadian dollars (subject to
clause (ii) of the immediately following proviso) by the account debtor;
(n)    The Account is not owed by an account debtor whose Accounts
Administrative Agent in its reasonable discretion has chosen to exclude from
Eligible Accounts;
(o)    The account debtor is domiciled in the United States of America or
Canada;
(p)    No more than 25% of the aggregate balances then outstanding on all
Accounts owed by such account debtor and its Affiliates to Borrower and its
Subsidiaries are more than 90 days (or 120 days if such account debtor is a
Specified Account Debtor) past the dates of their original invoices;
(q)    The account debtor is not the United States of America or any department,
agency, or instrumentality thereof;
(r)    The aggregate of all Accounts owed by the account debtor and its
Affiliates to which the Account relates does not exceed 20% of all Accounts owed
by all of Borrower’s and its Subsidiaries’ account debtors (provided, however,
that if such aggregate exceeds such percentage of all Accounts, only such excess
shall be ineligible); and
(s)    If the account debtor is a Specified Account Debtor, the Account has not
been outstanding for more than 120 days past the original date of invoice;
Provided, further, however, (i) the amount of the Eligible Accounts owed by an
account debtor to Borrower or the applicable Subsidiary shall be reduced by the
amount of all “contra accounts” and other obligations owed by Borrower and its
Subsidiaries to such account debtor, (ii) Accounts in which the account debtors
are domiciled in Canada may not exceed 10% of the total Eligible Accounts,
(iii) there may be included as Eligible Accounts of Unbilled Receivables not to
exceed 20% of the total Eligible Accounts, and (iv) the aggregate amount of
Accounts owed by Specified Account Debtors shall not exceed 10% of the total
Eligible Accounts.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.8(b)(iii)).
“Environmental Laws” means any and all federal, state, and local Laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the


CREDIT AGREEMENT – Page 11

--------------------------------------------------------------------------------





Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act,
33 U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.
“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.
“Equity Issuance” means the issuance and sale by Borrower for cash of equity
interests of Borrower, which equity interests do not benefit from any redemption
or retirement right or obligation, any sinking fund or similar right or
obligation, any option or obligation to purchase or sell, any conversion or
exchange right or obligation, or any liquidation preference.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as an Obligated Party or is under common control
(within the meaning of Section 414(c) of the Code and Sections 414(m) and (o) of
the Code for purposes of the provisions relating to Section 412 of the Code)
with an Obligated Party.
“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Obligated Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Obligated Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the occurrence of an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan, (f) the imposition of any liability to the PBGC under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligated Party or any ERISA Affiliate, (g) the failure of any
Obligated Party or ERISA Affiliate to meet any funding obligations with respect
to any Plan or Multiemployer Plan, or (h) a Plan becomes subject to the at-risk
requirements in Section 303 of ERISA and Section 430 of the Code.


CREDIT AGREEMENT – Page 12

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 10.1.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by Borrower or any other Guarantor) at the time the Guaranty of such Guarantor,
or a grant by such Guarantor of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.6(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.
“Existing Credit Agreement Obligations” has the meaning specified in
Section 12.28.
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any


CREDIT AGREEMENT – Page 13

--------------------------------------------------------------------------------





agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements entered into in connection with the
implementation of such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York, on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
“Fee Letter” means the separate fee letter dated as of February 2, 2017, between
Borrower and Texas Capital Bank and any other fee letter among Borrower and
Administrative Agent, Arranger and/or Texas Capital Bank concerning fees to be
paid by Borrower in connection with this Agreement including any amendments,
restatements, supplements or modifications thereof. By its execution of this
Agreement, each Lender acknowledges and agrees that Administrative Agent,
Arranger and/or Texas Capital Bank may elect to treat as confidential and not
share with Lenders any Fee Letters executed from time to time in connection with
this Agreement.
“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a) Net Cash
Flow to (b) Debt Service.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.


CREDIT AGREEMENT – Page 14

--------------------------------------------------------------------------------





“Funded Debt” means, on any date of determination, the outstanding principal
amount of all Debt of Borrower and its Subsidiaries of the type described in
clauses (a), (b), (c), (d), (f), (g), (h), (i), (j), (k), (l), (n) and (o) of
the definition of “Debt”, and, without duplication, any Guarantees of the
foregoing, in each case determined on a consolidated basis in accordance with
GAAP.
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, tribal body or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
“Guarantee” by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantors” means each Person who from time to time Guarantees all or any part
of the Obligations under the Loan Documents, and “Guarantor” means any one of
the Guarantors.
“Guaranty” means any Guaranty executed by any Guarantor in favor of the
Guaranteed Parties (as defined therein), including any guaranty supplement
thereto, substantially in the form of Exhibit D.
“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under


CREDIT AGREEMENT – Page 15

--------------------------------------------------------------------------------





any Environmental Law, including, without limitation, asbestos, petroleum, and
polychlorinated biphenyls.
“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and annexes, a “Master
Agreement”) and (c) any and all Master Agreements and any and all related
confirmations.
“Hedge Obligations” means, at any time with respect to any Person, all
indebtedness, liabilities, and obligations of such Person under or in connection
with any Hedge Agreement, whether actual or contingent, due or to become due and
existing or arising from time to time.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and settlement amounts, early
termination amounts or termination value(s) determined in accordance therewith,
such settlement amounts, early termination amounts or termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more commercially reasonable mid-market or other
readily available quotations provided by any dealer which is a party to such
Hedge Agreement or any other recognized dealer in such Hedge Agreements (which
may include a Lender or any Affiliate of a Lender).
“Increase Effective Date” has the meaning set forth in Section 2.9(d).
“Increasing Party” has the meaning set forth in Section 12.28.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Information” has the meaning set forth in Section 12.25.
“Intellectual Property” means all copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.


CREDIT AGREEMENT – Page 16

--------------------------------------------------------------------------------





“Interest Period” means with respect to any LIBOR Portion, the period commencing
on the date such Portion becomes a LIBOR Portion (whether by the making of a
Loan or its continuation or conversion) and ending on the numerically
corresponding day in the calendar month that is one (1), two (2) or three (3)
months thereafter, as Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a LIBOR Portion that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.
“Interest Rate” means the rate equal to the lesser of (a) the Maximum Rate and
(b) the Applicable Rate.
“IRS” means the Internal Revenue Service or any entity succeeding to all or any
of its functions.
“Joining Lenders” has the meaning set forth in Section 12.28.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, constitutions, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administrative thereof by any
Governmental Authority charged with the enforcement, interpretation or
administrative thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Lease” of any Person means all of the right, title and interest of such Person
as lessee or licensee in, to and under leases or license of land, improvements
and/or fixtures.
“Lender” and “Lenders” have the meanings set forth in the introductory paragraph
hereto, and shall include Swing Line Lender, as the context may require.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Funded Debt of Borrower and its Subsidiaries as of such date to (b) EBITDA of
Borrower and its Subsidiaries for the four fiscal quarters most recently ended.
“LIBOR” means:
(a)    with respect to each Interest Period, the rate per annum for deposits for
the same term in United States Dollars that appears on Thomson Reuters British
Banker’s Association LIBOR Rates Page (or the successor thereto if the British
Banker’s Association


CREDIT AGREEMENT – Page 17

--------------------------------------------------------------------------------





is no longer making a LIBOR rate available) at approximately 11:00 a.m., London,
England time, on the related LIBOR Determination Date. If such rate does not
appear on such screen or service, or such screen or service shall cease to be
available, then LIBOR shall be determined by Administrative Agent to be the
offered rate on such other screen or service that displays an average Interest
Settlement Rate for deposits in United States Dollars (for delivery on the first
day of such Interest Period) for a term equivalent to such Interest Period as of
11:00 a.m. on the relevant LIBOR Determination Date. If the rates referenced in
the two (2) preceding sentences are not available, then LIBOR for the relevant
Interest Period will be determined by such alternate method as is reasonably
selected by Administrative Agent; and
(b)    for any interest calculation with respect to a Loan that bears interest
based on the Base Rate on any date, the rate per annum for deposits in United
States Dollars that appears on Thomson Reuters British Banker’s Association
LIBOR Rates Page (or the successor thereto if the British Banker’s Association
is no longer making a LIBOR rate available) at approximately 11:00 a.m., London,
England time, on the related LIBOR Determination Date for a term of one (1)
month commencing on the date of calculation. If such rate does not appear on
such screen or service, or such screen or service shall cease to be available,
then LIBOR shall be determined by Administrative Agent to be the offered rate on
such other screen or service that displays an average Interest Settlement Rate
for deposits in United States Dollars (for delivery on such date of calculation)
for a term of one (1) month as of 11:00 a.m. on the relevant LIBOR Determination
Date. If the rates referenced in the two (2) preceding sentences are not
available, then LIBOR for a term of one (1) month will be determined by such
alternate method as is reasonably selected by Administrative Agent.
Provided, however, in no event shall LIBOR be less than the Minimum Rate.
“LIBOR Determination Date” means a day that is two (2) Business Days prior to
the beginning of the relevant Interest Period or prior to the applicable date,
as applicable.
“LIBOR Portion” means each Portion bearing interest based on the Adjusted LIBOR.
“Lien” means, as to any Property of any Person, (a) any lien, mortgage, security
interest, tax lien, pledge, charge, hypothecation, collateral assignment,
preference, priority, or other encumbrance of any kind or nature whatsoever
(including, without limitation, any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise,
affecting such Property and (b) the signing or filing of a financing statement
which names the Person as debtor or the signing of any security agreement or the
signing of any document authorizing a secured party to file any financing
statement which names such Person as debtor.
“Loan” means an extension of credit by a Lender to Borrower under Article 2 in
the form of a Revolving Credit Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Guaranty, the Security Documents, the
Revolving Credit Notes, the Term Loan Notes, and all other promissory notes,
security agreements,


CREDIT AGREEMENT – Page 18

--------------------------------------------------------------------------------





deeds of trust, assignments, letters of credit, guaranties, and other
instruments, documents, or agreements executed and delivered pursuant to or in
connection with this Agreement or the Security Documents; provided that the term
“Loan Documents” shall not include any Bank Product Agreement.
“Loss” has the meaning set forth in Section 7.5(b).
“Material Adverse Event” means any act, event, condition, or circumstance which
could materially and adversely affect (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Borrower and its Subsidiaries, taken as a whole;
(b) the ability of any Obligated Party to perform its obligations under any Loan
Document to which it is a party; or (c) the legality, validity, binding effect
or enforceability against any Obligated Party of any Loan Document to which it
is a party.
“Maturity Date” means April 3, 2022, or such earlier date on which the
Commitment of each Revolving Credit Lender terminates as provided in this
Agreement; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next succeeding Business Day.
“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lenders in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lenders to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.
“Minimum Rate” means 0.00% per annum.
“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans, but excluding
any continuation or conversion of Borrowings, or the making of any Revolving
Credit Loan.
“Mortgaged Property” means any property subject to a Mortgage.
“Mortgages” means, collectively, the mortgages or deeds of trust now or
hereafter encumbering Borrower’s or any of its Subsidiaries’ fee in the property
as described therein in favor of Administrative Agent, in form and substance
satisfactory to Administrative Agent.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to an Obligated Party or any ERISA Affiliate and which
is covered by Title IV of ERISA.


CREDIT AGREEMENT – Page 19

--------------------------------------------------------------------------------





“Net Cash Flow” means, as of any date, the sum of (a) EBITDA minus (b) cash
taxes paid, minus (c) Non-Financed Capital Expenditures, in each case for
clause (a), (b) and (c) for the immediately preceding four fiscal quarters
ending on such date, minus (d) scheduled earn-out payments in respect of
Acquisitions for the immediately following four fiscal quarters commencing on
such date.
“Net Cash Proceeds” means
(a)    with respect to any Disposition by Borrower or any of its Subsidiaries,
or any Casualty Event, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Debt that is
secured by the applicable asset and that is required to be repaid in connection
with such transaction (other than Debt under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by Borrower or such
Subsidiary in connection with such transaction and payable to a Person that is
not an Affiliate of Borrower, and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and
(b)    with respect to any Equity Issuance by Borrower or any of its
Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by Borrower or such Subsidiary in connection therewith.
“Net Income” means, for any Person for any period, the net income (or loss) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that Net Income shall exclude (a) the net income
of any Subsidiary of such Person during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Constituent
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that such Person’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(b) any income (or loss) for such period of any other Person if such other
Person is not a Subsidiary (except where pursuant to the express provisions of
this Agreement, the income or loss of such Person is intended to be included in
the pro forma calculations hereunder), except that Borrower’s equity in the net
income of any such Person for such period shall be included in Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to Borrower or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to Borrower as described in
clause (a) of this proviso).


CREDIT AGREEMENT – Page 20

--------------------------------------------------------------------------------





“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.10 and (b) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Financed Capital Expenditures” means, for the prior twelve-month period,
all Capital Expenditures other than those made utilizing financing provided by
the applicable seller or third party lenders or fundings under the Facility.
“Note” means a Revolving Credit Note or a Term Loan Note, as the context may
require.
“Notice Period” has the meaning specified in Section 5.3.
“Obligated Party” means Borrower and each Guarantor.
“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and any other Obligated Party to Administrative Agent, each
Lender and any Affiliates of Administrative Agent or any Lender now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
arising under or pursuant to this Agreement, any Bank Product Agreements, the
other Loan Documents, and all interest accruing thereon (whether a claim for
post-filing or post-petition interest is allowed in any bankruptcy, insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof; provided that, as to any
Guarantor, the “Obligations” shall exclude any Excluded Swap Obligations of such
Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).
“Outstanding Amount” means with respect to the Revolving Credit Loans, the Term
Loans and the Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after


CREDIT AGREEMENT – Page 21

--------------------------------------------------------------------------------





giving effect to any Borrowings and prepayments or repayments of Revolving
Credit Loans, the Term Loans and Swing Line Loans, as the case may be, occurring
on such date.
“Owned Real Estate Support Documents” means, with respect to any real property
which is owned by Borrower or its Subsidiaries in fee simple, such mortgagee
title insurance policies (in amounts and with endorsements acceptable to
Administrative Agent), surveys, environmental assessment reports, environmental
questionnaires, flood hazard certifications, evidence of flood insurance, if
required, and other mortgage-related documents as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent.
“Participant” means any Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, a Defaulting Lender, or Borrower or any of
Borrower’s Affiliates or Subsidiaries or any other Obligated Party) to which a
participation is sold by any Lender in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it).
“Participant Register” means a register in the United States on which each
Lender that sells a participation enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, signed into law October 26, 2001).
“Payment Date” means (a) in respect of each Base Rate Portion, the first day of
each and every calendar quarter during the term of this Agreement and the
Maturity Date, and (b) in respect of each LIBOR Portion, the last day of each
Interest Period applicable to such LIBOR Portion (or the day that is three
months after the first day of such Interest Period if such Interest Period has a
length of more than three (3) months) and the Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.
“Permitted Distributions” means distributions on account of Borrower’s equity
interests if (a) prior to the distribution no Default exists, and (b) after
giving pro forma effect to the distribution no Default exists or will exist.
“Permitted Liens” means those Liens permitted by Section 8.2.
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.


CREDIT AGREEMENT – Page 22

--------------------------------------------------------------------------------





“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to Section 412 of the Code.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Portion” means any principal amount of any Loan bearing interest based upon the
Base Rate or Adjusted LIBOR.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Texas Capital Bank as its prime rate in effect at its Principal
Office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
Texas Capital Bank as a general reference rate of interest, taking into account
such factors as Texas Capital Bank may deem appropriate; it being understood
that many of Texas Capital Bank’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Texas Capital Bank may make various
commercial or other loans at rates of interest having no relationship to such
rate.
“Principal Office” means the principal office of Administrative Agent, presently
located at the address set forth on Schedule 12.11.
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.
“Recipient” means Administrative Agent, Swing Line Lender, and any Lender, as
applicable.
“Reducing Party” has the meaning set forth in Section 12.28.
“Register” means a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.
“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Administrative Agent or any Lender pursuant to any Loan Document
other than any Note.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation,


CREDIT AGREEMENT – Page 23

--------------------------------------------------------------------------------





the movement of Hazardous Materials through or in the air, soil, surface water,
ground water, or Property.
“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre‑remedial studies and investigations and post-remedial monitoring
and care.
“Removal Effective Date” has the meaning set forth in Section 11.6(b).
“Reportable Event” means any of the events set forth in Section 4043 of ERISA.
“Required Lenders” means, at any time, the Administrative Agent and Lenders
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders; provided that, if one Lender holds more than 50% but
less than 100% of the Total Credit Exposures at such time, subject to the last
sentence of Section 12.10, Required Lenders shall be at least two Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. Lenders that are Affiliates of one
another shall be deemed to be one Lender for purposes of this definition.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) the
Revolving Credit Exposure of all Revolving Credit Lenders (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that, if one Revolving Credit Lender holds more
than 50% but less than 100% of the sum of the Revolving Credit Exposure and the
unused Revolving Credit Commitments at such time, subject to the last sentence
of Section 12.10, Required Revolving Credit Lenders shall be at least two
Revolving Credit Lenders. The unused Revolving Credit Commitment of, and the
portion of the Revolving Credit Exposure of all Revolving Credit Lenders held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders. Lenders that are Affiliates
of one another shall be deemed to be one Lender for purposes of this definition.
“Resignation Effective Date” has the meaning set forth in Section 11.6(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Obligated Party or any Person designated
by a Responsible Officer to act on behalf of a Responsible Officer; provided
that such designated Person may not designate any other Person to be a
Responsible Officer. Any document delivered hereunder that is signed by a
Responsible Officer of an Obligated Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of Obligated Party.
“Revolving Credit Availability” means, as of any date, the difference between
(a) an amount equal to the lesser of (i) the Borrowing Base in effect on such
date and (ii) the aggregate amount


CREDIT AGREEMENT – Page 24

--------------------------------------------------------------------------------





of the Commitments of the Revolving Credit Lenders on such date less (b) the
total Revolving Credit Exposure of the Revolving Credit Lenders on such date.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans made by each of the Revolving Credit Lenders pursuant to
Section 2.1.
“Revolving Credit Borrowing Request” means a writing, substantially in the form
of Exhibit E, properly completed and signed by Borrower, requesting a Revolving
Credit Borrowing.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to Borrower pursuant to
Section 2.1(a), and (b) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Closing Date, the aggregate Revolving Credit Commitments
are $35,000,000.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Swing Line Loans at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, (a) at any time prior to the termination of the
Revolving Credit Commitments, any Lender that has a Revolving Credit Commitment
at such time, and (b) at any time after the termination of the Revolving Credit
Commitments, any Lender that has Revolving Credit Exposure at such time, and, in
each case, shall include Swing Line Lender, as the context may require.
“Revolving Credit Loan” has the meaning set forth in Section 2.1(a).
“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit F.
“RICO” means the Racketeer Influenced and Corrupt Organization Act of 1970.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory that is the
subject or target of any Sanctions (including Cuba, Iran, North Korea, Sudan and
Syria).


CREDIT AGREEMENT – Page 25

--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“SDN List” has the meaning set forth in Section 6.20.
“Secured Parties” means the collective reference to Administrative Agent, each
Lender, Swing Line Lender, each Bank Product Provider, and any other Person the
Obligations owing to which are, or are purported to be, secured by the
Collateral under the terms of the Security Documents.
“Security Agreement” means any Security Agreement executed by one or more of the
Obligated Parties, including any joinder thereto, substantially in the form of
Exhibit G.
“Security Documents” means each and every Mortgage, Security Agreement, pledge
agreement, deed of trust, control agreement or other collateral security
agreement required by or delivered to Administrative Agent from time to time
that purport to create a Lien in favor of any of the Secured Parties to secure
payment or performance of the Obligations or any portion thereof.
“Senior Debt” means all Debt of Borrower and its Subsidiaries that is not
Subordinated Debt.
“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.
“Specified Account Debtor” means each account debtor set forth on Schedule 1.1,
as such Schedule may be amended or supplemented from time to time with the prior
written consent of Administrative Agent.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board of Governors to which Administrative Agent is
subject with respect to the Adjusted LIBOR, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors). Such reserve


CREDIT AGREEMENT – Page 26

--------------------------------------------------------------------------------





percentages shall include those imposed pursuant to such Regulation D. LIBOR
Portions shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Debt” means any unsecured Debt of Borrower and its Subsidiaries
that has been subordinated to the Obligations under the Loan Documents by
written agreement, in form and content satisfactory to Administrative Agent and
which has been approved in writing by Administrative Agent as constituting
Subordinated Debt for purposes of this Agreement.
“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of other Subsidiaries or by Borrower and one or more of
such Subsidiaries, and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by one or more of Borrower and other Subsidiaries and
(ii) which is treated as a subsidiary in accordance with GAAP.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Sweep Agreement” has the meaning set forth in Section 2.1(b).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.2.
“Swing Line Lender” means Texas Capital Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.2(a).
“Swing Line Loan Request” means a writing, substantially in the form of
Exhibit H, or in such other form agreed to by Borrower and Administrative Agent,
properly completed and signed by Borrower, requesting a Swing Line Borrowing.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $7,500,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Syndicated Borrowing” means a Revolving Credit Borrowing or the Term Loan
Borrowing.


CREDIT AGREEMENT – Page 27

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans
made by each of the Term Loan Lenders pursuant to Section 2.1(b).
“Term Loan Borrowing Request” means a writing, substantially in the form of
Exhibit J, properly completed and signed by Borrower, requesting a Term Loan
Borrowing.
“Term Loan Commitment” means, as to each Term Loan Lender prior to the Closing
Date, its obligation to make a Term Loan to Borrower pursuant to Section 2.1(b)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Loan Lender’s name on Schedule 2.1 under the
caption “Term Loan Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Loan Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. As of the Closing Date, the aggregate Term Loan Commitments are
$20,000,000.
“Term Loan Facility” means (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Loan Commitments at such time, and (b) at any time
after the Closing Date, the Outstanding Amount of the Term Loans at such time.
“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds a Term Loan at such time.
“Term Loan Notes” means the promissory notes of Borrower payable to the order of
each Term Loan Lender evidencing the Term Loan made by such Term Loan Lender, in
substantially the form of Exhibit K.
“Texas Capital Bank” means Texas Capital Bank, National Association, a national
banking association, and its successors and assigns.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of the Term Loan
of such Lender at such time.
“Transaction” means the (a) the initial Loan and execution of the Loan Documents
and (b) the consummation of the Zycron Acquisition.
“Type” means, with respect to a Portion, its character as a LIBOR Portion or a
Base Rate Portion.
“UCC” means Chapters 1 through 11 of the Texas Business and Commerce Code.


CREDIT AGREEMENT – Page 28

--------------------------------------------------------------------------------





“Unbilled Receivables” means revenue of Borrower and its Subsidiaries earned but
not billed as a result of Borrower’s fiscal month calculation.
“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each calendar year, without regard to the averaging which may be allowed
under Section 310(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in Section 430(f)
of the Code.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.4(g)(ii)(B)(3).
“Withholding Agent” means each of Borrower and Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Zycron” means Zycron, Inc., a Tennessee corporation.
“Zycron Acquisition” means the acquisition of the Acquired Business pursuant to
the Zycron Acquisition Agreement.
“Zycron Acquisition Agreement” means that certain Asset Purchase Agreement (and
all Exhibits and Schedules thereto) dated April 3, 2017 among BG, LLC, Zycron,
and solely for the limited purposes stated therein, Darrell S. Freeman and
Borrower.
“Zycron Acquisition Documents” means the Zycron Acquisition Agreement and all
documents, instruments and agreements executed in connection therewith.
Section 1.2    Accounting Matters.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in Section 6.2, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of Borrower and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.


CREDIT AGREEMENT – Page 29

--------------------------------------------------------------------------------





(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or other requirement or provision set forth
herein, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(B) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Section 1.3    ERISA Matters. If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by the PBGC or any other Governmental Authority, then either Borrower or
Required Lenders may request a modification to this Agreement solely to preserve
the original intent of this Agreement with respect to the provisions hereof
applicable to ERISA, and the parties to this Agreement shall negotiate in good
faith to complete such modification.
Section 1.4    Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear. Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC. Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Words denoting gender shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be constructed as cumulative; the word “or” is
not exclusive; the word “including” (in its various forms) means “including,
without limitation”; in the computation of periods of time, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding”; and all references to money refer to the legal currency of the
United States of America.
Section 1.5    Interpretative Provision. For purposes of Section 10.1, a breach
of a financial covenant contained in Article 9 shall be deemed to have occurred
as of any date of determination thereof by Borrower, the Required Lenders or as
of the last date of any specified measurement period, regardless of when the
financial statements or the Compliance Certificate reflecting such breach are
delivered to Administrative Agent.


CREDIT AGREEMENT – Page 30

--------------------------------------------------------------------------------





Section 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to central time (daylight or standard, as
applicable).
Section 1.7    Other Loan Documents. The other Loan Documents, including the
Security Documents, contain representations, warranties, covenants, defaults and
other provisions that are in addition to and not limited by, or a limitation of,
similar provisions of this Agreement. Such provisions in such other Loan
Documents may be different or more expansive than similar provisions of this
Agreement and neither such differences nor such more expansive provisions shall
be construed as a conflict.
ARTICLE 2    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.1    The Loans.
(a)    Revolving Credit Borrowings. Subject to the terms and conditions of this
Agreement, each Revolving Credit Lender severally agrees to make one or more
revolving credit loans (each such loan, a “Revolving Credit Loan”) to Borrower
from time to time from the Closing Date until the Maturity Date for the Facility
in an aggregate principal amount for such Revolving Credit Lender at any time
outstanding up to but not exceeding the amount of such Revolving Credit Lender’s
Commitment, provided that the Revolving Credit Exposure of all Revolving Credit
Lenders shall not exceed the lesser of (i) the aggregate amount of the
Commitments of the Revolving Credit Lenders and (ii) the Borrowing Base. Subject
to the foregoing limitations, and the other terms and provisions of this
Agreement, Borrower may borrow, repay, and reborrow Revolving Credit Loans
hereunder.
(b)    Term Loan Borrowing. Subject to the terms and conditions of this
Agreement, each Term Loan Lender severally agrees to make, on the Closing Date,
a single Term Loan to Borrower in an amount not to exceed such Term Loan
Lender’s Term Loan Commitment. The Term Loan Commitment of each Term Loan Lender
shall automatically terminate immediately after the Term Loan Borrowing occurs
on the Closing Date. Borrower may not borrow, repay, and reborrow the Term
Loans.
(c)    Borrowing Procedure. Unless Borrower and Administrative Agent have
entered into a sweep agreement regarding Borrower’s cash management and funding
and pay down of the Loans hereunder in form and substance satisfactory to
Borrower and Administrative Agent (“Sweep Agreement”), each Syndicated
Borrowing, each conversion of a Portion from one Type to the other, and each
continuation of a LIBOR Portion shall be made upon Borrower’s irrevocable notice
to Administrative Agent, which may be given by telephone. Each such notice must
be received by Administrative Agent not later than 12:00 noon (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of a LIBOR Portion or of any conversion of a LIBOR Portion to a
Base Rate Portion and (ii) on the requested date of any Borrowing of a Base Rate
Portion. Each telephonic notice by Borrower pursuant to this Section 2.1(b) must
be confirmed promptly by delivery to Administrative Agent of a written Borrowing
Request, appropriately completed and signed by a Responsible Officer of
Borrower. Except as provided in


CREDIT AGREEMENT – Page 31

--------------------------------------------------------------------------------





Section 2.2(c), each Borrowing of, conversion to or continuation of a Loan shall
be in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, or in an amount equal to the Revolving Credit Availability. Each
Borrowing Request (whether telephonic or written) shall specify (i) whether
Borrower is requesting a Syndicated Borrowing, a conversion of Portions from one
Type to the other, or a continuation of Portions, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Portions to be borrowed, converted
or continued, (iv) the Type of Portions to be borrowed or to which existing
Portions are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If Borrower fails to specify a Type of
Portion in a Borrowing Request or if Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Portions shall be
made as, or converted to, Base Rate Portions. Any such automatic conversion to
Base Rate Portions shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Portions. If Borrower
requests a Borrowing of, conversion to, or continuation of a LIBOR Portion in
any such Borrowing Request, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. For avoidance of
doubt, to the extent that any borrowing procedures set forth in this Article 2
conflict with the terms and provisions of a Sweep Agreement in effect, the terms
and provisions of such Sweep Agreement shall control.
(d)    Funding. Following receipt of a Borrowing Request, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Portions, and if no timely notice of a conversion or continuation
is provided by Borrower, Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Portions as described in
Section 2.1(c). Each Lender shall make the amount of its Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Principal Office not later than 1:00 p.m. on the Business Day specified in the
applicable Borrowing Request. Upon satisfaction of the applicable conditions set
forth in Section 5.2 (and, if such Borrowing is the initial Credit Extension,
Section 5.1), Administrative Agent shall make all funds so received available to
Borrower in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of Texas Capital Bank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower.
(e)    Continuations and Conversions. Except as otherwise provided herein, a
LIBOR Portion may be continued or converted only on the last day of an Interest
Period for such LIBOR Portion. During the existence of a Default, (i) no Loans
may be requested as, converted to or continued as LIBOR Portions without the
consent of the Required Lenders and (ii) unless repaid, each LIBOR Portion shall
be converted to a Base Rate Portion at the end of the Interest Period applicable
thereto.
(f)    Notifications. Administrative Agent shall promptly notify Borrower and
Lenders of the interest rate applicable to any Interest Period for LIBOR
Portions upon determination of such interest rate. At any time that Base Rate
Portions are outstanding, Administrative Agent shall notify Borrower and Lenders
of any change in Texas Capital Bank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.


CREDIT AGREEMENT – Page 32

--------------------------------------------------------------------------------





(g)    Interest Periods. After giving effect to all Credit Extensions, all
conversions of Portions from one Type to the other, and all continuations of
Portions as the same Type, there shall not be more than five (5) Interest
Periods in effect with respect to LIBOR Portions.
Section 2.2    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.2, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to Borrower from time to time on any Business Day
during the period from the Closing Date to the Maturity Date for the Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Revolving Credit Exposure of all Revolving Credit
Lenders shall not exceed the lesser of the aggregate amount of the Revolving
Credit Commitments of the Revolving Credit Lenders and the Borrowing Base, and
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, (y) Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be in
its sole discretion) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.2, prepay under
Section 2.7(b), and reborrow under this Section 2.2. Each Swing Line Loan shall
bear interest as a Base Rate Portion. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Swing Line Loan.
(b)    Borrowing Procedures. Unless Borrower and Administrative Agent have
entered into a Sweep Agreement with respect to Swing Line Loans, each Swing Line
Borrowing shall be made upon Borrower’s irrevocable notice to Swing Line Lender
and Administrative Agent, which may be given by telephone. Each such notice must
be received by Swing Line Lender and Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to Swing
Line Lender and Administrative Agent of a written Swing Line Loan Request,
appropriately completed and signed by a Responsible Officer of Borrower. Any
telephonic request for a Swing Line Loan by Borrower shall be promptly confirmed
by submission of a properly completed Swing Line Loan Request, signed by a
Responsible Officer of Borrower, to Swing Line Lender and Administrative Agent,
but failure to deliver a Swing Line Loan Request shall not be a defense to
payment of any Swing Line Borrowing. Neither Swing Line Lender nor
Administrative Agent shall have any liability to Borrower for any loss or damage
suffered by Borrower as a result of Swing Line Lender’s or Administrative
Agent’s honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically, by
facsimile or


CREDIT AGREEMENT – Page 33

--------------------------------------------------------------------------------





electronically and purporting to have been sent to Swing Line Lender or
Administrative Agent by Borrower and neither Swing Line Lender nor
Administrative Agent shall have any duty to verify the origin of any such
communication or the identity or authority of the Person sending it. Promptly
after receipt by Swing Line Lender of any telephonic Swing Line Loan Request,
Swing Line Lender will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has also received such Swing Line Loan
Request and, if not, Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof. Unless Swing Line Lender has
received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.2(a), or (B) that one or more
of the applicable conditions specified in Article 5 is not then satisfied, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Request,
make the amount of its Swing Line Loan available to Borrower at its office by
crediting the account of Borrower on the books of Swing Line Lender in
immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    Swing Line Lender at any time in its sole discretion may request, on
behalf of Borrower (which hereby irrevocably authorizes Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Revolving
Credit Loan in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Revolving Credit Borrowing Request for purposes hereof) and in accordance with
the requirements of Section 2.1, subject to the unutilized portion of the
Commitments and the conditions set forth in Section 5.2. Swing Line Lender shall
furnish Borrower with a copy of the applicable Revolving Credit Borrowing
Request promptly after delivering such notice to Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Revolving Credit Borrowing Request available to
Administrative Agent in immediately available funds for the account of Swing
Line Lender at Administrative Agent’s Principal Office not later than 1:00 p.m.
on the day specified in such Revolving Credit Borrowing Request, whereupon,
subject to Section 2.2(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan to Borrower in
such amount. Administrative Agent shall remit the funds so received to Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.2(c)(i), the request for
Revolving Credit Loans submitted by Swing Line Lender as set forth herein shall
be deemed to be a request by Swing Line Lender that each Revolving Credit Lender
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to Administrative Agent for the account of Swing Line
Lender pursuant to Section 2.2(c)(i) shall be deemed payment in respect of such
participation.


CREDIT AGREEMENT – Page 34

--------------------------------------------------------------------------------





(iii)    If any Revolving Credit Lender fails to make available to
Administrative Agent for the account of Swing Line Lender any amount required to
be paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.2(c) by the time specified in Section 2.2(c)(i), Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of Swing Line Lender
submitted to any Revolving Credit Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.2(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against Swing Line
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.2(c) is subject to the conditions set forth in
Section 5.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if Swing Line Lender receives any
payment on account of such Swing Line Loan, Swing Line Lender will distribute to
such Revolving Credit Lender its Applicable Percentage thereof in the same funds
as those received by Swing Line Lender.
(ii)    If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 12.24 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to Swing Line Lender its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. Administrative Agent will make such demand upon the
request of Swing Line Lender. The obligations of Revolving Credit Lenders


CREDIT AGREEMENT – Page 35

--------------------------------------------------------------------------------





under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.2 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of Swing Line Lender.
(f)    Payments to Swing Line Lender or Revolving Credit Lenders. Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
to Administrative Agent for the account of Swing Line Lender or Revolving Credit
Lenders, as applicable.
Section 2.3    Fees.
(a)    Fees. Borrower agrees to pay to Administrative Agent and Arranger, for
the account of Administrative Agent, Arranger and each Lender, as applicable,
fees, in the amounts and on the dates set forth in the Fee Letter.
(b)    Commitment Fees. Borrower agrees to pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 12.22,
with its Applicable Percentage a commitment fee on the daily average unused
amount of the Revolving Credit Commitment of such Revolving Credit Lender for
the period from and including the date of this Agreement to and including the
Maturity Date (including at any time during which one or more of the conditions
in Article 5 is not met), at a rate equal to 0.50%. For the purpose of
calculating the commitment fee hereunder, the Commitment of each Revolving
Credit Lender shall be deemed utilized by the amount of all outstanding
Revolving Credit Loans, but not by the amount of any outstanding Swing Line
Loans, owing to such Revolving Credit Lender whether directly or by
participation. Accrued commitment fees shall be payable quarterly in arrears on
the first day of each April, July, October, and January during the term of this
Agreement and on the Maturity Date.
Section 2.4    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments of principal, interest, and other amounts to be
made by Borrower under this Agreement and the other Loan Documents shall be made
to Administrative Agent for the account of Administrative Agent or Swing Line
Lender or the pro rata accounts of the applicable Lenders, as applicable, at the
Principal Office in Dollars and immediately available funds, without setoff,
deduction, or counterclaim, and free and clear of all taxes at the time and in
the manner provided herein. Payments by check or draft shall not constitute
payment in immediately available funds until the required amount is actually
received by Administrative Agent in full. Payments in immediately available
funds received by Administrative Agent in the place designated for payment on a
Business Day prior to 12:00 noon at such place of payment shall be credited
prior to the close of business on the Business Day received, while payments
received by Administrative Agent on a day other than a Business Day or after
12:00 noon on a Business Day shall not be credited until the next succeeding
Business Day. If any payment of principal or interest on the Notes shall become
due and payable on a day other than a Business Day, then such payment shall be
made on


CREDIT AGREEMENT – Page 36

--------------------------------------------------------------------------------





the next succeeding Business Day. Any such extension of time for payment shall
be included in computing interest which has accrued and shall be payable in
connection with such payment. Administrative Agent is hereby authorized upon
notice to Borrower to charge the account of Borrower maintained with
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder. To the extent that any Loan payment procedures set forth
in this Article 2 conflict with the terms and provisions of any Sweep Agreement
then in effect, the terms and provisions of such Sweep Agreement shall control.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender, that such Lender
will not make available to Administrative Agent such Lender’s share of a
Revolving Credit Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with this Agreement and
may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Revolving Credit Borrowing available to Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the interest rate applicable to the applicable Borrowing.
If Borrower and such Lender shall pay such interest to Administrative Agent for
the same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan. Any payment by Borrower
shall be without prejudice to any claim Borrower may have against a Lender that
shall have failed to make such payment to Administrative Agent.
(c)    Payments by Borrower; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Swing
Line Lender or the applicable Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to Swing Line Lender or the applicable Lenders the amount due. In
such event, if Borrower has not in fact made such payment, then Swing Line
Lenders or each applicable Lender, as applicable, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to Swing Line
Lender, or such Lender, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
Section 2.5    Evidence of Debt.
(a)    The Loans made by Swing Line Lender and each Lender shall be evidenced by
one or more accounts or records maintained by Swing Line Lender or such Lender
and by Administrative Agent in the ordinary course of business; provided that
such Lender or Administrative Agent may,


CREDIT AGREEMENT – Page 37

--------------------------------------------------------------------------------





in addition, request that such Loans be evidenced by the Notes. The accounts or
records maintained by Administrative Agent, Swing Line Lender and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made to Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by Swing Line Lender, or any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Revolving Credit Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Swing Line Loans.
In the event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of Administrative Agent
shall control in the absence of manifest error.
Section 2.6    Interest; Payment Terms.
(a)    Revolving Credit Loans – Payment of Principal and Interest; Revolving
Nature. The unpaid principal amount of each Portion of the Revolving Credit
Loans shall, subject to the following sentence and Section 2.6(g), bear interest
at the applicable Interest Rate. If at any time such rate of interest would
exceed the Maximum Rate but for the provisions thereof limiting interest to the
Maximum Rate, then any subsequent reduction shall not reduce the rate of
interest on the Revolving Credit Loans below the Maximum Rate until the
aggregate amount of interest accrued on the Revolving Credit Loans equals the
aggregate amount of interest which would have accrued on the Revolving Credit
Loans if the interest rate had not been limited by the Maximum Rate. All accrued
but unpaid interest on the principal balance of the Revolving Credit Loans shall
be payable on each Payment Date and on the Maturity Date, provided that interest
accruing at the Default Interest Rate pursuant to Section 2.6(g) shall be
payable on demand. The then Outstanding Amount of the Revolving Credit Loans and
all accrued but unpaid interest thereon shall be due and payable on the Maturity
Date. The unpaid principal balance of the Revolving Credit Loans at any time
shall be the total amount advanced hereunder by Revolving Credit Lenders less
the amount of principal payments made thereon by or for Borrower, which balance
may be endorsed on the Revolving Credit Notes from time to time by Revolving
Credit Lenders or otherwise noted in Revolving Credit Lenders’ and/or
Administrative Agent’s records, which notations shall be, absent manifest error,
conclusive evidence of the amounts owing hereunder from time to time.
(b)    Term Loan – Payment of Principal and Interest. The unpaid principal
amount of the Term Loans shall, subject to the following sentence, bear interest
at the applicable Interest Rate. If at any time such rate of interest would
exceed the Maximum Rate but for the provisions thereof limiting interest to the
Maximum Rate, then any subsequent reduction shall not reduce the rate of
interest on the Term Loans below the Maximum Rate until the aggregate amount of
interest accrued on the Term Loans equals the aggregate amount of interest which
would have accrued on the Term Loans if the interest rate had not been limited
by the Maximum Rate. All accrued but unpaid interest on the principal balance of
the Term Loans shall be payable on each Payment Date


CREDIT AGREEMENT – Page 38

--------------------------------------------------------------------------------





and on the Maturity Date, provided that interest accruing at the Default
Interest Rate pursuant to Section 2.6(g) shall be payable on demand. To the
extent not otherwise required to be paid earlier as provided herein, the
Borrower shall repay the aggregate principal amount outstanding on the following
dates in the amounts determined by multiplying the original principal amount of
the Term Loans by the percentage set forth opposite such dates (which amounts
may be reduced as a result of application of prepayments of the Term Loans as
set forth in Section 2.7(d)):
Date
Amount
June 30, 2017
2.50%
September 30, 2017
2.50%
December 31, 2017
2.50%
March 31, 2018
2.50%
June 30, 2018
3.75%
September 30, 2018
3.75%
December 31, 2018
3.75%
March 31, 2019
3.75%
June 30, 2019
5.00%
September 30, 2019
5.00%
December 31, 2019
5.00%
March 31, 2020
5.00%
June 30, 2020
6.25%
September 30, 2020
6.25%
December 31, 2020
6.25%
March 31, 2021
6.25%
June 30, 2021
7.50%
September 30, 2021
7.50%
December 31, 2021
7.50%
April 3, 2022
The remaining aggregate principal amount of Term Loans outstanding on such date



(c)    Application. Except as expressly provided herein to the contrary, all
payments on the Obligations under the Loan Documents shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the Outstanding Amount thereof and interest
thereon) for which Borrower shall be obligated or Administrative Agent, Swing
Line Lender, or any Lender shall be entitled pursuant to the provisions of this
Agreement, the Notes or the other Loan Documents; (ii) the payment of accrued
but unpaid interest thereon; and (iii) the payment of all or any portion of the
principal balance thereof then outstanding hereunder as directed


CREDIT AGREEMENT – Page 39

--------------------------------------------------------------------------------





by Borrower; provided that any prepayment of the Term Loans shall be applied to
installments due thereon in the inverse order of maturity. If an Event of
Default exists under this Agreement, the Revolving Credit Notes or under any of
the other Loan Documents, any such payment shall be applied as provided in
Section 10.3 below.
(d)    Computation Period. Interest on the Loans and all other amounts payable
by Borrower hereunder on a per annum basis shall be computed on the basis of a
360-day year and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a 365-day year or
366-day year, as the case may be. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(e)    Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under any
of the Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by
Administrative Agent hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any Debtor Relief Law, then the obligation to make such payment shall survive
any cancellation or satisfaction of the Obligations under the Loan Documents and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of such Obligations, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof, and
such payment shall be immediately due and payable upon demand.
(f)    Partial or Incomplete Payments. Remittances in payment of any part of the
Obligations under the Loan Documents other than in the required amount in
immediately available funds at the place where such Obligations are payable
shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Administrative Agent
in full in accordance herewith and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Administrative
Agent of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default.
(g)    Default Interest Rate. For so long as any Event of Default exists,
regardless of whether or not there has been an acceleration of the Loans, and at
all times after the maturity of the Loans (whether by acceleration or
otherwise), and in addition to all other rights and remedies of Administrative
Agent or Lenders hereunder, (i) interest shall accrue on the Outstanding Amount
of the Loans at the Default Interest Rate and (ii) interest shall accrue on any
past due amount (other than the outstanding principal balance) at the Default
Interest Rate, and such accrued interest shall be immediately due and payable.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Administrative Agent’s or Lenders’ actual damages resulting from any


CREDIT AGREEMENT – Page 40

--------------------------------------------------------------------------------





late payment or Event of Default, and such accrued interest are reasonable
estimates of those damages and do not constitute a penalty.
Section 2.7    Voluntary Termination or Reduction of Revolving Credit
Commitments; Prepayments.
(a)    Voluntary Termination or Reduction of Revolving Credit Commitments.
Borrower may, upon written notice to Administrative Agent, terminate the
Revolving Credit Commitments, or from time to time permanently reduce the
Revolving Credit Commitments; provided that (i) any such notice shall be
received by Administrative Agent not later than 11:00 a.m. three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $2,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) Borrower shall not terminate or reduce
the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Revolving Credit Exposure of all Revolving
Credit Lenders would exceed the lesser of (i) the aggregate amount of the
Revolving Credit Commitments of the Revolving Credit Lenders and (ii) the
Borrowing Base. Administrative Agent will promptly notify Revolving Credit
Lenders of any such notice of termination or reduction of the Revolving Credit
Commitments. Any reduction of the Revolving Credit Commitments shall be applied
to the Revolving Credit Commitment of each Revolving Credit Lender according to
its Applicable Percentage. All fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.
(b)    Voluntary Prepayments. Subject to the conditions set forth below and
except as set forth in any Sweep Agreement, Borrower shall have the right, at
any time and from time to time upon at least three (3) Business Days prior
written notice to Administrative Agent, to prepay the principal of the Term
Loans, the Revolving Credit Loans or the Swing Line Loans in full or in part. If
there is a prepayment of all or any portion of the principal of the Term Loans,
the Revolving Credit Loans or the Swing Line Loans on or before the Maturity
Date, whether voluntary or because of acceleration or otherwise, such prepayment
shall also include any and all accrued but unpaid interest on the amount of
principal being so prepaid through and including the date of prepayment, plus
any other sums which have become due to Lenders under the other Loan Documents
on or before the date of prepayment, but which have not been fully paid.
(c)    Mandatory Prepayment of Revolving Credit Facility. If at any time the
Revolving Credit Exposure of the Revolving Credit Lenders exceeds the Borrowing
Base then in effect, then Borrower shall immediately prepay the entire amount of
such excess to Administrative Agent, for the ratable account of Revolving Credit
Lenders. Each prepayment required by this Section 2.7(c) shall be applied,
first, to any Base Rate Portions then outstanding, and, second, to any LIBOR
Portions then outstanding, and if more than one LIBOR Portion is then
outstanding, to such LIBOR Portions in such order as Borrower may direct, or if
Borrower fails to so direct, as Administrative Agent shall elect.
(d)    Mandatory Prepayment of Loans.
(i)    Concurrently with the receipt of the Net Cash Proceeds from any
Disposition pursuant to Section 8.7(e), Borrower shall prepay the Loans in an
aggregate principal amount


CREDIT AGREEMENT – Page 41

--------------------------------------------------------------------------------





equal to 100% of such Net Cash Proceeds (or if appropriate, 100% of the Net Cash
Proceeds that remain after deducting any amount reinvested by Borrower and its
Subsidiaries during the one hundred eighty (180)-day period described in
Section 8.7(e).
(ii)    Concurrently with the issuance by any Obligated Party of any Equity
Issuance (other than to another Obligated Party or in connection with an
Acquisition permitted hereunder), Borrower shall, unless otherwise waived with
the prior written consent of Required Lenders, prepay the Loans in the amount
equal to 50% of the Net Cash Proceeds thereof.
(iii)    Concurrently with the receipt by any Obligated Party of Net Cash
Proceeds from a Casualty Event, Borrower shall prepay the Loans in an amount
equal to 100% of the Net Cash Proceeds thereof other than Net Cash Proceeds that
are used within 90 days of such Casualty Event to repair or replace the
equipment, fixed assets or real property in respect of which such Net Cash
Proceeds were received.
(iv)    Each prepayment of the Loans under clauses (i) – (iii) above shall be
applied as follows: first, to reduce in inverse order of maturity the remaining
scheduled principal installments of the Term Loans; second, to the extent of any
excess, to repay Swing Line Loans until paid in full; and third, to the extent
of any excess, to repay any Revolving Credit Loans until paid in full.
Section 2.8    Uncommitted Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time request an increase in the aggregate Revolving Credit
Commitments under the Revolving Credit Facility or an increase to the Term
Facility by an amount (for all such requests) not exceeding $20,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000, and (ii) Borrower may make a maximum of two such requests. At the
time of sending such notice, Borrower (in consultation with Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment or Term Loan Commitment, as the case may be, and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its applicable
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent and Swing Line Lender (which
approvals shall not be unreasonably withheld), Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to Administrative Agent and its counsel.


CREDIT AGREEMENT – Page 42

--------------------------------------------------------------------------------





(d)    Effective Date and Allocations. If the Commitment of any Lender is
increased in accordance with this Section, Administrative Agent and Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date. If such increase in Commitments results in an increase in the
Term Loan Commitments of Term Lenders, the amount of the installments due on the
Term Loans as set forth in Section 2.6(b) shall be increased by Administrative
Agent (but without the consent of any Lender) on a pro rata basis to reflect
such increase.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Obligated Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Obligated Party
(x) certifying and attaching the resolutions adopted by such Obligated Party
approving or consenting to such increase, and (y) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 6 and the other Loan
Documents (i) that contain a materiality qualification, are true and correct on
and as of the Increase Effective Date and (ii) that do not contain a materiality
qualification, are true and correct in all material respects on and as of the
Increase Effective Date, and, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date, and except that for purposes of this Section 2.8, the
representations and warranties contained in Section 6.2 shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.1, and (B) no Default exists. Borrower shall prepay
any Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any non-ratable increase in the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 12.23 or 12.10 to the contrary.
ARTICLE 3    

TAXES, YIELD PROTECTION AND INDEMNITY
Section 3.1    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in Adjusted LIBOR);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments,


CREDIT AGREEMENT – Page 43

--------------------------------------------------------------------------------





or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender (or such other Recipient of participating in
Swing Line Loans) or to reduce the amount of any sum received or receivable by
such Lender or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or other Recipient, Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital or Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Swing Line Loans held by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Sections 3.1(a) or (b) and
delivered to Borrower, shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 3.1 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) -month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 3.2    Illegality. If any Lender determines that any law or regulation
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its


CREDIT AGREEMENT – Page 44

--------------------------------------------------------------------------------





Lending Office to make, maintain or fund Loans whose interest is determined by
reference to LIBOR, or to determine or charge interest rates based upon LIBOR,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to Borrower
through Administrative Agent, (i) any obligation of such Lender to make or
continue LIBOR Portions or to convert Base Rate Portions to LIBOR Portions shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Portions the interest rate on which is
determined by reference to the LIBOR component of the Base Rate, the interest
rate on which Base Rate Portions of such Lender shall, if necessary to avoid
such illegality, be determined by Administrative Agent without reference to the
LIBOR component of the Base Rate, in each case until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) Borrower shall,
upon demand from such Lender (with a copy to Administrative Agent), prepay or,
if applicable, convert all LIBOR Portions of such Lender to Base Rate Portions
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by Administrative Agent without
reference to the LIBOR component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such LIBOR Portions to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Portions and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon
LIBOR, Administrative Agent shall during the period of such suspension compute
the Base Rate applicable to such Lender without reference to the LIBOR component
thereof until Administrative Agent is advised in writing by such Lender that it
is no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR. Upon any such prepayment or conversion, Borrower shall also pay
accrued interest on the amount so prepaid or converted.
Section 3.3    Inability to Determine Rates. If (a) Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a LIBOR Portion or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such LIBOR Portion,
(ii) adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Portion or in
connection with an existing or proposed Base Rate Portion, or (iii) LIBOR for
any requested Interest Period with respect to a proposed LIBOR Portion does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Portion, or (b) by reason of any Change in Law any Lender would become subject
to restrictions on the amount of a category of liabilities or assets which it
may hold and notifies Administrative Agent of same, Administrative Agent will
promptly so notify Borrower and each Lender. Thereafter, (x) the obligation of
Lenders to make or maintain LIBOR Portions shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
LIBOR component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBOR Portions or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Portions in the amount specified therein.


CREDIT AGREEMENT – Page 45

--------------------------------------------------------------------------------





Section 3.4    Taxes.
(a)    Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
(b)    Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(c)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(other than expenses attributable to the failure or delay by such Recipient to
make such written demand to Borrower within nine (9) months of becoming aware
that such Indemnified Taxes under this Section 3.4 have been levied, imposed or
asserted against it), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such


CREDIT AGREEMENT – Page 46

--------------------------------------------------------------------------------





Lender under any Loan Document or otherwise payable by Administrative Agent to
such Lender from any other source against any amount due to Administrative Agent
under this Section 3.4(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 3.4, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to


CREDIT AGREEMENT – Page 47

--------------------------------------------------------------------------------





payments of interest under any Loan Document, executed originals of IRS Form
W‑8BEN (or W‑8BEN-E, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN (or W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or W-8BEN-E, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those


CREDIT AGREEMENT – Page 48

--------------------------------------------------------------------------------





contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.4(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.4(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.4(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.4 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.5    Compensation for Losses. Upon demand of any Lender (with a copy
to Administrative Agent) from time to time, Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


CREDIT AGREEMENT – Page 49

--------------------------------------------------------------------------------





(a)    any continuation, conversion, payment or prepayment of any LIBOR Portion
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(b)    any failure by Borrower (for a reason other than the failure of such
Lender to lend a LIBOR Portion) to prepay, borrow, continue or convert any LIBOR
Portion on the date or in the amount notified by Borrower; or
(c)    any assignment of a LIBOR Portion on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.6(b);
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Portion
made by it at Adjusted LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Portion was in fact so
funded.
Section 3.6    Mitigation of Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.4, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.4 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such


CREDIT AGREEMENT – Page 50

--------------------------------------------------------------------------------





obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 12.8;
(ii)    such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans, and accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.4, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Section 3.7    Survival. All of Borrower’s obligations under this Article 3
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.
ARTICLE 4    

SECURITY
Section 4.1    Collateral. To secure full and complete payment and performance
of the Obligations, Borrower shall, and shall cause the other Obligated Parties
to, execute and deliver or cause to be executed and delivered all of the
Security Documents required by Administrative Agent covering the Collateral.
Borrower shall execute and cause to be executed such further documents and
instruments, including without limitation, UCC financing statements, as
Administrative Agent, in its sole discretion, deems necessary or desirable to
create, evidence, preserve, and perfect its liens and security interests in the
Collateral and maintain the priority thereof as required by the Loan Documents.
Section 4.2    Setoff. If an Event of Default exists, Administrative Agent and
each Lender shall have the right to set off against the Obligations under the
Loan Documents, at any time and without notice to Borrower, any and all deposits
(general or special, time or demand, provisional or final) or other sums at any
time credited by or owing from Administrative Agent or such Lender


CREDIT AGREEMENT – Page 51

--------------------------------------------------------------------------------





to Borrower whether or not the Obligations under the Loan Documents are then
due; provided that in the event that any Defaulting Lender shall exercise any
such right of setoff: (a) all amounts so set off shall be paid over immediately
to Administrative Agent for further application in accordance with the
provisions of Section 12.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Secured Parties; and (b) such Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations under the Loan Documents owing to such Defaulting Lender as to which
it exercised such right of setoff. Each amount set off shall be paid to
Administrative Agent for application to the Obligations under the Loan Documents
in the order set forth in Section 10.3. As further security for the Obligations,
Borrower hereby grants to Secured Parties a security interest in all money,
instruments, and other Property of Borrower now or hereafter held by
Administrative Agent or such Lender, including, without limitation, Property
held in safekeeping. In addition to Administrative Agent’s and each Lender’s
right of setoff and as further security for the Obligations, Borrower hereby
grants to Secured Parties a security interest in all deposits (general or
special, time or demand, provisional or final) and other accounts of Borrower
now or hereafter on deposit with or held by Administrative Agent or such Lender
and all other sums at any time credited by or owing from Administrative Agent or
such Lender to Borrower. The rights and remedies of Administrative Agent and
each Lender hereunder are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which Administrative Agent or such
Lender may have.
Section 4.3    Authorization to File Financing Statements. Borrower and each
other Obligated Party that has granted a security interest in connection
herewith authorizes Administrative Agent to complete and file, from time to
time, financing statements naming Borrower or such other Obligated Party, as
applicable, as debtor.
ARTICLE 5    

CONDITIONS PRECEDENT
Section 5.1    Initial Extension of Credit. The obligation of Lenders to make
the initial Credit Extension hereunder is subject to the condition precedent
that Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated or otherwise specified by Administrative Agent) the
Closing Date, in form and substance satisfactory to Administrative Agent:
(a)    Credit Agreement. Executed counterparts of this Agreement, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;
(b)    Resolutions. Resolutions of the Board of Directors (or other governing
body) of Borrower and each other Obligated Party certified by the Secretary or
an Assistant Secretary (or a Responsible Officer or other custodian of records)
of such Person which authorize the execution, delivery, and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to be a party;


CREDIT AGREEMENT – Page 52

--------------------------------------------------------------------------------





(c)    Incumbency Certificate. A certificate of incumbency certified by a
Responsible Officer of each Obligated Party certifying the names of the
individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which Borrower and each other Obligated Party is or is
to be a party (including the certificates contemplated herein) on behalf of such
Person together with specimen signatures of such individual Persons;
(d)    Certificate Regarding Consents and Approvals. A certificate of a
Responsible Officer of each Obligated Party either (I) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Obligated Party and the validity against such
Obligated Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (II) stating that
no such consents, licenses or approvals are so required;
(e)    Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 5.2(b), (c) and
(d) have been satisfied;
(f)    Constituent Documents. The Constituent Documents and all amendments
thereto for Borrower and each other Obligated Party that is not a natural
person, with the formation documents included in the Constituent Documents being
certified as of a date acceptable to Administrative Agent by the appropriate
government officials of the state of incorporation or organization of Borrower
and each other Obligated Party, and all such Constituent Documents being
accompanied by certificates that such copies are complete and correct, given by
an authorized representative acceptable to Administrative Agent;
(g)    Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party as to the existence and good standing of Borrower and each
other Obligated Party, each dated within thirty (30) days prior to the date of
the initial Credit Extension;
(h)    Notes. The Notes executed by Borrower in favor of each Lender requesting
Notes;
(i)    Guaranty. The Guaranty executed by each Guarantor;
(j)    Security Documents. The Security Documents executed by Borrower and other
Obligated Parties;
(k)    Lien Searches. The results of UCC, tax lien and judgment lien searches
showing all financing statements and other documents or instruments on file
against Borrower and each other Obligated Party in the appropriate filing
offices, such search to be as of a date no more than thirty (30) days prior to
the date of the initial Credit Extension, and reflecting no Liens against any of
the intended Collateral other than Liens being released or assigned to
Administrative Agent concurrently with the initial Credit Extension;


CREDIT AGREEMENT – Page 53

--------------------------------------------------------------------------------





(l)    Opinions of Counsel. A favorable opinion of Norton Rose Fulbright US LLP,
legal counsel to Borrower and Guarantors, as to such matters as Administrative
Agent may reasonably request, as to such matters as Administrative Agent may
reasonably request;
(m)    Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent invoiced, shall have been paid in full by Borrower;
(n)    Acquisition. The Zycron Acquisition Agreement and each other Zycron
Acquisition Document shall be in form and substance reasonably satisfactory to
the Lenders (including but not limited to an aggregate purchase price not to
exceed $20,000,000 (not including earn-out payments and purchase priced
adjustments). All conditions precedent to complete the Zycron Acquisition
thereunder shall have been completed or waived with Administrative Agent’s
consent such that the Zycron Acquisition shall occur prior to or
contemporaneously with the funding of the Term Loan on the Closing Date;
(o)    Revolving Credit Availability. Evidence that after giving effect to the
Transaction and the initial Loans hereunder, Revolving Credit Availability shall
not be less than $4,000,000; and
(p)    Closing Fees. Evidence that any other fees due on or before the Closing
Date have been paid.
(q)    Existing Credit Agreement. All accrued interest and fees outstanding as
of the Closing Date shall be paid to the Continuing Lenders in accordance with
their Applicable Percentages under the Existing Credit Agreement.
For purposes of determining compliance with the conditions set forth in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or be acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.
Section 5.2    All Extensions of Credit. The obligation of Lenders to make any
Credit Extension hereunder (including the initial Credit Extension) is subject
to the following additional conditions precedent:
(a)    Request for Credit Extension. Administrative Agent shall have received in
accordance with this Agreement, as the case may be, a Revolving Credit Borrowing
Request or Swing Line Loan Request, as applicable, pursuant to Administrative
Agent’s requirements and executed by a Responsible Officer of Borrower;
(b)    No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Credit Extension;


CREDIT AGREEMENT – Page 54

--------------------------------------------------------------------------------





(c)    No Material Adverse Event. No Material Adverse Event shall have occurred
and no circumstance shall exist that could be a Material Adverse Event;
(d)    Representations and Warranties. All of the representations and warranties
contained in Article 6 and in the other Loan Documents shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Borrowing, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case with the same force
and effect as if such representations and warranties had been made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date, and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 6.2 shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.1(a) and (b),
respectively; and
(e)    Availability under Revolving Credit Facility. With respect to any request
for a Credit Extension under the Revolving Credit Commitments, after giving
effect to the Credit Extension so requested, the total Revolving Credit Exposure
of the Revolving Credit Lenders shall not exceed the lesser of (i) the Borrowing
Base in effect as of the date of such Credit Extension and (ii) the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders in effect as of the
date of such Credit Extension.
Each Credit Extension hereunder shall be deemed to be a representation and
warranty by Borrower that the conditions specified in this Section 5.2 have been
satisfied on and as of the date of the applicable Credit Extension.
Section 5.3    Credit Extensions in Respect of MIRE Event. Notwithstanding the
foregoing, no MIRE Event may be closed until the date that is (a) if there are
no Mortgaged Properties in a flood zone, five (5) Business Days or (b) if there
are any Mortgaged Properties in a flood zone, thirty (30) days (in each case,
the “Notice Period”), after Administrative Agent has delivered to Lenders the
following documents in respect of such Mortgaged Property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such Mortgaged Property
is located in a “special flood hazard area”, (A) a notification to the
applicable Obligated Party of that fact and (if applicable) notification to the
applicable Obligated Party that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Obligated Party of such notice;
and (iii) evidence of required flood insurance in compliance with the applicable
regulations of the Board of Governors of the Federal Reserve System; provided
that any such MIRE Event may be closed prior to the Notice Period if the
Administrative Agent shall have received confirmation from each applicable
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.
ARTICLE 6    

REPRESENTATIONS AND WARRANTIES


CREDIT AGREEMENT – Page 55

--------------------------------------------------------------------------------





To induce Administrative Agent and Lenders to enter into this Agreement, and to
make Credit Extensions hereunder, Borrower represents and warrants to
Administrative Agent and Lenders that:
Section 6.1    Entity Existence. Each of Borrower and its Subsidiaries (a) is
duly incorporated or organized, as the case may be, validly existing, and in
good standing under the Laws of the jurisdiction of its incorporation or
organization; (b) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
could result in a Material Adverse Event. Each of Borrower and the other
Obligated Parties has the power and authority to execute, deliver, and perform
its obligations under this Agreement and the other Loan Documents to which it is
or may become a party.
Section 6.2    Financial Statements; Etc. Borrower has delivered to
Administrative Agent audited financial statements of Borrower and its
Subsidiaries as at and for the fiscal year ended December 25, 2015 and unaudited
financial statements of Borrower and its Subsidiaries as at and for the calendar
month ended January 22, 2017. Such financial statements are true and correct in
all material respects, have been prepared in accordance with GAAP, and fairly
and accurately present, on a consolidated basis, the financial condition of
Borrower and its Subsidiaries as of the respective dates indicated therein and
the results of operations for the respective periods indicated therein. Neither
Borrower nor any of its Subsidiaries has any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments, unrealized or
anticipated losses from any unfavorable commitments except as referred to or
reflected in such financial statements. No Material Adverse Event has occurred
since the effective date of the financial statements referred to in this
Section 6.2. All projections delivered by Borrower to Administrative Agent and
Lenders have been prepared in good faith, with care and diligence and using
assumptions that are reasonable under the circumstances at the time such
projections were prepared and delivered to Administrative Agent and Lenders and
all such assumptions are disclosed in the projections. Other than the Debt
listed on Schedule 8.1 and Debt otherwise permitted by Section 8.1, Borrower and
each Subsidiary have no Debt.
Section 6.3    Action; No Breach. The execution, delivery, and performance by
each of Borrower and each other Obligated Party of this Agreement and the other
Loan Documents to which such Person is or may become a party and compliance with
the terms and provisions hereof and thereof have been duly authorized by all
requisite action on the part of such Person and do not and will not (a) violate
or conflict with, or result in a breach of, or require any consent under (i) the
Constituent Documents of such Person, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which such
Person is a party or by which it or any of its Properties is bound or subject
which could result in a Material Adverse Event, or (b) constitute a default
under any such agreement or instrument which could result in a Material Adverse
Event, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.
Section 6.4    Operation of Business. Each of Borrower and its Subsidiaries
possesses all licenses, permits, consents, authorizations, franchises, patents,
copyrights, trademarks, and trade


CREDIT AGREEMENT – Page 56

--------------------------------------------------------------------------------





names, or rights thereto, necessary to conduct its respective businesses
substantially as now conducted and as presently proposed to be conducted, and
neither Borrower nor any of its Subsidiaries is in violation of any valid rights
of others with respect to any of the foregoing which could result in a Material
Adverse Event.
Section 6.5    Litigation and Judgments. Except as specifically disclosed in
Schedule 6.5 as of the date hereof, there is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Borrower, threatened against or affecting Borrower, any of its
Subsidiaries, or any other Obligated Party that could, if adversely determined,
result in a Material Adverse Event. There are no outstanding judgments against
Borrower, any of its Subsidiaries, or any other Obligated Party.
Section 6.6    Rights in Properties; Liens.
(a)    Each of Borrower and its Subsidiaries has good and indefeasible title to
or valid leasehold interests in its respective Properties, including the
Properties reflected in the financial statements described in Section 6.2, and
none of the Properties of Borrower or any of its Subsidiaries is subject to any
Lien, except Permitted Liens.
(b)    Schedule 6.6(b) sets forth a complete and accurate list of all real
estate Leases under which Borrower or any of its Subsidiaries is the lessee on
the Closing Date, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such Lease is the legal, valid and binding obligation
of the lessor thereof, enforceable in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other applicable Laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
Section 6.7    Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower or any other Obligated Party is a party, when
delivered, shall constitute legal, valid, and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as limited by Debtor Relief Laws.
Section 6.8    Approvals. No authorization, approval, or consent of, and no
filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery, or performance by Borrower or any
other Obligated Party of this Agreement and the other Loan Documents to which
such Person is or may become a party or the validity or enforceability thereof.
Section 6.9    Taxes. Each of Borrower and its Subsidiaries has filed all
material tax returns (federal, state, and local) required to be filed, including
all material income, franchise, employment, Property, and sales tax returns, and
has paid all of their respective liabilities for taxes, assessments,
governmental charges, and other levies that are due and payable, other than
taxes the payment of which is being contested in good faith and by appropriate
proceedings and reserves for the payment of which are being maintained in
accordance with GAAP. Borrower knows of no pending


CREDIT AGREEMENT – Page 57

--------------------------------------------------------------------------------





investigation of Borrower or any of its Subsidiaries by any taxing authority or
of any pending but unassessed tax liability of Borrower or any of its
Subsidiaries. Neither Borrower nor any Subsidiary thereof is party to any tax
sharing agreement.
Section 6.10    Use of Proceeds; Margin Securities. The proceeds of the
Revolving Credit Borrowings shall be used by Borrower for working capital in the
ordinary course of business and for other general corporate purposes including
Acquisitions permitted pursuant to Section 8.5(e). The proceeds of the Term
Loans shall be used as provided in Section 8.20. Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U, or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.
Section 6.11    ERISA. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. No application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan. There are no
pending or, to the knowledge of Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan.
There has been no Prohibited Transaction or violation of the fiduciary
responsibility rules with respect to any Plan. No ERISA Event has occurred or is
reasonably expected to occur. No Plan has any Unfunded Pension Liability. No
Obligated Party or ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA). No Obligated Party
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan. No Obligated Party or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
Section 6.12    Disclosure. No statement, information, report, representation,
or warranty made by Borrower or any other Obligated Party in this Agreement or
in any other Loan Document or furnished to Administrative Agent or any Lender in
connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading. There is
no fact known to Borrower which is a Material Adverse Event, or which Borrower
reasonably believes might in the future be a Material Adverse Event that has not
been disclosed in writing to Administrative Agent and each Lender.
Section 6.13    Subsidiaries. Borrower has no Subsidiaries other than those
listed on Schedule 6.13 (and, if subsequent to the Closing Date, such additional
Subsidiaries as have been formed in compliance with Section 7.13) and
Schedule 6.13 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary and the percentage of Borrower’s ownership interest in such
Subsidiary. All of the outstanding capital stock or other equity interests of
each Subsidiary described on Schedule 6.13 has been validly issued, is fully
paid, and is nonassessable.


CREDIT AGREEMENT – Page 58

--------------------------------------------------------------------------------





There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments of any nature relating to any equity interests
of Borrower or any Subsidiary, except as created by the Loan Documents.
Section 6.14    Agreements. Neither Borrower nor any of its Subsidiaries is a
party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate or other
organizational restriction, in each case which could result in a Material
Adverse Event. Neither Borrower nor any of its Subsidiaries is in default in any
respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party which could result in a Material
Adverse Event.
Section 6.15    Compliance with Laws. Neither Borrower nor any of its
Subsidiaries is in violation in any material respect of any law, rule,
regulation, order, or decree of any Governmental Authority or arbitrator.
Section 6.16    Inventory. All inventory of Borrower and its Subsidiaries has
been and will hereafter be produced in material compliance with all applicable
Laws, rules, regulations, and governmental standards, including, without
limitation, the minimum wage and overtime provisions of the Fair Labor Standards
Act (29 U.S.C. §§ 201-219).
Section 6.17    Regulated Entities. Neither Borrower nor any of its Subsidiaries
is (a) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under any other federal or state statute, rule or regulation
limiting its ability to incur Debt, pledge its assets or perform its obligations
under the Loan Documents.
Section 6.18    Environmental Matters.
(a)    Each of Borrower and its Subsidiaries, and all of its respective
Properties, assets, and operations are in material compliance with all
Environmental Laws. Borrower is not aware of, nor has Borrower received notice
of, any past, present, or future conditions, events, activities, practices, or
incidents which may interfere with or prevent the compliance or continued
compliance in all material respects of Borrower and its Subsidiaries with all
Environmental Laws;
(b)    Each of Borrower and its Subsidiaries has obtained all material permits,
licenses, and authorizations that are required under applicable Environmental
Laws, and all such permits are in good standing and Borrower and its
Subsidiaries are in compliance with all of the terms and conditions of such
permits;
(c)    No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Properties or assets of Borrower or any of its Subsidiaries. The use which
Borrower and its Subsidiaries make and intend to make of their respective
Properties and assets will not result in the use, generation, storage,
transportation, accumulation, disposal, or Release of any Hazardous Material on,
in, or from any of their Properties or assets;


CREDIT AGREEMENT – Page 59

--------------------------------------------------------------------------------





(d)    Neither Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;
(e)    There are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;
(f)    Neither Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. Borrower and its Subsidiaries are in material compliance
with all applicable financial responsibility requirements of all Environmental
Laws;
(g)    Neither Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting a Release; and
(h)    No Lien arising under any Environmental Law has attached to any property
or revenues of Borrower or any of its Subsidiaries.
Section 6.19    Intellectual Property. All material Intellectual Property owned
or used by Borrower and its Subsidiaries is listed, together with application or
registration numbers, where applicable, in Schedule 6.19. Each Person identified
on Schedule 6.19 owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license could be a Material
Adverse Event. Each Person identified on Schedule 6.19 will maintain the
patenting and registration of all material Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority, and each Person identified on Schedule 6.19
will promptly, but in any event within ten (10) Business Days following its
acquisition thereof, patent or register, as the case may be, all new material
Intellectual Property and notify Administrative Agent in writing five (5)
Business Days prior to filing any such new patent or registration.
Section 6.20    Foreign Assets Control Regulations and Anti-Money Laundering.
Each Obligated Party and each Subsidiary of each Obligated Party is and will
remain in compliance in all material respects with all United States economic
sanctions Laws, Executive Orders and implementing regulations as promulgated by
OFAC, and all applicable anti-money laundering and counter-terrorism financing
provisions of the Bank Secrecy Act and all regulations issued pursuant to it. No
Obligated Party and no Subsidiary or Affiliate of any Obligated Party (a) is a
Person designated by the United States government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a United
States Person cannot deal with or otherwise engage in business transactions,
(b) is a Person who is otherwise the target of United States economic sanction
Laws such that a United States Person cannot deal or otherwise engage in
business


CREDIT AGREEMENT – Page 60

--------------------------------------------------------------------------------





transactions with such Person, or (c) is controlled by (including without
limitation by virtue of such person being a director or owning voting shares or
interests), or acts, directly or indirectly, for or on behalf of, any person or
entity on the SDN List or a foreign government that is the target of United
States economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under
United States law.
Section 6.21    Patriot Act. The Obligated Parties, each of their Subsidiaries,
and each of their Affiliates are in compliance with (a) the Trading with the
Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B Chapter V, as amended), and all
other enabling legislation or executive order relating thereto, (b) the Patriot
Act, and (c) all other federal or state Laws relating to “know your customer”
and anti-money laundering rules and regulations. No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
Section 6.22    Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
Section 6.23    Solvency. Borrower and the Obligated Parties on a consolidated
basis are Solvent and have not entered into any transaction with the intent to
hinder, delay or defraud a creditor.
Section 6.24    Security Documents. The provisions of the Security Documents are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien (subject to Permitted Liens)
on all right, title and interest of the respective Obligated Parties party
thereto in the Collateral. Except for filings completed prior to the Closing
Date and as contemplated hereby and by the Security Documents, no filing or
other action will be necessary to perfect such Liens in Collateral.
Section 6.25    Businesses. The Borrower is presently engaged directly or
through its Subsidiaries in the temporary staffing industry supplying temporary
workers to a variety of customers across a diverse set of industries, including,
without limitation, pursuant to (a) temporary staffing to permanent hiring
arrangements, (b) permanent hiring to direct hire arrangements and (c) so-called
“payrolling” arrangements.
Section 6.26    Labor Matters. There are no labor controversies pending, or to
the best knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries which could result in a Material Adverse Event.
Section 6.27    Zycron Acquisition Documents. With respect to each of the Zycron
Acquisition Documents, (i) all representations made by Borrower in the Zycron
Acquisition


CREDIT AGREEMENT – Page 61

--------------------------------------------------------------------------------





Documents are true and correct in all material respects as of the Closing Date;
(ii) the execution and delivery by Borrower of the Zycron Acquisition Documents
and the consummation of the transactions therein contemplated or the compliance
with the provisions thereof will not violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on Borrower or any of the
provisions of the organizational documents of Borrower or any of the provisions
of any indenture, agreement, document, instrument or undertaking to which
Borrower is a party or subject, or by which Borrower or any property of Borrower
is bound, or conflict with or constitute a default thereunder or result in the
creation or imposition of any Lien pursuant to the terms of any such indenture,
agreement, document, instrument or undertaking, except to the extent such
conflict or default would not reasonably be likely to result in a Material
Adverse Effect; (iii) no material order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental, regulatory, administrative or public body or
authority, or any subdivision thereof, or any other Person is required to
authorize, or is required in connection with, the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Zycron Acquisition Documents except those which have already been
obtained or given; and (iv) upon the effectiveness of this Agreement, all
conditions to effectiveness of the Zycron Acquisition Agreement have been
satisfied.
Section 6.28    Sanctions. None of (a) Borrower, any Subsidiary or, to the
knowledge of Borrower, any of their respective directors, officers, employees or
affiliates or (b) to the knowledge of Borrower, any agent or representative of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from any Credit Extension is a Sanctioned Person or currently the
subject or target of any Sanctions.
Section 6.29    Anti-Corruption Laws. Borrower and its Subsidiaries have
conducted their business in compliance with all Anti-Corruption Laws and have
instituted and maintained policies and procedures to promote and achieve
compliance with such Anti-Corruption Laws.
Section 6.30    EEA Financial Institutions. No Obligated Party is an EEA
Financial Institution.
ARTICLE 7    

AFFIRMATIVE COVENANTS
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder:
Section 7.1    Reporting Requirements. Borrower will furnish to Administrative
Agent (with copies for each Lender):
(a)    Borrower Annual Financial Statements. As soon as available, and in any
event within one hundred twenty (120) days after the last day of each fiscal
year of Borrower, beginning with the fiscal year ending in December 25, 2016, a
copy of the annual audit report of Borrower and its Subsidiaries for such fiscal
year containing, on a consolidated basis, balance sheets and statements of
income, retained earnings, and cash flow as of the end of such fiscal year and
for the twelve (12)-month period then ended, in each case setting


CREDIT AGREEMENT – Page 62

--------------------------------------------------------------------------------





forth in comparative form the figures for the preceding fiscal year, all in
reasonable detail and audited and certified by Whitley Penn LLP, or other
independent certified public accountants of recognized standing reasonably
acceptable to Administrative Agent, to the effect that such report has been
prepared in accordance with GAAP and containing no material qualifications or
limitations on scope;
(b)    Monthly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the last day of each calendar month, a copy of
an unaudited financial report of Borrower and its Subsidiaries as of the end of
such month and for the portion of the fiscal year then ended, containing, on a
consolidated and consolidating basis, balance sheets and statements of income,
retained earnings, and cash flow, all in reasonable detail certified by a
Responsible Officer of Borrower to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of Borrower and its Subsidiaries,
on a consolidated and consolidating basis, as of the dates and for the periods
indicated therein;
(c)    Borrowing Base Report. As soon as available, and in any event within
forty-five (45) days after the last day of each calendar month, a Borrowing Base
Report;
(d)    Compliance Certificate. As soon as available, and in any event within
forty-five (45) days of each of the first three fiscal quarters of each fiscal
year of Borrower and concurrently with the financial statements referred to in
Section 7.1(a), a Compliance Certificate (i) stating that to the best of the
knowledge of the Responsible Officer executing same, no Default has occurred and
is continuing, or if a Default has occurred and is continuing, a statement as to
the nature thereof and the action which is proposed to be taken with respect
thereto, (ii) showing in reasonable detail the calculations demonstrating
compliance with the covenants set forth in Article 9 and (iii) containing such
other certifications set forth therein. For any financial statements delivered
electronically by a Responsible Officer in satisfaction of the reporting
requirements set forth in clause (a) or (b) preceding that are not accompanied
by the required Compliance Certificate, that Responsible Officer shall
nevertheless be deemed to have certified the factual matters described in this
clause (d) with respect to such financial statements; however, such deemed
certificate shall not excuse or be construed as a waiver of Borrower's
obligation to deliver the required Compliance Certificate.
(e)    Projections. As soon as available, but in any event within forty-five
(45) days after the end of each fiscal year of Borrower, forecasts prepared by
management of Borrower, in form and substance reasonably satisfactory to
Administrative Agent, of consolidated balance sheets of income or operations and
cash flows of Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year.
(f)    Management Letters. Promptly upon receipt thereof, a copy of any
management letter or written report submitted to Borrower or any of its
Subsidiaries by independent certified public accountants with respect to the
business, condition (financial or otherwise), operations, prospects, or
Properties of Borrower or any of its Subsidiaries;


CREDIT AGREEMENT – Page 63

--------------------------------------------------------------------------------





(g)    Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, and proceedings before any Governmental Authority or
arbitrator affecting Borrower or any of its Subsidiaries which, if determined
adversely to Borrower or such Subsidiary, could reasonably be expected to be a
Material Adverse Event;
(h)    Notice of Default. As soon as possible and in any event within five days
after the occurrence of any Default, a written notice setting forth the details
of such Default and the action that Borrower has taken and proposes to take with
respect thereto;
(i)    ERISA Reports. Promptly after the filing or receipt thereof, copies of
all reports, including annual reports, and notices which any Borrower or ERISA
Affiliate files with or receives from the PBGC, the IRS, or the U.S. Department
of Labor under ERISA; as soon as possible and in any event within five days
after Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event or Prohibited Transaction has occurred with respect to any Plan, a
certificate of the chief financial officer of Borrower setting forth the details
as to such ERISA Event or Prohibited Transaction and the action that Borrower
proposes to take with respect thereto; annually, copies of the notice described
in Section 101(f) of ERISA that Borrower or ERISA Affiliate receives with
respect to a Plan or Multiemployer Plan;
(j)    Reports to Other Creditors. Promptly after the furnishing thereof, copies
of any material statement or report furnished to any other party pursuant to the
terms of any indenture, loan, or credit or similar agreement and not otherwise
required to be furnished to Administrative Agent pursuant to any other clause of
this Section 7.1;
(k)    Notice of Material Adverse Event. As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of any event
or circumstance that could reasonably be expected to result in a Material
Adverse Event;
(l)    Accounts Receivable Aging. As soon as available, and in any event within
forty-five (45) days after the end of each calendar month, an account receivable
aging, classifying Borrower’s and its Subsidiaries’ accounts receivable in
categories of 0-30, 31-60, 61-90 and over 90 days from date of invoice, and in
such form and detail as Administrative Agent shall reasonably require, and
certified by the chief financial officer of Borrower; and
(m)    General Information. Promptly, such other information concerning
Borrower, any of its Subsidiaries, or any other Obligated Party as
Administrative Agent, or any Lender through Administrative Agent, may from time
to time reasonably request.
All representations and warranties set forth in the Loan Documents with respect
to any financial information concerning Borrower or any Guarantor shall apply to
all financial information delivered to Lender by Borrower, such Guarantor, or
any Person purporting to be a Responsible Officer of Borrower or such Guarantor
or other representative of Borrower or such Guarantor regardless of the method
of such transmission to Lender or whether or not signed by Borrower, such
Guarantor, or such Responsible Officer or other representative, as applicable.


CREDIT AGREEMENT – Page 64

--------------------------------------------------------------------------------





Section 7.2    Maintenance of Existence; Conduct of Business. Borrower shall,
and shall cause each of its Subsidiaries to, preserve and maintain its existence
and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business, except to the extent a failure to so preserve and
maintain could not result in a Material Adverse Event. Borrower shall, and shall
cause each of its Subsidiaries to, conduct its business in an orderly and
efficient manner in accordance with good business practices.
Section 7.3    Maintenance of Properties. Borrower shall, and shall cause each
of its Subsidiaries to, maintain, keep, and preserve all of its Properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, except to the extent failure to do
so could not reasonably be expected to result in a Material Adverse Event.
Section 7.4    Taxes and Claims. Borrower shall, and shall cause each of its
Subsidiaries to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves in accordance
with GAAP have been established.
Section 7.5    Insurance.
(a)    Borrower shall, and shall cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies in such
amounts and covering such risks as is usually carried by corporations engaged in
similar businesses and owning similar Properties in the same general areas in
which Borrower and its Subsidiaries operate, including without limitation, flood
insurance, to the extent any Mortgaged Property is located in a “special flood
hazard area”, provided that in any event Borrower will maintain and cause each
of its Subsidiaries to maintain property insurance and comprehensive general
liability insurance reasonably satisfactory to Administrative Agent. Each
insurance policy covering Collateral shall name Administrative Agent as loss
payee and each insurance policy covering liabilities shall name Administrative
Agent as additional insured, and each such insurance policy shall provide that
such policy will not be cancelled or reduced without 30 days prior written
notice to Administrative Agent.
(b)    If Required Lenders agree in writing, in their reasonable discretion,
then Borrower may apply the net proceeds of a casualty or condemnation (each a
“Loss”) to the repair, restoration, or replacement of the assets suffering such
Loss, so long as (i) such repair, restoration, or replacement is completed
within one hundred eighty (180) days after the date of such Loss (or such longer
period of time agreed to in writing by Required Lenders), (ii) while such
repair, restoration, or replacement is underway, all of such net proceeds are on
deposit with Administrative Agent in a separate deposit account over which
Administrative Agent has exclusive control, and (iii) such Loss did not cause an
Event of Default. If an Event of Default occurs pursuant to which Administrative
Agent exercises its rights to accelerate the Obligations under the Loan
Documents as provided in Section 10.2 or such repair, restoration, or
replacement is not completed within one hundred eighty (180) days of the date of
such Loss (or such longer period of time agreed to in writing by Required
Lenders), then


CREDIT AGREEMENT – Page 65

--------------------------------------------------------------------------------





Administrative Agent may immediately and without notice to any Person apply all
of such net proceeds to such Obligations, regardless of any other prior
agreement regarding the disposition of such net proceeds.
Section 7.6    Inspection Rights. At any reasonable time and from time to time,
Borrower shall, and shall cause each of its Subsidiaries to, (a) permit
representatives of Administrative Agent or any Lender to examine, inspect,
review, evaluate and make physical verifications and appraisals of the inventory
and other Collateral and conduct field exams (which are anticipated to be
annual, but which may be conducted more often at the discretion of
Administrative Agent), including without limitation to conduct a field exam
within ninety (90) days of the Closing Date, in any manner and through any
medium that Administrative Agent or such Lender considers advisable, (b) to
examine, copy, and make extracts from its books and records, (c) to visit and
inspect its Properties, and (d) to discuss its business, operations, and
financial condition with its officers, employees, and independent certified
public accountants, in each instance, at Borrower’s expense.
Section 7.7    Keeping Books and Records. Borrower shall, and shall cause each
of its Subsidiaries to, maintain proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.
Section 7.8    Compliance with Laws. Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable Laws and
decrees of any Governmental Authority or arbitrator, except to the extent that a
failure to so comply could not reasonably be expected to result in a Material
Adverse Event.
Section 7.9    Compliance with Agreements. Borrower shall, and shall cause each
of its Subsidiaries to, comply in all material respects with all agreements,
contracts, and instruments binding on it or affecting its Properties or
business, except to the extent a failure to so comply could not result in a
Material Adverse Event.
Section 7.10    Further Assurances. Borrower shall, and shall cause each of its
Subsidiaries and each other Obligated Party to, execute and deliver such further
agreements and instruments and take such further action as may be reasonably
requested by Administrative Agent or any Lender to carry out the provisions and
purposes of this Agreement and the other Loan Documents and to create, preserve,
and perfect the Liens of Administrative Agent in the Collateral.
Section 7.11    ERISA. Borrower shall, and shall cause each of its Subsidiaries
to, comply with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.
Section 7.12    Depository Relationship. Borrower shall, and shall cause each of
its Subsidiaries to, use Texas Capital Bank as its principal depository bank and
Borrower shall, and shall cause each of its Subsidiaries to, maintain Texas
Capital Bank as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.


CREDIT AGREEMENT – Page 66

--------------------------------------------------------------------------------





Section 7.13    Additional Guarantors. Borrower shall notify Administrative
Agent at the time that any Person becomes a Subsidiary, and promptly thereafter
(and any event within twenty (20) days) (i) execute and deliver to
Administrative Agent all Security Documents, stock certificates, stock powers
and other agreements and instruments as may be reasonably requested by
Administrative Agent to ensure that Administrative Agent has a perfected
security interest in all ownership interests held by any Obligated Party in such
Subsidiary, and (ii) cause such Person to (a) become a Guarantor by executing
and delivering to Administrative Agent a Guaranty, (b) execute and deliver all
Security Documents requested by Administrative Agent pledging to Administrative
Agent for the benefit of the Secured Parties all of its Property (subject to
such exceptions as Administrative Agent may permit or as otherwise allowed by
this Agreement) and take all actions reasonably required by Administrative Agent
to grant to Administrative Agent for the benefit of Secured Parties a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
reasonably requested by Administrative Agent, (c) with respect to each real
property owned in fee simple by such Subsidiary: (i) the Mortgage and evidence
of the proper recordation of each such Mortgage (or the delivery of any such
Mortgage to the applicable title insurance company for recordation, on or
immediately after the date of such delivery to such company) in the appropriate
filing office, and (ii) the Owned Real Estate Support Documents with respect to
such real property; and (d) deliver to Administrative Agent such other documents
and instruments as Administrative Agent may require, including appropriate
favorable opinions of counsel to such Person in form, content and scope
reasonably satisfactory to Administrative Agent. Notwithstanding the foregoing,
Administrative Agent shall not enter into any Mortgage acquired by any Obligated
Party after the Closing Date until the date that is (a) if such Mortgaged
Property relates to a property not located in a flood zone, five (5) Business
Days or (b) if such Mortgaged Property relates to a property located in a flood
zone, thirty (30) days, after Administrative Agent has delivered to the Lenders
the following documents in respect of such Mortgaged Property: (i) a completed
flood hazard determination from a third party vendor; (ii) if such Mortgaged
Property is located in a “special flood hazard area”, (A) a notification to the
applicable Obligated Party of that fact and (if applicable) notification to the
applicable Obligated Party that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Obligated Party of such notice;
and (iii) evidence of required flood insurance in compliance with the applicable
regulations of the Board of Governors of the Federal Reserve System.
Section 7.14    Anti-Corruption Laws and Sanctions.
(a)    Borrower will not request any Credit Extension, and Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Credit Extension (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


CREDIT AGREEMENT – Page 67

--------------------------------------------------------------------------------





(b)    Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
ARTICLE 8    

NEGATIVE COVENANTS
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder:
Section 8.1    Debt. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, incur, create, assume, or permit to
exist any Debt, except:
(a)    The Obligations under the Loan Documents and Obligations existing or
arising under Bank Product Agreements other than Hedge Agreements;
(b)    Existing Debt described on Schedule 8.1;
(c)    Purchase money Debt and Capitalized Lease Obligations not to exceed
$750,000 in the aggregate at any time outstanding; and
(d)    Hedge Obligations existing or arising under Hedge Agreements permitted by
Section 8.16.
Section 8.2    Limitation on Liens. Borrower shall not, and shall not permit any
of its Subsidiaries to, incur, create, assume, or permit to exist any Lien upon
any of its Property, assets, or revenues, whether now owned or hereafter
acquired, except:
(a)    Existing Liens disclosed on Schedule 8.2;
(b)    Liens in favor of the Secured Parties or Administrative Agent for the
benefit of Secured Parties;
(c)    Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or its Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;
(d)    Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves in accordance with GAAP have been established;
(e)    Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;


CREDIT AGREEMENT – Page 68

--------------------------------------------------------------------------------





(f)    Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (other than Liens imposed by
ERISA) or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, contracts (other than for payment of Debt), or leases
made in the ordinary course of business; and
(g)    Purchase money Liens on specific property to secure Debt used to acquire
such Property and Liens securing Capitalized Lease Obligations with respect to
specific leased property, in each case to the extent permitted in
Section 8.1(d).
Section 8.3    Mergers, Etc. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person or any shares or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate, except that (a) any Subsidiary
may merge or consolidate with Borrower so long as Borrower is the surviving
entity, (b) any Subsidiary may merge or consolidate with another Subsidiary so
long as if a Subsidiary that is a Guarantor is involved in such merger or
consolidation, such Guarantor is the surviving entity and (c) Borrower or any
Subsidiary may make any Acquisitions permitted by Section 8.5(e).
Section 8.4    Restricted Payments. Borrower shall not, directly or indirectly,
declare or pay any dividends or make any other payment or distribution (in cash,
Property, or obligations) on account of its equity interests, or redeem,
purchase, retire, call, or otherwise acquire any of its equity interests, or
permit any of its Subsidiaries to purchase or otherwise acquire any equity
interest of Borrower, or set apart any money for a sinking or other analogous
fund for any dividend or other distribution on its equity interests or for any
redemption, purchase, retirement, or other acquisition of any of its equity
interests, or incur any obligation (contingent or otherwise) to do any of the
foregoing; provided, however, that (a) Subsidiaries shall be permitted to make
payments and distributions to Borrower or any Guarantors, (b) Borrower and its
Subsidiaries may pay dividends and other distributions consisting solely of its
equity interests and (c) Borrower may make Permitted Distributions.
Section 8.5    Loans and Investments. Borrower shall not make, and shall not
permit any of its Subsidiaries to, directly or indirectly, make, hold or
maintain, any advance, loan, extension of credit, or capital contribution to or
investment in, or purchase any stock, bonds, notes, debentures, or other
securities of, any Person, except:
(a)    Existing investments described on Schedule 8.5;
(b)    Readily marketable direct obligations of the United States of America or
any agency thereof with maturities of one (1) year or less from the date of
acquisition;
(c)    Fully insured certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by either (i) any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00 or (ii) any Lender;


CREDIT AGREEMENT – Page 69

--------------------------------------------------------------------------------





(d)    Commercial paper of a domestic issuer if at the time of purchase such
paper is rated in one (1) of the two (2) highest rating categories of Standard
and Poor’s Corporation or Moody’s Investors Service;
(e)    Investments resulting in an Acquisition where:
(i)    the business, division or assets acquired are for use, or the Person
acquired is engaged in, one of the businesses described in Section 6.25;
(ii)    immediately before and after giving effect to such Acquisition, no
Default shall exist;
(iii)    (A) the aggregate Acquisition Consideration for all such Acquisitions
during the term of this Agreement shall not exceed $20,000,000, and (B) the
aggregate Acquisition Consideration for Acquisitions during any fiscal year
shall not exceed $5,000,000 (provided the Acquisition Consideration to be paid
in connection with the Zycron Acquisition shall be excluded from the limitations
set forth in this clause (iii));
(iv)    the business, division or Person acquired shall not have a negative
EBITDA after giving effect to reasonable pro forma adjustments which are
approved by Administrative Agent;
(v)    no less than ten (10) Business Days prior to such Acquisition,
Administrative Agent shall have received (A) drafts of each material document,
instrument and agreement to be executed in connection with such Acquisition,
(B) an acquisition summary with respect to the Person and/or business or
division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12-month period for which
they are available and as otherwise applicable), the terms and conditions,
including economic terms, of the proposed Acquisition and Borrower’s calculation
of pro forma EBITDA relating thereto, (C) a certificate of Borrower executed on
its behalf by a Responsible Officer of Borrower, certifying that both before and
after giving effect to such Acquisition, Borrower is in pro forma compliance
with all financial covenants set forth in Article 9; and (D) Administrative
Agent shall not have objected in writing to Borrower’s certificate delivered
pursuant to clause (C) above (provided that Administrative Agent will not make
any such objection unless it has a good faith basis for believing that
Borrower’s pro forma calculations are not reasonable, and that as a result
thereof, Borrower will not be in compliance with all the financial covenants set
forth in Article 9 following such proposed Acquisition);
(vi)    to the extent applicable, the provisions of Section 7.13 have been
satisfied, thereby causing Administrative Agent to have a perfected first
priority Lien on all assets, including equity interests, that are acquired in
the Acquisition; and


CREDIT AGREEMENT – Page 70

--------------------------------------------------------------------------------





(vii)    after giving effect to such Acquisition, there shall be at least
$2,000,000 in unrestricted cash of Borrower plus Revolving Credit Availability;
(f)    Investments in Subsidiaries that are Guarantors;
(g)    Investments consisting of Hedge Agreements permitted under Section 8.16;
(h)    Advances or extensions of credit in the form of accounts receivable
incurred in the ordinary course of business and upon terms common in the
industry for such accounts receivable; and
(i)    Advances to employees for the payment of expenses in the ordinary course
of business not to exceed $25,000 in aggregate amount outstanding at any time.
Section 8.6    Transactions With Affiliates. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower or such Subsidiary
(excluding Borrower or any other Subsidiary), except in the ordinary course of
and pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business, pursuant to a transaction which is otherwise expressly permitted under
this Agreement, and upon fair and reasonable terms no less favorable to Borrower
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of Borrower or such Subsidiary.
Section 8.7    Disposition of Assets. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly make any Disposition, except
(a) Dispositions of inventory in the ordinary course of business,
(b) Dispositions, for fair value, of worn-out and obsolete equipment not
necessary or useful to the conduct of business, (c) Dispositions to Borrower or
any other Subsidiary, (d) other Dispositions not to exceed $100,000 in the
aggregate in any fiscal year and (e) so long as there exists no Default
immediately before and after giving effect to any such Disposition, Dispositions
not otherwise permitted in clauses (a) through (d) above, the Net Cash Proceeds
of which are used within one hundred eighty (180) days of such Disposition to
purchase assets useful in the business of Borrower and its Subsidiaries,
provided that (i) the aggregate amount of Net Cash Proceeds outstanding and
pending reinvestment pursuant to this clause (e) shall not exceed $100,000 and
(ii) if such Net Cash Proceeds are not used within 90 days to purchase assets
useful in the business of Borrower and its Subsidiaries, then such Net Cash
Proceeds shall be applied in accordance with Section 2.7(d)(i).
Section 8.8    Sale and Leaseback. Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, enter into any arrangement with
any Person pursuant to which it leases from such Person real or personal
property that has been or is to be sold or transferred, directly or indirectly,
by it to such Person.
Section 8.9    Prepayment and Payment of Debt. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make any optional or
voluntary payment, prepayment, repurchase or redemption of any Debt, except the
Obligations under the Loan Documents.


CREDIT AGREEMENT – Page 71

--------------------------------------------------------------------------------





Section 8.10    Nature of Business. Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than the businesses in
which they are engaged as of the date hereof.
Section 8.11    Environmental Protection. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly (a) use (or permit any
tenant to use) any of their respective Properties or assets for the handling,
processing, storage, transportation, or disposal of any Hazardous Material,
(b) generate any Hazardous Material in violation of Environmental Laws,
(c) conduct any activity that is likely to cause a Release or threatened Release
of any Hazardous Material in violation of Environmental Laws, or (d) otherwise
conduct any activity or use any of their respective Properties or assets in any
manner that is likely to violate any Environmental Law or create any
Environmental Liabilities for which Borrower or any of its Subsidiaries would be
responsible.
Section 8.12    Accounting. Borrower shall not, and shall not permit any of its
Subsidiaries to, change its fiscal year (without prior notice to Administrative
Agent) or make any change (a) in accounting treatment or reporting practices,
except as required by GAAP and disclosed to Administrative Agent and Lenders, or
(b) in tax reporting treatment, except as required by law and disclosed to
Administrative Agent and Lenders.
Section 8.13    Burdensome Agreements. Borrower shall not, and shall not permit
any of its Subsidiaries or any Obligated Party to, enter into or permit to exist
any arrangement or agreement, other than pursuant to this Agreement or any Loan
Document, which (a) directly or indirectly prohibits Borrower, any of its
Subsidiaries, or any Obligated Party from creating or incurring a Lien on any of
its Property, revenues, or assets, whether now owned or hereafter acquired,
(b) directly or indirectly prohibits any of its Subsidiaries, or any Obligated
Party to make any payments, directly or indirectly, to Borrower by way of
dividends, distributions, advances, repayments of loans, repayments of expenses,
accruals, or otherwise or (c) in any way would be contravened by such Person’s
performance of its obligations hereunder or under the other Loan Documents.
Section 8.14    Subsidiaries. Borrower shall not, directly or indirectly, form
or acquire any Subsidiary unless Borrower complies with the requirements of
Section 7.13.
Section 8.15    Amendments of Constituent Documents. Borrower shall not, and
shall not permit any of its Subsidiaries to, amend or restate any of their
respective Constituent Documents in any manner that would be adverse to the
interests of the Lenders.
Section 8.16    Hedge Agreements. Borrower shall not, and shall not permit any
of its Subsidiaries to, enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which Borrower or any
Subsidiary of Borrower has actual exposure which have terms and conditions
reasonably acceptable to Administrative Agent, and (b) other Hedge Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any Debt of Borrower or any of its Subsidiaries
limited to the principal amount of such Debt which have terms and conditions
reasonably acceptable to Administrative Agent; it being acknowledged and agreed
by Administrative Agent that any Hedge Agreement entered into by Borrower and
its


CREDIT AGREEMENT – Page 72

--------------------------------------------------------------------------------





Subsidiaries with any Lender or an Affiliate thereof for the reasons stated in
clause (a) or (b) immediately preceding is acceptable to Administrative Agent.
Section 8.17    OFAC. Borrower shall not, and shall not permit any of its
Subsidiaries to, fail to comply with the Laws, regulations and executive orders
referred to in Section 6.20 and Section 6.21.
Section 8.18    Sanctions. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Swing Line Lender, or otherwise) of Sanctions.
Section 8.19    Anti-Corruption Laws. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions.
Section 8.20    Use of Term Loan Proceeds. Borrower shall not, nor shall it
permit any Subsidiary to, use any proceeds of the Term Loans for any purpose of
other than Acquisitions, and no such proceeds may be used for any Acquisition
other than the Zycron Acquisition without the prior written consent of the
Required Lenders and Administrative Agent.
ARTICLE 9    

FINANCIAL COVENANTS
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder:
Section 9.1    Leverage Ratio. Borrower shall not permit as of any date during
the following periods, the Leverage Ratio, to be greater than the ratio set
forth opposite such period below:
Period
Maximum Ratio
Closing Date to end of fiscal March, 2018
2.50 to 1.0
March 31, 2018 to end of fiscal March, 2019
2.00 to 1.0
March 31, 2019 to end of fiscal March, 2020
1.50 to 1.0
From and after end of fiscal March, 2020
1.00 to 1.0





CREDIT AGREEMENT – Page 73

--------------------------------------------------------------------------------





Section 9.2    Fixed Charge Coverage Ratio. Borrower shall not permit, for any
four fiscal quarter period, Fixed Charge Coverage Ratio, in each case for
Borrower and its Subsidiaries, on a consolidated basis to be less than 1.50 to
1.00.
Section 9.3    Dividend Fixed Charge Coverage Ratio. Borrower shall not permit
the Dividend Fixed Charge Coverage Ratio to be less than (a) 1.10 to 1.00 for
any four fiscal quarter period ending on or before September 30, 2017 or
(b) 1.20 to 1.00 for any four fiscal quarter period thereafter.
ARTICLE 10    

DEFAULT
Section 10.1    Events of Default. Each of the following shall be deemed an
“Event of Default”:
(a)    Borrower shall fail to pay (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within three (3) days after the
same becomes due, any interest on any Loan or any commitment or other fee due
hereunder, or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document;
(b)    Borrower shall fail to provide to Administrative Agent and Lenders timely
any notice of Default as required by Section 7.1(h) of this Agreement or
Borrower shall breach any provision of Sections 7.2, 7.5, 7.6, 7.13, Article 8
or Article 9 of this Agreement;
(c)    Any representation or warranty made or deemed made by Borrower or any
other Obligated Party (or any of their respective officers) in any Loan Document
or in any certificate, report, notice, or financial statement furnished at any
time in connection with this Agreement shall be false, misleading, or erroneous
in any material respect (without duplication of any materiality qualifier
contained therein) when made or deemed to have been made;
(d)    Borrower or any of its Subsidiaries shall fail to perform, observe, or
comply with any covenant, agreement, or term contained in this Agreement or any
other Loan Document (other than as covered by Sections 10.1(a) and (b)), and
such failure continues for more than thirty (30) days following the date such
failure first began;
(e)    Borrower or any of its Subsidiaries shall commence a voluntary proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its Property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing;


CREDIT AGREEMENT – Page 74

--------------------------------------------------------------------------------





(f)    An involuntary proceeding shall be commenced against Borrower or any of
its Subsidiaries seeking liquidation, reorganization, or other relief with
respect to it or its debts under any bankruptcy, insolvency, or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of sixty (60) days;
(g)    Borrower or any of its Subsidiaries shall fail to pay when due any
principal of or interest on any Debt (other than the Obligations under the Loan
Documents) in the amount of $150,000 or more, or the maturity of any such Debt
shall have been accelerated, or any such Debt shall have been required to be
prepaid, repurchased, defeased or redeemed prior to the stated maturity thereof
or any cash collateral in respect thereof to be demanded, or any event shall
have occurred that permits (or, with the giving of notice or lapse of time or
both, would permit) any holder or holders of such Debt or any Person acting on
behalf of such holder or holders to accelerate the maturity thereof or require
any such prepayment, repurchase, defeasance or redemption or any cash collateral
in respect thereof to be demanded;
(h)    There shall occur under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (1) any event of default under
such Hedge Agreement to which Borrower or any other Obligated Party is the
Defaulting Party (as defined in such Hedge Agreement), or (2) any Termination
Event (as so defined) under such Hedge Agreement as to which Borrower or any
other Obligated Party is an Affected Party (as so defined) and, in either event,
the Hedge Termination Value owed by Borrower or such other Obligated Party as a
result thereof exceeds $150,000;
(i)    This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower or any of its Subsidiaries,
or Borrower or any of its Subsidiaries shall deny that it has any further
liability or obligation under any of the Loan Documents, or any Lien created by
the Loan Documents shall for any reason cease to be a valid, first priority
perfected Lien upon any of the Collateral purported to be covered thereby;
(j)    Any of the following events shall occur or exist with respect to Borrower
or any ERISA Affiliate: (i) any ERISA Event occurs with respect to a Plan or
Multiemployer Plan, or (ii) any Prohibited Transaction involving any Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Administrative Agent subject Borrower or any ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, the IRS,
the U. S. Department of Labor, or otherwise (or any combination thereof) which
in the aggregate exceed or could reasonably be expected to exceed $150,000;
(k)    A Change of Control shall occur;
(l)    Borrower or any of its Subsidiaries, or any of their material Properties,
revenues, or assets, shall become subject to an order of forfeiture, seizure, or
divestiture


CREDIT AGREEMENT – Page 75

--------------------------------------------------------------------------------





(whether under RICO or otherwise) and the same shall not have been discharged
within 30 days from the date of entry thereof;
(m)    Borrower or any of its Subsidiaries shall fail to discharge within a
period of thirty (30) days after the commencement thereof any attachment,
sequestration, or similar proceeding or proceedings involving an aggregate
amount in excess of $150,000 against any of its assets or Properties;
(n)    A final judgment or judgments for the payment of money in excess of
$150,000 in the aggregate shall be rendered by a court or courts against
Borrower or any of its Subsidiaries and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within thirty (30) days from the date of entry thereof
and Borrower, such Subsidiary, or such Obligated Party shall not, within such
period of thirty (30) days, or such longer period during which execution of the
same shall have been stayed, appeal therefrom and cause the execution thereof to
be stayed during such appeal;
(o)    The subordination provisions related to any Subordinated Debt or any
other agreement, document or instrument governing any Subordinated Debt shall
for any reason be revoked or invalidated, or otherwise cease to be in full force
and effect, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations under the Loan Documents, for any reason shall
not have the priority contemplated by this Agreement or any such subordination
provisions; or
(p)    Any Security Document shall cease to create valid perfected first
priority liens (subject to Permitted Liens) on the Collateral purported to be
covered thereby.
Section 10.2    Remedies Upon Default. If any Event of Default shall occur and
be continuing, then Administrative Agent may, with the consent of Required
Lenders, or shall, at the direction of Required Lenders, without notice do any
or all of the following: (a) terminate the Commitments of Lenders, (b) terminate
the commitment of Swing Line Lender to make Swing Line Loans, or (c) declare the
Obligations under the Loan Documents or any part thereof to be immediately due
and payable, and the same shall thereupon become immediately due and payable,
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by Borrower;
provided, however, that upon the occurrence of an Event of Default under
Section 10.1(e) or (f), the Commitments of Lenders shall automatically
terminate, the commitment of Swing Line Lender to make Swing Line Loans shall
automatically terminate, and the Obligations under the Loan Documents shall
become immediately due and payable, in each case without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower. In addition to the
foregoing, if any Event of Default shall occur and be continuing, Administrative
Agent may, with the consent of Required Lenders, or shall, at the direction of
Required Lenders, exercise all rights and remedies available to it and Lenders
in law or in equity, under the Loan Documents, or otherwise.


CREDIT AGREEMENT – Page 76

--------------------------------------------------------------------------------





Section 10.3    Application of Funds. After the exercise of remedies provided
for in Section 10.2 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and constituting unpaid Bank Product Obligations, ratably
among Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to payment of that remaining portion of the Obligations, ratably among
the Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Fifth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.
Notwithstanding the foregoing, Bank Product Obligations shall be excluded from
the application described above if Administrative Agent has not received written
notice thereof, together with supporting documentation as Administrative Agent
may request from the applicable Bank Product Provider, provided that no such
notice shall be required for any Bank Product Agreement for which Administrative
Agent or any Affiliate of Administrative Agent is the applicable Bank Product
Provider. Each Bank Product Provider that is not a party to this Agreement that
has given notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of Administrative
Agent pursuant to the terms of Article 11 hereof for itself and its Affiliates
as if a “Lender” party hereto.
Section 10.4    Performance by Administrative Agent. If Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents, then
Administrative Agent may perform or attempt to perform such covenant or
agreement on behalf of Borrower. In such event, Borrower shall, at the request
of Administrative Agent, promptly pay to Administrative Agent any amount
expended by Administrative Agent in connection with such performance or
attempted


CREDIT AGREEMENT – Page 77

--------------------------------------------------------------------------------





performance, together with interest thereon at the Default Interest Rate from
and including the date of such expenditure to but excluding the date such
expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Administrative Agent shall not have any liability or responsibility
for the performance of any covenant, agreement, or other obligation of Borrower
under this Agreement or any other Loan Document.
ARTICLE 11    

AGENCY
Section 11.1    Appointment and Authority.
(a)    Each of the Lenders and Swing Line Lender hereby irrevocably appoints
Texas Capital Bank to act on its behalf as Administrative Agent hereunder and
under the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article 11 are solely for the benefit of Administrative Agent, Lenders and Swing
Line Lender, and neither Borrower nor any other Obligated Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including for itself and its Affiliates
in their capacities as potential Bank Product Providers) hereby irrevocably
appoints and authorizes Administrative Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Obligated Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Administrative Agent
pursuant to Section 11.5 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 11
and Article 12 (including Section 12.1(b), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
Section 11.2    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrower


CREDIT AGREEMENT – Page 78

--------------------------------------------------------------------------------





or any Subsidiary or other Affiliate thereof as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to
Lenders.
Section 11.3    Exculpatory Provisions.
(a)    Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents); provided that Administrative Agent shall not be
required to take any action that, in its opinion or upon the advice of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law;
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and
(iv)    shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document unless it shall first be indemnified
to its satisfaction by Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
(b)    Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of Required Lenders (or such
other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.2 and 11.9), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. SUCH LIMITATION OF
LIABILITY SHALL APPLY REGARDLESS OF WHETHER THE LIABILITY ARISES FROM THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF ADMINISTRATIVE AGENT.
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent in
writing by Borrower, a Lender or Swing Line Lender.


CREDIT AGREEMENT – Page 79

--------------------------------------------------------------------------------





(c)    Neither Administrative Agent nor any Related Party thereof shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.
Section 11.4    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Credit Extension, that by its terms must be fulfilled to the
satisfaction of a Lender or Swing Line Lender, Administrative Agent may presume
that such condition is satisfactory to such Lender or Swing Line Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Section 11.5    Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by
Administrative Agent. Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 11 shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of this facility as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.
Section 11.6    Resignation of Administrative Agent.
(a)    Administrative Agent may at any time give notice of its resignation to
Lenders, Swing Line Lender and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in Dallas, Texas, or
an Affiliate of any such bank with an office in Dallas, Texas. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days


CREDIT AGREEMENT – Page 80

--------------------------------------------------------------------------------





after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of Lenders and Swing Line Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. After the
Resignation Effective Date, the provisions of this Article 11 relating to or
indemnifying or releasing Administrative Agent shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by Administrative
Agent on behalf of Secured Parties under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such Collateral until
such time as a successor Administrative Agent is appointed) and (ii) except for
any indemnity, fee or expense payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through Administrative Agent shall instead be made by or to
each Lender or Swing Line Lender, as applicable, directly, until such time, if
any, as Required Lenders appoint a successor Administrative Agent as provided
for above. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article 11,
Section 12.1, and Section 12.2 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d)    Any resignation by Texas Capital Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as Swing Line Lender. If
Texas Capital Bank resigns as Swing Line Lender, it shall retain all the rights
of Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such


CREDIT AGREEMENT – Page 81

--------------------------------------------------------------------------------





resignation, including the right to require Revolving Credit Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.2(c). Upon the appointment by Borrower of a
successor Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender and (b) the retiring Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents.
Section 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Swing Line Lender expressly acknowledges that neither Administrative
Agent nor any other Lender nor any Related Party thereto has made any
representation or warranty to such Person and that no act by Administrative
Agent or any other Lender hereafter taken, including any review of the affairs
of Borrower, shall be deemed to constitute any representation or warranty by
Administrative Agent or any Lender to any other Lender. Each Lender and Swing
Line Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports and other documents expressly required to be furnished to the Lenders or
Swing Line Lender by Administrative Agent hereunder, Administrative Agent shall
not have any duty or responsibility to provide any Lender or Swing Line Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), or creditworthiness of Borrower or
the value of the Collateral or other Properties of Borrower or any other Person
which may come into the possession of Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
Section 11.8    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligated Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, Swing Line Lender, and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of Lenders,
Swing Line Lender, and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders, Swing Line Lender, and Administrative
Agent under Section 12.1 or Section 12.2) allowed in such judicial proceeding;
and


CREDIT AGREEMENT – Page 82

--------------------------------------------------------------------------------





(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Swing Line Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and Swing Line Lender, as applicable, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 12.1 or
Section 12.2.
Section 11.9    Collateral and Guaranty Matters.
(a)    The Secured Parties irrevocably authorize Administrative Agent, at its
option and in its discretion:
(i)    to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Bank Product Agreements as
to which arrangements satisfactory to the applicable Bank Product Provider shall
have been made), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) if approved, authorized
or ratified in writing by Required Lenders or all Lenders, as applicable, under
Section 12.10;
(ii)    to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.2; and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 11.9.
(b)    Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Obligated Party in connection therewith, nor shall Administrative Agent
be responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral.
Section 11.10    Bank Product Agreements. No Bank Product Provider who obtains
the benefits of Section 10.3, any Guaranty Agreements or any Collateral by
virtue of the provisions


CREDIT AGREEMENT – Page 83

--------------------------------------------------------------------------------





hereof or of any Guaranty Agreement or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Security Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article 11 to the
contrary, Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations unless Administrative Agent has received written notice of
such Bank Product Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Bank Product Provider.
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations arising under Bank Product Agreements upon termination of all
Commitments and payment in full of all Obligations under the Loan Documents
(other than contingent indemnification obligations).
ARTICLE 12    

MISCELLANEOUS
Section 12.1    Expenses.
(a)    Borrower hereby agrees to pay on demand: (i) all costs and expenses of
Administrative Agent, Swing Line Lender and their Related Parties in connection
with the preparation, negotiation, execution, and delivery of this Agreement and
the other Loan Documents and any and all amendments, modifications, renewals,
extensions, supplements, waivers, consents and ratifications thereof and
thereto, including, without limitation, the reasonable fees and expenses of
legal counsel, advisors, consultants, and auditors for Administrative Agent,
Swing Line Lender and their Related Parties; (ii) all costs and expenses of
Administrative Agent, Swing Line Lender and each Lender in connection with any
Default and the enforcement of this Agreement or any other Loan Document,
including, without limitation, court costs and fees and expenses of legal
counsel, advisors, consultants, and auditors for Administrative Agent, Swing
Line Lender and each Lender; (iii) all transfer, stamp, documentary, or other
similar taxes, assessments, or charges levied by any Governmental Authority in
respect of this Agreement or any of the other Loan Documents; (iv) all costs,
expenses, assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any Lien contemplated by this
Agreement or any other Loan Document; and (vi) all other costs and expenses
incurred by Administrative Agent, Swing Line Lender and any Lender in connection
with this Agreement or any other Loan Document, any litigation, dispute, suit,
proceeding or action, the enforcement of its rights and remedies, and the
protection of its interests in bankruptcy, insolvency or other legal
proceedings, including, without limitation, all costs, expenses, and other
charges (including Administrative Agent’s and such Lender’s and Swing Line
Lender’s internal charges) incurred in connection with evaluating, observing,
collecting, examining, auditing, appraising, selling, liquidating, or otherwise
disposing of the Collateral or other assets of Borrower. Borrower shall be
responsible for all expenses described in this clause (a) whether or not any
Credit Extension is ever made. Any amount to be paid under this Section 12.1
shall be a demand obligation owing by Borrower and if not paid within thirty
(30) days of demand shall bear interest, to the extent not prohibited by and no
in violation of applicable Law, from the


CREDIT AGREEMENT – Page 84

--------------------------------------------------------------------------------





date of expenditure until paid at a rate per annum equal to the Default Interest
Rate. The obligations of Borrower under this Section 12.1 shall survive payment
of the Revolving Credit Notes and other obligations hereunder and the assignment
of any right hereunder.
(b)    To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under Section 12.1(a) or Section 12.2 to be paid by it to
Administrative Agent or Swing Line Lender (or any sub-agent thereof) or any
Related Party of Administrative Agent or Swing Line Lender (or any sub-agent
thereof), each Lender severally agrees to pay to Administrative Agent or Swing
Line Lender (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based each Lender’s share of
the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against
Administrative Agent or Swing Line Lender (or any such sub-agent) or against any
Related Party of Administrative Agent or Swing Line Lender (or any sub-agent
thereof) acting for Administrative Agent or Swing Line Lender (or any such
sub-agent) in connection with such capacity. EACH LENDER ACKNOWLEDGES THAT SUCH
PAYMENTS MAY BE IN RESPECT OF LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES ARISING OUT OF OR RESULTING FROM THE SOLE, CONTRIBUTORY, COMPARATIVE,
CONCURRENT OR ORDINARY NEGLIGENCE OF THE PERSON (OR THE REPRESENTATIVES OF THE
PERSON) TO WHOM SUCH PAYMENTS ARE TO BE MADE.
Section 12.2    INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT,
SWING LINE LENDER, EACH LENDER AND EACH RELATED PARTY THEREOF FROM, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’
FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE
FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OF
ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF
THE LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OTHER OBLIGATED PARTY, (E) ANY LOAN OR USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM OR (F) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS
SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,


CREDIT AGREEMENT – Page 85

--------------------------------------------------------------------------------





DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY
NEGLIGENCE OF SUCH PERSON (OR THE REPRESENTATIVES OF SUCH PERSON). Any amount to
be paid under this Section 12.2 shall be a demand obligation owing by Borrower
and if not paid within ten (10) days of demand shall bear interest, to the
extent not prohibited by and not in violation of applicable Law, from the date
of expenditure until paid at a rate per annum equal to the Default Interest
Rate. The obligations of Borrower under this Section 12.2 shall survive payment
of the Revolving Credit Notes and other obligations hereunder and the assignment
of any right hereunder.
Section 12.3    Limitation of Liability. None of Administrative Agent, Swing
Line Lender, or any Lender, or any Affiliate, officer, director, employee,
attorney, or agent of any of the foregoing, shall have any liability with
respect to, and Borrower hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by Borrower or any other Obligated Party in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Borrower hereby waives, releases,
and agrees not to sue Administrative Agent, Swing Line Lender, or any Lender, or
any Affiliates, officers, directors, employees, attorneys, or agents of any of
the foregoing for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.
Section 12.4    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent, any
Lender or Swing Line Lender shall have the right to act exclusively in the
interest of Administrative Agent or such Lender or Swing Line Lender and shall
have no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to Borrower or any of Borrower’s
equity holders, Affiliates, officers, employees, attorneys, agents, or any other
Person.
Section 12.5    Lenders Not Fiduciary. The relationship between Borrower and
Administrative Agent, Arranger and each Lender and Swing Line Lender is solely
that of debtor and creditor, and none of Administrative Agent, Arranger, any
Lender or Swing Line Lender has any fiduciary or other special relationship with
Borrower, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Administrative
Agent, Arranger and each Lender and Swing Line Lender to be other than that of
debtor and creditor.
Section 12.6    Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Administrative Agent or
Lenders or Swing Line Lender. Borrower therefore agrees that Administrative
Agent, any Lender or Swing Line Lender, if Administrative Agent or such Lender
or Swing Line Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.


CREDIT AGREEMENT – Page 86

--------------------------------------------------------------------------------





Section 12.7    No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent, any Lender or Swing Line Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, remedy,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power, or privilege
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege. The rights and
remedies provided for in this Agreement and the other Loan Documents are
cumulative and not exclusive of any rights and remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligated Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 4.2
(subject to the terms of Section 12.23), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Obligated Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 12.23,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 12.8    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or transfer any of its rights, duties, or obligations under this
Agreement or the other Loan Documents without the prior written consent of
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8(b), (ii) by way of participation
in accordance with the provisions of Section 12.8(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.8(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


CREDIT AGREEMENT – Page 87

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in Section 12.8(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
Section 12.8(b)(i)(A), the aggregate amount of the Commitment(s) (which for this
purpose includes Loans outstanding hereunder) or, if the applicable Commitment
is not then in effect, the Outstanding Amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $2,000,000, unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment(s)
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.8(b)(i)(B) and, in addition: (A) the
consent of Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; (B) the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Credit Commitment or Revolving
Credit Loans if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund, and (C) the consent of
Swing Line Lender shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any


CREDIT AGREEMENT – Page 88

--------------------------------------------------------------------------------





assignment. The assignee, if it is not a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party or (B) any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by such Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to: (A) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to Administrative Agent
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 12.8(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 12.1 and Section 12.2 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any party hereunder
arising from that Lenders’ having been a Defaulting Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.8(d). Upon the consummation of any assignment
pursuant to this Section 12.8(b), if requested by the transferor or


CREDIT AGREEMENT – Page 89

--------------------------------------------------------------------------------





transferee Lender, the transferor Lender, Administrative Agent and Borrower
shall make appropriate arrangements so that replacement Revolving Credit Notes
are issued to such transferor Lender (if applicable) and new Revolving Credit
Notes or, as appropriate, replacement Revolving Credit Notes, are issued to the
assignee.
(c)    Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in Dallas,
Texas a copy of each Assignment and Assumption delivered to it and a Register.
The entries in the Register shall be conclusive absent manifest error, and
Borrower, Administrative Agent and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to a
Participant in all or a portion of such Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and
(iii) Borrower, Administrative Agent, and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.1(b) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.10 which
requires the consent of all Lenders and affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.5 and 3.4 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(g) (it being understood that the documentation
required under Section 3.4(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.2 as though it were a Lender; provided
that such Participant agrees to pay to Administrative Agent any amount set-off
for application to the Obligations under the Loan Documents as required pursuant
to Section 4.2; provided, further that such Participant agrees to be subject to
Section 12.23 as though it were a Lender. Each Lender that


CREDIT AGREEMENT – Page 90

--------------------------------------------------------------------------------





sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of Borrower, maintain a Participant Register; provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Dissemination of Information. Borrower and each other Obligated Party
authorizes Administrative Agent and each Lender to disclose to any actual or
prospective purchaser, assignee or other recipient of a Lender’s Commitment, any
and all information in Administrative Agent’s or such Lender’s possession
concerning Borrower, the other Obligated Parties and their respective
Affiliates.
Section 12.9    Survival. All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by Administrative Agent or any Lender or any closing shall affect
the representations and warranties or the right of Administrative Agent or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under
Sections 12.1 and 12.2 shall survive repayment of the Obligations and
termination of the Commitments.
Section 12.10    Amendment. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party may be amended or waived only by an
instrument in writing signed by Required Lenders (or by Administrative Agent
with the consent of Required Lenders) and Borrower and acknowledged by
Administrative Agent; provided, however, that no such amendment or waiver shall:
(a)    waive any condition set forth in Section 5.1 (other than Section 5.1(p)),
without the written consent of each Lender;
(b)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) without the written consent of
such Lender;


CREDIT AGREEMENT – Page 91

--------------------------------------------------------------------------------





(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayment) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Interest Rate or to waive any obligation of Borrower to
pay interest at such rate;
(e)    change any provision of this Section 12.10 or the definition of “Required
Lenders” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (or each Revolving
Credit Lender, in the case of a change in the definition of Required Revolving
Credit Lenders);
(f)    change Section 10.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(g)    release any material Guaranty or all or substantially all of the
Collateral (in each case, except as provided herein) without the written consent
of each Lender;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement, and (ii) no amendment, waiver or consent shall, unless in writing and
signed by Administrative Agent in addition to Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, only the prior
written consent of Administrative Agent is required to amend or modify
Schedule 1.1.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (and any amendment, waiver or consent which by its terms requires
the consent of all Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment(s) of any Defaulting Lender may not be increased or extended
without the consent of such Lender; and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
Section 12.11    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.11(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand


CREDIT AGREEMENT – Page 92

--------------------------------------------------------------------------------





or overnight courier service, mailed by certified or registered mail or sent by
facsimile as set forth on Schedule 12.11. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received. Notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications, to the extent provided in Section 12.11(b) shall be effective as
provided in Section 12.11(b).
(b)    Electronic Communications. Notices and other communications to Lenders
and hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under Article 2
by electronic communication. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such facsimile, email or other electronic communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto, Schedule 12.11 shall be deemed to be amended by each such
change, and Administrative Agent is authorized, in its discretion, from time to
time to reflect each such change in an amended Schedule 12.11 provided by
Administrative Agent to each party hereto.
(d)    Platform.
(i)    Borrower agrees that Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders or Swing
Line Lender by posting the Communications on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
do not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code


CREDIT AGREEMENT – Page 93

--------------------------------------------------------------------------------





defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent Parties have any liability to Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of Borrower’s or Administrative Agent’s transmission of communications through
the Platform.
(iii)    Borrower and each other Obligated Party (by its, his or her execution
of a Loan Document) hereby authorizes Administrative Agent, each Lender, Swing
Line Lender and their respective counsel and agents to communicate and transfer
documents and other information (including confidential information) concerning
this transaction or Borrower or any other Obligated Party and the business
affairs of Borrower and such other Obligated Parties via the Internet or other
electronic communication without regard to the lack of security of such
communications.
Section 12.12    Governing Law; Venue; Service of Process.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas (without
reference to applicable rules of conflicts of Laws), except to the extent the
Laws of any jurisdiction where Collateral is located require application of such
Laws with respect to such Collateral.
(b)    Jurisdiction. Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against Administrative Agent, any Lender, Swing Line Lender or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of Texas sitting in Dallas County, and of the
United States District Court of the Northern District of Texas, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such Texas State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that Administrative Agent, any Lender or Swing
Line Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against Borrower or its properties in
the courts of any jurisdiction.
(c)    Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto


CREDIT AGREEMENT – Page 94

--------------------------------------------------------------------------------





hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 12.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.14    Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision held to be invalid or
illegal. Furthermore, in lieu of such invalid or unenforceable provision there
shall be added as a part of this Agreement or the other Loan Documents a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
Section 12.15    Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 12.16    Construction. Borrower, Administrative Agent and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower,
Administrative Agent and each Lender.
Section 12.17    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.
Section 12.18    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY


CREDIT AGREEMENT – Page 95

--------------------------------------------------------------------------------





OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.
Section 12.19    Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of Borrower, Administrative Agent and each Lender at all
times to comply strictly with the applicable law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Note, any Loan
Document, and the Related Indebtedness (or applicable United States federal law
to the extent that it permits any Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under applicable law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to any
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and any Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (b) contracted for, charged,
taken, reserved or received by reason of Administrative Agent’s or any Lender’s
exercise of the option to accelerate the maturity of any Note and/or the Related
Indebtedness, or (c) Borrower will have paid or Administrative Agent or any
Lender will have received by reason of any voluntary prepayment by Borrower of
any Note and/or the Related Indebtedness, then it is Borrower’s, Administrative
Agent’s and Lenders’ express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Administrative Agent or any
Lender shall be credited on the principal balance of any Note and/or the Related
Indebtedness (or, if any Note and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of any Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note or Related
Indebtedness has been paid in full before the end of the stated term thereof,
then Borrower, Administrative Agent and each Lender agree that Administrative
Agent or any Lender, as applicable, shall, with reasonable promptness after
Administrative Agent or such Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Rate, either refund
such excess interest to Borrower and/or credit such excess interest against such
Note and/or any Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. Borrower hereby agrees that as a condition precedent to
any claim seeking usury penalties against Administrative Agent or such Lender,
Borrower will provide written notice to Administrative Agent or any Lender,
advising Administrative Agent or such Lender in reasonable detail of the nature
and amount of the violation, and Administrative Agent or such Lender shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note to which the alleged violation
relates and/or the Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. All sums contracted for, charged, taken, reserved or
received by Administrative Agent or any Lender for the use, forbearance or
detention of any debt evidenced by any Note and/or the Related Indebtedness


CREDIT AGREEMENT – Page 96

--------------------------------------------------------------------------------





shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of such Note and/or the Related
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of any Note and/or the
Related Indebtedness does not exceed the Maximum Rate from time to time in
effect and applicable to such Note and/or the Related Indebtedness for so long
as debt is outstanding. In no event shall the provisions of Chapter 346 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Notes and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Administrative Agent
or any Lender to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.
Section 12.20    Ceiling Election. To the extent that any Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Rate payable on
any Note and/or any other portion of the Obligations under the Loan Documents,
such Lender will utilize the weekly ceiling from time to time in effect as
provided in such Chapter 303. To the extent United States federal law permits
any Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, such Lender will rely on United States federal
law instead of such Chapter 303 for the purpose of determining the Maximum Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, any Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.
Section 12.21    USA Patriot Act Notice. Administrative Agent and each Lender
hereby notifies Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies Borrower
and each other Obligated Party, which information includes the name and address
of Borrower and each other Obligated Party and other information that will allow
Administrative Agent and such Lender to identify Borrower and each other
Obligated Party in accordance with the Patriot Act. In addition, Borrower agrees
to (a) ensure that no Person who owns a controlling interest in or otherwise
controls Borrower or any Subsidiary of Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the OFAC, the Department of the Treasury or included in any
Executive Order, (b) not to use or permit the use of proceeds of the Obligations
to violate any of the foreign asset control regulations of the OFAC or any
enabling statute or Executive Order relating thereto, and (c) comply, or cause
its Subsidiaries to comply, with the applicable Laws.
Section 12.22    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 12.10.


CREDIT AGREEMENT – Page 97

--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by Administrative Agent from a Defaulting
Lender shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, with respect
to a Defaulting Lender that is a Revolving Credit Lender, to the payment of any
amounts owing by such Defaulting Lender to Swing Line Lender hereunder; third,
with respect to a Defaulting Lender that is a Revolving Credit Lender, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Revolving Credit Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fourth, with respect to a Defaulting Lender
that is a Revolving Credit Lender, if so determined by Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Credit Loans under this Agreement; fifth, to the payment of
any amounts owing to Lenders or Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swing Line Loans are held by Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 12.22(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.3(b) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Swing Line Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified


CREDIT AGREEMENT – Page 98

--------------------------------------------------------------------------------





Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 12.27, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under
applicable law, first, prepay Swing Line Loans in an amount equal to Swing Line
Lender’s Fronting Exposure.
(b)    Defaulting Lender Cure. If Borrower, Administrative Agent and Swing Line
Lender agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Swing Line Loans to be held on a pro rata basis
by Lenders in accordance with their Applicable Percentages (without giving
effect to Section 12.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
Section 12.23    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it or other
obligations hereunder, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall:
(a)    notify Administrative Agent of such fact; and
(b)    purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


CREDIT AGREEMENT – Page 99

--------------------------------------------------------------------------------





(ii)    the provisions of this Section 12.23 shall not be construed to apply to:
(A) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender); or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Swing Line Loans to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section 12.23 shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
Section 12.24    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
Section 12.25    Confidentiality. Each of Administrative Agent, Swing Line
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or any Governmental Authority, quasi-Governmental Authority or
legislative committee, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to its being
under a duty of confidentiality no less restrictive than this Section 12.25, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its Related Parties) to any Hedge
Agreement relating to Borrower and its obligations, (iii) any actual or
prospective purchaser of a Lender or its holding company, (iv) any rating agency
or any similar organization in connection with the rating of


CREDIT AGREEMENT – Page 100

--------------------------------------------------------------------------------





Borrower or the Facilities or (v) the CUSIP Service Bureau or any similar
organization in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities, (g) with the consent of Borrower, or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.25 or (ii) becomes available to Administrative
Agent, Swing Line Lender, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section 12.25, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses which is clearly identified as confidential, other than any such
information that is available to Administrative Agent, Swing Line Lender or any
Lender on a nonconfidential basis prior to disclosure by Borrower or a
Subsidiary; provided that, in the case of information received from Borrower or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.25 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.26    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.
Section 12.27    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking,


CREDIT AGREEMENT – Page 101

--------------------------------------------------------------------------------





or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 12.28    Restatement of Existing Credit Agreement; Closing Date
Assignments. The parties hereto agree that as of the Closing Date, (a) the
Obligations hereunder represent, in part, the amendment, restatement, extension,
and consolidation (but not novation) of the “Obligations” under the Existing
Credit Agreement; (b) this Agreement amends, restates, supersedes, and replaces
the Existing Credit Agreement in its entirety; (c) any Guaranty executed
pursuant to this Agreement amends, restates, supersedes, and replaces the
“Guaranty” executed pursuant to the Existing Credit Agreement; (d) any Security
Document (including the Security Agreement) executed pursuant to this Agreement
amends, restates, supersedes, and replaces such “Security Document” executed
pursuant to the Existing Credit Agreement. Notwithstanding any provision of this
Agreement or of any other Loan Document or instrument executed or delivered in
connection herewith, the execution and delivery of this Agreement and the
incurrence of the Obligations hereunder shall be in substitution for, and not a
novation of, the Obligations (as defined in the Existing Credit Agreement).
Certain of the banks and financial institutions party to the Existing Credit
Agreement and identified on the signature pages hereto as Continuing Lenders
(the “Continuing Lenders”) have elected to continue as Lenders under this
Agreement. Certain of the banks and financial institutions party to this
Agreement and identified on the signature pages hereto as Joining Lenders (the
“Joining Lenders”) have elected to join this Agreement as Lenders. Effective as
of the Closing Date, and without any further action by Borrower, any Continuing
Lender, any Joining Lender, Administrative Agent or any other party hereto
(other than as set forth below) (a) each of the Continuing Lenders whose
Revolving Credit Commitment under the Existing Credit Agreement immediately
prior to the Closing Date is being reduced pursuant to this Agreement from its
Revolving Credit Commitment under the Existing Credit Agreement (each a
“Reducing Party”) shall be deemed to have irrevocably sold and assigned to each
of the Continuing Lenders whose Revolving Credit Commitment under the Existing
Credit Agreement is being increased pursuant to this Agreement from its
Revolving Credit Commitment under the Existing Credit Agreement and to each of
the Joining Lenders (each an “Increasing Party”) an undivided portion of its
Revolving Credit Commitment under the Existing Credit Agreement, the Obligations
owing to it under the Existing Credit Agreement and its rights and obligations
as a Lender under the Existing Credit Agreement and the other Loan Documents (to
the extent a party thereto), and each of the Increasing Parties shall be deemed
to have irrevocably purchased and assumed from each of the Reducing Parties an
undivided portion of such Revolving Credit Commitment, Obligations, rights and
obligations, so that, after giving effect thereto, each of the Continuing
Lenders and each of the Joining Lenders has a Revolving Credit Commitment as set
forth on Schedule 2.01 to this Agreement and is owed such Obligations, (b) each
of the Joining Lenders shall become a party to this Agreement with a Revolving
Commitment as set forth on Schedule 2.01 to this Agreement and shall be owed the
obligations and have the rights and obligations of a Lender hereunder and under
the other Loan Documents (to the extent a party thereto) in respect of the
Revolving Credit Facility, all as if the


CREDIT AGREEMENT – Page 102

--------------------------------------------------------------------------------





sales and assignments set forth in this Section 12.28 had been effected pursuant
to one or more Assignment and Assumptions, and (c) each of the Continuing
Lenders shall be owed the Obligations and continue to be a party hereto with a
Revolving Credit Commitment as set forth on Schedule 2.01 to this Agreement and
shall continue to have the rights and obligations of a Lender hereunder and
under the other Loan Documents in respect of the Revolving Credit Facility. On
the Closing Date, the Increasing Parties shall, through Administrative Agent,
effect payments to the Reducing Parties so that, after giving effect to such
payments, any Revolving Credit Borrowings outstanding on the Closing Date are
held by the Lenders on a pro rata basis in accordance with their respective
Revolving Credit Commitments.
Section 12.29    NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]




CREDIT AGREEMENT – Page 103

--------------------------------------------------------------------------------






EXECUTED to be effective as of the date first written above.
BORROWER:


BG STAFFING, INC.



By:    /s/ L. Allen Baker, Jr.
    Name: L. Allen Baker, Jr.
    Title: President and CEO






CREDIT AGREEMENT - Signature Page [Borrower]



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION


By:    /s/ Richard Rogers
    Name: Richard Rogers
    Title: Executive Vice President






CREDIT AGREEMENT - Signature Page [Administrative Agent]



--------------------------------------------------------------------------------






CONTINUING LENDERS:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Continuing Lender

By:    /s/ Richard Rogers
    Name: Richard Rogers
    Title: Executive Vice President




CREDIT AGREEMENT - Signature Page [Texas Capital Bank, National Association]



--------------------------------------------------------------------------------






INDEPENDENT BANK, as Continuing Lender

By:    /s/ Burton French
    Name: Burton French
    Title: SVP
 


CREDIT AGREEMENT - Signature Page [Independent Bank]



--------------------------------------------------------------------------------






JOINING LENDERS:

BANK OF AMERICA, N.A., as a Joining Lender

By:    /s/ Jennifer Yan
    Name: Jennifer Yan
    Title: SVP






CREDIT AGREEMENT - Signature Page [Bank of America, N.A.]



--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A., as a Joining Lender

By:    /s/ Daniel Schroder
    Name: Daniel Schroder
    Title: Vice President




CREDIT AGREEMENT - Signature Page [BMO Harris Bank, N.A.]



--------------------------------------------------------------------------------






SCHEDULE 2.1
Commitments and Applicable Percentages
Lender
Revolving Credit Commitment
Term Loan Commitment
Total Commitments
Applicable
Percentage
Texas Capital Bank, National Association
$13,363,636.36
$7,636,363.64
$21,000,000.00
38.181818180000%
Bank of America, N.A.
$7,636,363.64
$4,363,636.36
$12,000,000.00
21.818181820000%
Independent Bank
$7,636,363.64
$4,363,636.36
$12,000,000.00
21.818181820000%
BMO Harris Bank, N.A.
$6,363,636.36
$3,636,363.64
$10,000,000.00
18.181818180000%
 
 
 
 
 
TOTAL
$35,000,000.00
$20,000,000.00
$55,000,000.00
100.000000000000%







SCHEDULE 2.1 – Page 1



--------------------------------------------------------------------------------






EXHIBIT A
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


1.
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2.
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3.
Select as appropriate.

4.
Include bracketed language if there are either multiple Assignors or multiple
Assignees.



EXHIBIT A – Assignment and Assumption – Page 1



--------------------------------------------------------------------------------





1.
Assignor[s]:                        


                            
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:                        


                            
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower:    BG Staffing, Inc.

4.
Administrative Agent: Texas Capital Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: The Amended and Restated Credit Agreement dated as of April 3,
2017 among BG Staffing, Inc., the Lenders parties thereto, Texas Capital Bank,
National Association, as Administrative Agent, and the other agents parties
thereto

6.
Assigned Interest[s]:

 

Assignor[s]5
Assignee[s]6
 

 
Facility Assigned7
Aggregate Amount
of Commitment/Loans for all Lenders8
Amount of Commitment/Loans Assigned9
Percentage Assigned of Commitment/Loans10
CUSIP
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
 
 
 
 

[7.
Trade Date:        ______________]

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
5.
List each Assignor, as appropriate.

6.
List each Assignor, as appropriate.

7.
Fill in the appropriate terminology for the type of facilities that are being
assigned (e.g., “Revolving Credit Commitment”, and/or “Term Loan Commitment”)

8.
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9.
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

10.
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.





EXHIBIT A – Assignment and Assumption – Page 2



--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11

[NAME OF ASSIGNOR]


By:                            
    Name:
    Title:
[NAME OF ASSIGNOR]


By:                            
    Name:
    Title:
ASSIGNEE[S]12

[NAME OF ASSIGNEE]


By:                            
    Name:
    Title:
[NAME OF ASSIGNEE]


By:                            
    Name:
    Title:




11.
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12.
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



EXHIBIT A – Assignment and Assumption – Page 3



--------------------------------------------------------------------------------





[Consented to and]13 Accepted:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
    as Administrative Agent


By:                        
    Name:
    Title:




[Consented to]:14

[NAME OF RELEVANT PARTY]


By:                        
    Name:
    Title:


















































13.
To be added only if the consent of Administrative Agent is required by the terms
of the Credit Agreement.

14.
To be added only if the consent of Borrower and/or other parties (e.g. Swing
Line Lender) is required by the terms of the Credit Agreement.



EXHIBIT A – Assignment and Assumption – Page 4



--------------------------------------------------------------------------------






ANNEX 1
[__________________]1 
Standard Terms and Conditions for Assignment and Assumption
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii)2 [the][such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.8(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.8(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender3, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently
1.
Describe Credit Agreement at option of Administrative Agent.

2.
The term “Loan Document” should be conformed to that used in the Credit
Agreement.

3.
The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.



ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 1



--------------------------------------------------------------------------------





and without reliance on Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date4. Notwithstanding the foregoing, Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.
1.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.





















4.
Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, Administrative Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”




ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 2



--------------------------------------------------------------------------------






EXHIBIT B
Borrowing Base Report
FOR MONTH ENDED:                      (THE “SUBJECT MONTH”)
ADMINISTRATIVE AGENT:    TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
BORROWER:


This Borrowing Base Report (this “Certificate”) is delivered under the Amended
and Restated Credit Agreement (as amended, modified, supplemented and restated
from time to time, the “Credit Agreement”) dated as of April 3, 2017, by and
among Borrower, the Lenders from time to time party thereto and Administrative
Agent. Capitalized terms used in this Certificate shall, unless otherwise
indicated, have the meanings set forth in the Credit Agreement. The undersigned
hereby certifies to Administrative Agent and Lenders as of the date hereof that
(a) he/she is the ________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower, (b) no Default or Event of Default has occurred and is
continuing, (c) a review of the activities of Borrower during the Subject Month
has been made under the undersigned’s supervision with a view to determining the
amount of the current Borrowing Base, (d) the Accounts included in the Borrowing
Base below meet all conditions to qualify for inclusion therein as set forth in
the Credit Agreement, and all representations and warranties set forth in the
Credit Agreement with respect thereto are true and correct in all material
respects, and (e) the information set forth below hereto is true and correct as
of the last day of the Subject Month.
 
Accounts
 
 
 
 
 
 
 
 
1.
Ending Balance of Accounts Date:___________
 
$____________
 
2.
Ineligible Accounts (Per the Ineligible Account Listing
attached hereto)
(-)
$____________
 
3.
Eligible Accounts (Line 1 minus line 2)*
 
$____________
 
4.
Net Accounts Borrowing Base
(Line 3 Multiplied by Advance Rate) 85%
 
$____________
 
5.
Outstanding Amount of Revolving Credit Loans and Swing Line Loans
(-)
$____________
 
6.
TOTAL NET BORROWING AVAILABILITY 
(Line 4 minus Line 5)
 
$____________
 
 
(If result is a negative figure, this amount is due
immediately as a principal payment.)
 
(not to exceed
Revolving Credit Commitment)
 
 
 
 
 
 
*
(i) Accounts with account debtors domiciled in Canada may not exceed 10% of
Eligible Accounts.
 
 
(ii) Eligible Accounts may include Unbilled Receivables, not to exceed 20% of
Eligible Accounts.
 
 
(iii) Accounts with Specific Account Debtors may not exceed 10% of Eligible
Accounts.
 



EXHIBIT B – Borrowing Base Report – Page 1



--------------------------------------------------------------------------------





**
If the Accounts ending balances per the Borrowing Base Report do not reconcile
to the back-up reports provided, please provide an attached reconciliation
explaining the discrepancies.
 
 
Ineligible Accounts Listing
 
 
1.
Accounts (other than from Specified Account Debtors) over 90 days from invoice
date
$____________
2.
Specified Account Debtor Accounts over 120 days from invoice date
$____________
3.
25% taint rule (Accounts more than 90 days (or 120 days if account debtor is a
Specified Account Debtor) from invoice date)
$____________
4.
Debtor concentration limit -20% of total A/R
$____________
5.
Contra Accounts (A/R and A/P from same customer)
$____________
6.
Foreign Accounts (other than Canada not to exceed 10% of Eligible Accounts)
$____________
7.
Federal Government Accounts
$____________
8.
Affiliate Accounts
$____________
9.
Customer deposits
$____________
10.
Other Ineligibles
$____________
 
 
 
TOTAL INELIGIBLE ACCOUNTS:
$____________
(Line 2 of BBC)
 
 
 
 
 
 
 
 
 
 
 





EXHIBIT B – Borrowing Base Report – Page 2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________________, _____.

BG STAFFING, INC.



By:                            
    Name:
    Title:




EXHIBIT B – Borrowing Base Report – Page 3



--------------------------------------------------------------------------------






EXHIBIT C
Compliance Certificate
FOR MONTH/QUARTER/YEAR ENDED     _______________________ (THE “SUBJECT PERIOD”)
ADMINISTRATIVE AGENT:        Texas Capital Bank, National Association
BORROWER:



This Compliance Certificate (this “Certificate”) is delivered under the Amended
and Restated Credit Agreement (as amended, modified, supplemented and restated
from time to time, the “Credit Agreement”) dated as of April 3, 2017, by and
among Borrower, the Lenders from time to time party thereto and Administrative
Agent. Capitalized terms used in this Certificate shall, unless otherwise
indicated, have the meanings set forth in the Credit Agreement. The undersigned
hereby certifies to Administrative Agent and Lender as of the date hereof that:
(a) he/she is the ___________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower; (b) he/she has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower during the Subject Period; (c) during the Subject Period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default or Event of Default currently exists
or has occurred which has not been cured or waived by Required Lenders or all
Lenders, as required by the Loan Documents; (d) the representations and
warranties of Borrower contained in Article 6 of the Credit Agreement, and any
representations and warranties of Borrower that are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof in all material respects (or in the
case of such representations and warranties that are subject to a materiality
qualification, in all respects), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Certificate, the representations and warranties contained in Section 6.2 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 7.1 of the Credit Agreement, including the
statements in connection with which this Certificate is delivered; (e) the
financial statements of Borrower attached to this Certificate were prepared in
accordance with GAAP, and present, on a consolidated basis, fairly and
accurately the financial condition and results of operations of Borrower and its
Subsidiaries as of the end of and for the Subject Period; (f) the financial
covenant analyses and information set forth below are true and accurate on and
as of the date of this Certificate; and (g) the status of compliance by Borrower
with certain covenants of the Credit Agreement at the end of the Subject Period
is as set forth below:
 
 
 
In Compliance as of
End of Subject Period 
(Please Indicate)
1.
Financial Statements and Reports
 
 
 
 
 
 



EXHIBIT C – Compliance Certificate – Page 1



--------------------------------------------------------------------------------





 
(a)
Provide annual audited FYE financial statements within 120 days after the last
day of each fiscal year.
Yes
No
 
 
 
 
 
 
(b)
Provide monthly financial statements within 45 days after the last day of each
month.
Yes
No
 
 
 
 
 
 
(d)
A Borrowing Base Report, and summary accounts receivable aging, within 45 days
after the last day of each month.
Yes
No
 
 
 
 
 
 
(e)
Provide a quarterly Compliance Certificate within 45 days after each of the
first three fiscal quarters and concurrently with the annual audited FYE
financial statements.
Yes
No
 
 
 
 
 
 
(f)
Provide an accounts receivable aging report within 45 days after the last day of
each month
Yes
No
 
 
 
 
 
2.
Subsidiaries 
None, except as listed on Schedule 6.13.
Yes
No
 
 
 
 
3.
Debt 
None, except Debt permitted by Section 8.1 of the Credit Agreement.
Yes
No
 
 
 
 
4.
Liens 
None, except Liens permitted by Section 8.2 of the Credit Agreement.
Yes
No
 
 
 
 
5.
Acquisitions and Mergers 
None, except those permitted by Section 8.3 of the Credit Agreement.
Yes
No
 
 
 
 
6.
Dividends and Stock Repurchase 
None, except as permitted by Section 8.4 of the Credit Agreement.
Yes
No
 
 
 
 
7.
Loans and Investments 
None, except those permitted by Section 8.5 of the Credit Agreement.
Yes
No
 
 
 
 
8.
Affiliate Transactions 
None, except transactions permitted by Section 8.6 of the Credit Agreement.
Yes
No
 
 
 
 
9.
Dispositions of Assets 
None, except dispositions permitted by Section 8.7 of the Credit Agreement.
Yes
No
 
 
 
 



EXHIBIT C – Compliance Certificate – Page 2



--------------------------------------------------------------------------------





10.
Sale and Leaseback Transactions  
None, except transactions permitted by Section 8.8 of the Credit Agreement.
Yes
No
 
 
 
 
11.
Prepayment of Debt 
None, except prepayments permitted by Section 8.9 of the Credit Agreement.
Yes
No
 
 
 
 
12.
Changes in Nature of Business 
None, except changes permitted by Section 8.10 of the Credit Agreement.
Yes
No
 
 
 
 
13.
Environmental Protection 
No activity likely to cause violations of Environmental Laws or create any
Environmental Liabilities.
Yes
No
 
 
 
 
14.
Changes in Fiscal Year; Accounting Practices 
None, except transactions permitted by Section 8.12 of the Credit
Agreement.
Yes
No
 
 
 
 
15.
No Negative Pledge 
None, except those permitted by Section 8.13 of the Credit Agreement.
Yes
No
 
 
 
 
16.
Leverage Ratio 
Maximum of _____ to 1.00 at end of Subject Period
(Defined as Funded Debt divided by EBITDA; calculated on a rolling 4 quarter
basis).
 
 
 
_____________ ÷ _______________ = ____________
Funded Debt EBITDA
Yes
No
 
 
 
 
17.
Fixed Charge Coverage Ratio 
Minimum of 1.50 to 1.00 at end of Subject Period
(Defined as Net Cash Flow divided by Debt Service; calculated on a rolling 4
quarter basis as provided in the definition thereof).
Yes
No
 
 
 
 
 
______________ ÷
EBITDA – cash taxes paid – earn-out payments – Non-Financed Capital Expenditures
 
 
 
 
(__________
Scheduled principal payments on all Debt
+
__________)
Cash Interest Expense
 
 
=
_______
 
 
 
 
 
 



EXHIBIT C – Compliance Certificate – Page 3



--------------------------------------------------------------------------------





18.
Dividend Fixed Charge Coverage Ratio
Minimum of (a) 1.10 to 1.00 at end of Subject Period on or before September 30,
2017 and (b) 1.20 to 1.00 at end of any Subject Period thereafter
(Defined as Dividend Net Cash Flow divided by Debt Service; calculated on a
rolling 4 quarter basis as provided in the definition thereof).
Yes
No
 
 
 
 
 
______________ ÷
EBITDA – cash taxes paid – earn-out payments – Non-Financed Capital Expenditures
– dividends and distributions in respect of equity interests
 
 
 
 
 
 
 
(__________
Scheduled principal payments on all Debt
+
__________)
Cash Interest Expense
 
 
=
_______
 
 
 
 
 
 



EXHIBIT C – Compliance Certificate – Page 4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________, _____.
BG STAFFING, INC.



By:                            
    Name:
    Title:






EXHIBIT C – Compliance Certificate – Page 5



--------------------------------------------------------------------------------






EXHIBIT D
GUARANTY
GUARANTY (this agreement, together with all amendments and restatements hereto
and all Guaranty Supplements, this “Guaranty”), dated as of _____, 2017, made by
each of the parties listed on the signature pages hereof and each other Person
that may from time to time become a party to this Guaranty pursuant to
Section 24 (collectively, the “Additional Guarantors,” and each, an “Additional
Guarantor,” and together with each of the signatories party hereto, collectively
the “Guarantors,” and each, a “Guarantor”), in favor of the Administrative
Agent, for the benefit of Guaranteed Parties.
BACKGROUND.
Texas Capital Bank, National Association, as Administrative Agent (the
“Administrative Agent”), the lenders party thereto (the “Lenders”), and BG
Staffing, Inc., a Delaware corporation (the “Borrower”), have entered into the
Amended and Restated Credit Agreement dated as of ______, 2017 (such agreement,
together with all amendments, modifications, supplements, and restatements
thereto, the “Credit Agreement”).
The Borrower and each of the Guarantors are members of the same consolidated
group of companies and are engaged in operations that require financing on a
basis in which credit can be made available from time to time to the Borrower,
and the Guarantors will derive direct and indirect economic benefit from the
Loans under the Credit Agreement and the financial accommodations under Bank
Product Agreements.
It is a condition precedent to the obligation of the Lenders to make Loans under
the Credit Agreement and to extend other financial accommodations under the Loan
Documents, and of the Lenders and their respective Affiliates to provide
financial accommodations pursuant to any Bank Product Agreement, that Guarantors
shall have executed and delivered this Guaranty.
Each Lender, the Administrative Agent, each Bank Product Provider that is owed
any Bank Product Obligation, the Administrative Agent, and each beneficiary of
each indemnification obligation undertaken by any Obligated Party under any Loan
Document are herein referred to collectively as the “Guaranteed Parties.”
AGREEMENT.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration and to induce the Guaranteed Parties to (a) make Loans under the
Credit Agreement and extend other credit and financial accommodations under the
Loan Documents, and (b) make financial accommodations under Bank Product
Agreements, each Guarantor hereby agrees as follows:
Section 1.    Guaranty. Guarantors hereby jointly and severally, unconditionally
and irrevocably, guarantee the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, of, and the performance of, the
Obligations (herein, the “Guaranteed


EXHIBIT D – Guaranty – 1



--------------------------------------------------------------------------------





Obligations”); provided that “Guaranteed Obligations” shall exclude any Excluded
Swap Obligations. Upon failure of the Borrower to pay or perform any of the
Guaranteed Obligations when due after the giving by the Administrative Agent
and/or the Guaranteed Parties of any notice and the expiration of any applicable
cure period in each case provided for in the Credit Agreement and the other Loan
Documents or any Bank Product Agreements (whether at stated maturity, by
acceleration or otherwise), the Guarantors hereby further jointly and severally
agree to promptly pay the same to the Administrative Agent for the benefit of
the Guaranteed Parties and perform the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guaranteed Parties of this Guaranty or
the creation or incurrence of any of the Guaranteed Obligations. This Guaranty
is an absolute guaranty of payment and performance of the Guaranteed Obligations
and not a guaranty of collection, meaning that it is not necessary for any
Guaranteed Party, in order to enforce payment or performance by the Guarantors,
first or contemporaneously to accelerate payment of any of the Guaranteed
Obligations, to institute suit or exhaust any rights against any Obligated
Party, or to enforce any rights against any Collateral. Notwithstanding anything
herein or in any other Loan Document or in any Bank Product Agreement to the
contrary, in any action or proceeding involving any state corporate or
organizations Law, or any Debtor Relief Law or other Law affecting the rights of
creditors generally, if, as a result of applicable Law relating to fraudulent
conveyances or fraudulent transfers, including Section 548 of Bankruptcy Code or
any applicable provisions of comparable state Law (collectively, “Fraudulent
Transfer Laws”), the obligations of any Guarantor under this Section 1 would
otherwise, after giving effect to (a) all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights of subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of Law,
(ii) Section 10 hereof or (iii) any other contractual obligations providing for
an equitable allocation among such Guarantor and other Obligated Parties or
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Guaranteed Obligations by such parties, be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
this Section 1, then the amount of such liability shall, without any further
action by such Guarantor, any Guaranteed Party, or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
Section 2.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid and performed strictly in accordance with the terms of
the Credit Agreement, the Notes, the other Loan Documents and the Bank Product
Agreements, without set‑off or counterclaim, and regardless of any applicable
Law now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Guaranteed Parties with respect thereto. The liability of
each Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:


EXHIBIT D – Guaranty – 2



--------------------------------------------------------------------------------





(a)    any lack of validity or enforceability of any provision of any other Loan
Document, any Bank Product Agreement, any other agreement or instrument relating
to any of the foregoing or avoidance or subordination of any of the Guaranteed
Obligations;
(b)    any change in the time, manner or place of payment or performance of, or
in any other term of, or any increase in the amount of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of any term of, or any
consent to departure from any requirement of, the Credit Agreement, the Notes or
any of the other Loan Documents or any Bank Product Agreement;
(c)    any exchange, release or non‑perfection of any Lien on any Collateral
for, or any release of any other Obligated Party or amendment or waiver of any
term of any other guaranty of, or any consent to departure from any requirement
of any other guaranty of, all or any of the Guaranteed Obligations;
(d)    the absence of any attempt to collect any of the Guaranteed Obligations
from the Borrower or from any other Obligated Party or any other action to
enforce the same or the election of any remedy by any of the Guaranteed Parties;
(e)    any waiver, consent, extension, forbearance or granting of any indulgence
by any of the Guaranteed Parties with respect to any provision of any other Loan
Document or any Bank Product Agreement (except to the extent any written waiver,
consent, forbearance or indulgence executed in accordance with the Credit
Agreement or Bank Product Agreement, as applicable, expressly modifies or
terminates the obligations of such Guarantor);
(f)    the election by any of the Guaranteed Parties in any proceeding under any
Debtor Relief Law;
(g)    any borrowing or grant of a Lien by Borrower or the grant of a Lien by
any other Obligated Party, as debtor‑in‑possession, under any Debtor Relief Law;
or
(h)    any other circumstance that otherwise constitutes a legal or equitable
discharge or defense of the Borrower, any Guarantor or any other Obligated Party
other than payment or performance of the Guaranteed Obligations.
Section 3.    Waiver.
(a)    Each Guarantor hereby (i) waives (A) promptness, diligence, and, except
as otherwise provided herein, notice of acceptance and any and all other
notices, including, without limitation, notice of intent to accelerate and
notice of acceleration, with respect to any of the Guaranteed Obligations or
this Guaranty, (B) any requirement that any of the Guaranteed Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any Collateral, (C) the filing of any claim with a court in
the event of receivership or bankruptcy of the Borrower or any other Person,
(D) except as otherwise provided herein, protest or notice with respect to
nonpayment of all or any of the Guaranteed Obligations, (E) except as otherwise
provided herein, all demands whatsoever (and any requirement that demand be made
on the Borrower or any other


EXHIBIT D – Guaranty – 3



--------------------------------------------------------------------------------





Person as a condition precedent to such Guarantor’s obligations hereunder),
(F) all rights by which any Guarantor might be entitled to require suit on an
accrued right of action in respect of any of the Guaranteed Obligations or
require suit against the Borrower or any other Guarantor or Person, whether
arising pursuant to Chapter 43 of the Texas Civil Practice and Remedies Code, as
amended, Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended, Rule 31 of the Texas Rules of Civil Procedure, as amended,
Sections 51.003, 51.004 and 51.005 of the Texas Property Code, as amended, or
otherwise, (G) any defense based upon an election of remedies by any Guaranteed
Party, or (H) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except by
complete and final payment and performance of the Guaranteed Obligations and any
other obligations of such Guarantor contained herein.
(b)    If, in the exercise of any of its rights and remedies in accordance with
the provisions of applicable Law, any of the Guaranteed Parties shall forfeit
any of its rights or remedies, including, without limitation, its right to enter
a deficiency judgment against the Borrower or any other Person, whether because
of any applicable Law pertaining to “election of remedies” or the like, each
Guarantor hereby consents to such action by such Guaranteed Party and waives any
claim based upon such action. Any election of remedies that, by reason of such
election, results in the denial or impairment of the right of such Guaranteed
Party to seek a deficiency or other judgment against the Borrower or any other
Person shall not impair the obligation of such Guarantor to pay and perform the
full amount of the Guaranteed Obligations or any other obligation of such
Guarantor contained herein.
(c)    In the event any of the Guaranteed Parties shall bid at any foreclosure
or trustee’s sale or at any private sale permitted by Law or under any of the
Loan Documents or Bank Product Agreements, to the extent not prohibited by
applicable Law, such Guaranteed Party may bid all or less than the amount of the
Guaranteed Obligations and the amount of such bid, if successful, need not be
paid by such Guaranteed Party but shall be credited against the Guaranteed
Obligations.
(d)    Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing and if an Event of Default has occurred
and is continuing, if the Guaranteed Parties are prevented by applicable Law
from exercising their respective rights to accelerate the maturity of the
Guaranteed Obligations, to collect interest on the Guaranteed Obligations, or to
enforce or exercise any other right or remedy with respect to the Guaranteed
Obligations, or any Guaranteed Party is prevented from taking any action to
realize on any Collateral, such Guarantor agrees to pay to the Administrative
Agent for the account of the Guaranteed Parties, upon demand therefor, for
application to the Guaranteed Obligations, the amount that would otherwise have
been due and payable had such rights and remedies been permitted to be exercised
by the Guaranteed Parties.
(e)    Each Guarantor hereby assumes responsibility for keeping itself informed
of the financial condition of the Borrower and of each other Obligated Party,
and of all other circumstances bearing upon the risk of nonpayment and
non‑performance of the Guaranteed Obligations or any part thereof, that diligent
inquiry would reveal. Each Guarantor hereby agrees that the Guaranteed Parties
shall have no duty to advise any Guarantor or any other Obligated Party of
information known to any of the Guaranteed Parties regarding such condition or
any such


EXHIBIT D – Guaranty – 4



--------------------------------------------------------------------------------





circumstance. In the event that any of the Guaranteed Parties in its sole
discretion undertakes at any time or from time to time to provide any such
information to any Guarantor or other Obligated Party, no Guaranteed Party shall
be under any obligation (i) to undertake any investigation not a part of its
regular business routine, (ii) to disclose any information that, pursuant to
accepted or reasonable banking or commercial finance practices, such Guaranteed
Party wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor or
other Obligated Party.
(f)    Each Guarantor consents and agrees that the Guaranteed Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or any other
Obligated Party or otherwise in connection with obtaining payment or performance
of any or all of the Guaranteed Obligations from any Person or source.
Section 4.    Representations and Warranties.
(a)    Each Guarantor hereby represents and warrants to the Guaranteed Parties
that the representations and warranties set forth in Article 6 of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party are true and correct in all material respects in the
manner specified in the Credit Agreement and the Guaranteed Parties shall be
entitled to rely on each of them as if they were fully set forth herein.
(b)    All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Guaranteed Parties, regardless of any investigation made by any Guaranteed
Party and notwithstanding that the Guaranteed Parties may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Guaranteed Obligations
shall remain unpaid or unsatisfied.
Section 5.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless in writing signed by the Administrative Agent and the
applicable Obligated Party, as the case may be and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
Section 6.    Addresses for Notices. All notices and other communications
provided for herein shall be effectuated in the manner provided for in
Section 12.11 of the Credit Agreement; provided, that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower at the Borrower’s then current
address (or facsimile number) for notice under the Credit Agreement.
Section 7.    No Waiver; Remedies.
(a)    No failure on the part of any Guaranteed Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any


EXHIBIT D – Guaranty – 5



--------------------------------------------------------------------------------





other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by applicable Law or any of the other Loan Documents or
Bank Product Agreements.
(b)    No waiver by the Guaranteed Parties of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any of the Guaranteed Parties permitted hereunder shall in way affect
or impair any of the rights of the Guaranteed Parties or the obligations of any
Guarantor under this Guaranty, under any of the other Loan Documents, or under
any Bank Product Agreement, except as specifically set forth in any such waiver.
Any determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guaranteed
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made.
Section 8.    Right of Set‑off. If an Event of Default exists, each of the
Guaranteed Parties is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set‑off and apply any and all
deposits (general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guaranteed Party to or for the credit or the account of each Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not such Guaranteed
Party shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured; provided, however, such Guaranteed
Party shall promptly notify such Guarantor and the Borrower after such set‑off
and the application made by such Guaranteed Party; provided, further, any
failure to deliver such notice shall not invalidate any such action. The rights
of each Guaranteed Party under this Section 8 are in addition to other rights
and remedies (including, without limitation, other rights of set‑off) such
Guaranteed Party may have.
Section 9.    Effectiveness of Guaranty; Transfer of Notes. This Guaranty
(a)(i) shall remain in full force and effect until the date upon which all of
the Guaranteed Obligations are fully, indefeasibly, absolutely and
unconditionally paid and performed, the Commitments are terminated, and all Bank
Product Agreements with respect to all Bank Product Obligations have expired,
been terminated or secured on terms that are reasonably satisfactory to the
parties to such Bank Product Agreement (the “Release Date”) and (ii) is binding
upon each Guarantor, its permitted successors and assigns, and (b) inures to the
benefit of and shall be enforceable by the Guaranteed Parties and their
respective successors, permitted transferees, and permitted assigns. Without
limiting the generality of the foregoing clause (b), each of the Guaranteed
Parties may assign or otherwise transfer any Note held by it or the Guaranteed
Obligations owed to it to any other Person, and such other Person shall
thereupon become vested with all the rights in respect thereof granted to such
Guaranteed Party herein or otherwise with respect to such of the Notes and the
Guaranteed Obligations so transferred or assigned. Except as the result of the
consummation of a transaction permitted under Section 8.3 of the Credit
Agreement, no Guarantor may assign any of its obligations under this Guaranty
without first obtaining the written consent of the Administrative Agent.
Section 10.    Reimbursement. To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and Bank Product


EXHIBIT D – Guaranty – 6



--------------------------------------------------------------------------------





Agreements and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Guaranteed Obligations (excluding
the amount thereof repaid by Borrower) in the same proportion as such
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all Guarantors at the date enforcement is sought
hereunder, then such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Notwithstanding
anything to the contrary, each Guarantor agrees that the Guaranteed Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing its guaranty herein or effecting the
rights and remedies of the Guaranteed Parties hereunder. This Section 10 is
intended only to define the relative rights of the Guarantors, and nothing set
forth in this Section 10 is intended to or shall impair the obligations of the
Guarantors, jointly and severally, to pay to the Guaranteed Parties the
Guaranteed Obligations as and when the same shall become due and payable in
accordance with the terms hereof.
Section 11.    Application of Payments. All amounts and property received by the
Administrative Agent and the Guaranteed Parties pursuant to this Guaranty
(including amounts and property received or applied pursuant to Section 8 or
application of other rights of set‑off) shall be applied as provided in
Section 10.03 of the Credit Agreement.
Section 12.    Reinstatement; Termination. This Guaranty shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Obligated Party for liquidation or reorganization, should any
Obligated Party become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of any Obligated Party’s assets, and shall, to the fullest
extent not prohibited by applicable Law, continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable Law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligees of the Guaranteed Obligations or such part thereof, whether as a
“voidable preference,” “fraudulent transfer,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guaranteed
Obligations shall, to the fullest extent permitted by Law, be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned. Subject to the reinstatement provisions of this Section 12, this
Guaranty shall remain in full force and effect until the Release Date.
Section 13.    Governing Law; Waiver of Jury Trial; Submission to Jurisdiction
and Service of Process.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


EXHIBIT D – Guaranty – 7



--------------------------------------------------------------------------------





(b)    EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS
(DALLAS DIVISION), AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY HERETO,
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
Section 14.    Waiver of Right to Trial by Jury. EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER
GUARANTEED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO


EXHIBIT D – Guaranty – 8



--------------------------------------------------------------------------------





THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT
TO GUARANTEED PARTIES ENTERING INTO THE LOAN DOCUMENTS, AND BANK PRODUCT
AGREEMENTS AND EXTENDING CREDIT AND MAKING FINANCIAL ACCOMMODATIONS THEREUNDER.
Section 15.    Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not to be used in any interpretation of this Guaranty.
Section 16.    Definitions. Capitalized terms not otherwise defined herein have
the meaning specified in the Credit Agreement.
Section 17.    Execution in Counterparts. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, all of which when taken together shall
constitute a single contract.
Section 18.    Miscellaneous. All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor‑in‑possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.
Section 19.    Subrogation and Subordination.
(a)    Subrogation. Notwithstanding any reference to subrogation contained
herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights it may have or hereafter acquire
against the Borrower and each other Obligated Party whose obligations to
Guaranteed Parties are guaranteed pursuant to this Guaranty that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of any Guaranteed Party against the Borrower,
such other Obligated Party or any Collateral that any Guaranteed Party now has
or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statutes or common law, and further including,
without limitation, the right to take or receive from the Borrower or such other
Obligated Party, directly or indirectly, in cash or other property or by set‑off
or in any other manner, payment or security on account of such claim or other
rights. If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, the
Guaranteed Parties, and shall forthwith be paid to the Administrative Agent to
be credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or other Loan
Document, or Bank Product Agreement. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements and
accommodations contemplated by the Credit Agreement, the other Loan


EXHIBIT D – Guaranty – 9



--------------------------------------------------------------------------------





Documents, and the Bank Product Agreements and that the waiver set forth in this
Section 19 is knowingly made in contemplation of such benefits.
(b)    Subordination. With respect to each Guarantor, all indebtedness for
borrowed money of the Borrower or any other Obligated Party to such Guarantor
(“Obligated Party Debt”) are expressly subordinate and junior to the Guaranteed
Obligations and any instruments evidencing the Guaranteed Obligations to the
extent provided in this Section 19(b).
(i)    Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set‑off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Obligated
Party Debt or any security therefor, except as specifically allowed pursuant to
clause (ii);
(ii)    Notwithstanding the provisions of clause (i), the Borrower and each
other Obligated Party may pay to such Guarantor and such Guarantor may request,
demand, accept and receive and retain from the Borrower payments, credits or
reductions of all or any part of the amounts owing under the Obligated Party
Debt or any security therefor on the Obligated Party Debt; provided, that the
Borrower’s and other Obligated Party’s right to pay and such Guarantor’s right
to receive any such amount shall automatically and be immediately suspended and
cease (A) if an Event of Default has occurred and is continuing or (B) if, after
taking into account the effect of such payment, an Event of Default would exist.
Such Guarantor’s right to receive amounts under this clause (ii) (including any
amounts that theretofore may have been suspended) shall automatically be
reinstated at such time as the Event of Default that was the basis of such
suspension has been cured or waived (provided that no subsequent Event of
Default has occurred) to the satisfaction of the Administrative Agent and such
number of the Lenders as may be required by the Credit Agreement or such earlier
date, if any, as the Administrative Agent gives notice to Guarantors of
reinstatement by the Administrative Agent, in the Administrative Agent’s sole
discretion.
(iii)    If any Guarantor receives any payment on the Obligated Party Debt in
violation of this Guaranty, such Guarantor will hold such payment in trust for
the Guaranteed Parties and will promptly deliver such payment to the
Administrative Agent; and
(iv)    In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against Borrower or any other Obligated Party (an “Insolvency
Proceeding”) and subject to court orders issued pursuant to the applicable
Debtor Relief Law, the Guaranteed Obligations shall first be paid, discharged
and performed in full before any payment or performance is made upon the
Obligated Party Debt notwithstanding any other provisions that may be made in
such Insolvency Proceeding. In the event of any Insolvency Proceeding, each
Guarantor will at any time prior to the Release Date (A) file, at the request of
any Guaranteed Party, any claim, proof of claim or similar instrument necessary
to enforce the Borrower’s or such other Obligated Party’s obligation to pay the
Obligated Party Debt, and (B) hold in trust for and pay to the Administrative
Agent, for the benefit of the Guaranteed Parties, any and all monies,
obligations, property, stock dividends or other assets received in any such
proceeding on account of the Obligated Party Debt in order that the Guaranteed
Parties may apply such monies or the cash proceeds of such other assets to the
Guaranteed Obligations.


EXHIBIT D – Guaranty – 10



--------------------------------------------------------------------------------





Section 20.    Guarantor Insolvency. Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guaranteed Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guaranteed Party, a fully‑matured, due, and payable and
performable obligation of such Guarantor to such Guaranteed Party (without
regard to whether there is an Event of Default under the Credit Agreement or
whether any part of the Guaranteed Obligations is then due and owing by the
Borrower to such Guaranteed Party), payable and performable in full by such
Guarantor to the Administrative Agent, for the benefit of such Guaranteed Party,
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.
Section 21.    Rate Provision. It is not the intention of any Guaranteed Party
to make an agreement in violation of the Laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guaranteed
Party shall ever be entitled to receive, collect or apply, as interest on the
Guaranteed Obligations, any amount in excess of the amount collectible at the
Maximum Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the amount collectible at the Maximum Rate. If from any circumstance
any Guaranteed Party shall ever receive, collect or apply, as interest, any such
excess, such amount as would be excessive interest shall be deemed a partial
repayment of principal of the Loans and then a payment of principal of any other
Guaranteed Obligations. In determining whether or not the interest paid or
payable, under any specific contingency, exceeds the amount collectible at the
Maximum Rate, the Guarantors and Guaranteed Parties shall, to the maximum extent
permitted under applicable Law, (a) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effect thereof, (c) amortize, prorate, allocate and spread
in equal parts, the total amount of interest throughout the entire contemplated
term of the Guaranteed Obligations so that the interest rate is uniform
throughout the entire term of the Guaranteed Obligations and/or allocate
interest among portions of the Guaranteed Obligations; provided, however, that
if the Guaranteed Obligations are paid and performed in full prior to the end of
the full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the amount collectible at the Maximum Rate,
the Guaranteed Parties shall refund to the payor the amount of such excess or
credit the amount of such excess against the total principal amount of the
Guaranteed Obligations owing, and, in such event, no Guaranteed Party shall be
subject to any penalties provided by any Laws for contracting for, charging or
receiving interest in excess of the amount collectible at the Maximum Rate. This
Section shall control every other provision of all agreements pertaining to the
transactions contemplated by or contained in the Loan Documents.
Section 22.    Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


EXHIBIT D – Guaranty – 11



--------------------------------------------------------------------------------





Section 23.    No Setoff or Deductions; Taxes. Each Guarantor represents and
warrants that it is incorporated or formed, and resides in, the United States of
America. All payments by each Guarantor hereunder shall be paid in full, without
setoff or counterclaim (other than mandatory) or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
Taxes other than Excluded Taxes (collectively, “Non-Excluded Taxes”). If a
Guarantor must make a payment under this Guaranty, such Guarantor agrees,
represents and warrants that it will make the payment from one of its U.S.
resident offices to the Administrative Agent or each other Guaranteed Party so
that no withholding tax is imposed on the payment. If notwithstanding the
foregoing, such Guarantor makes a payment under this Guaranty to which
withholding Tax (other than a Non-Excluded Tax) applies, or any Non-Excluded
Taxes are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this
Section 23, each Guarantor shall pay all such Non-Excluded Taxes to the relevant
authority in accordance with applicable Law such that the Administrative Agent
or any other Guaranteed Party receives the sum it would have received had no
such deduction or withholding been made and shall also pay to the Administrative
Agent or any other Guaranteed Party, on demand, all additional amounts the
Administrative Agent or any other Guaranteed Party specifies as necessary to
preserve the after‑tax yield the Administrative Agent or such other Guaranteed
Party would have received if such Non-Excluded Taxes had not been imposed. Each
Guarantor shall promptly provide the Administrative Agent or any other
Guaranteed Party with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.
Section 24.    Additional Guarantors. Upon the execution and delivery by any
other Person of a Guaranty Supplement in substantially the form of Exhibit A
(each, a “Guaranty Supplement”), such Person shall become a “Guarantor”
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any Guaranty Supplement shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.
Section 25.    Keepwell. Each Obligated Party that is a Qualified ECP Guarantor
(as defined below) at the time this Guaranty or the grant of the security
interest under the Loan Documents, in each case, by any Specified Obligated
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Obligated Party with respect to
such Swap Obligation as may be needed by such Specified Obligated Party from
time to time to honor all of its obligations under this Guaranty and the other
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 25 voidable under applicable Fraudulent Transfer Law, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 25 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section 25 to constitute, and this Section 25 shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Obligated Party
for all purposes of the Commodity Exchange Act. As used in this Guaranty,
(a) “Qualified ECP Guarantor” means each Obligated


EXHIBIT D – Guaranty – 12



--------------------------------------------------------------------------------





Party with total assets exceeding $10,000,000 or that qualifies at such time as
an “eligible contract participant” under the Commodity Exchange Act and can
cause another Person to qualify as an “eligible contract participant” at such
time under § 1a(18)(A)(v)(II) of the Commodity Exchange Act and (b) “Specified
Obligated Party” means each Obligated Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to this Section 25).
Section 26.    Amendment and Restatement. Guarantors previously executed and
delivered a Guaranty, dated as of August 21, 2015 in connection with the
Existing Credit Agreement (such Guaranty, as amended and modified, the "Existing
Guaranty"). This Guaranty is an amendment and restatement of the Existing
Guaranty. Each Guarantor affirms its obligations pursuant to the Existing
Guaranty, and agrees that this Guaranty amends and restates the Existing
Guaranty in its entirety. This Guaranty is not intended as, and shall not be
construed as, a release or novation of an obligation of any Guarantor pursuant
to the Existing Guaranty.
Section 27.    ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
The Remainder of This Page is Intentionally Left Blank.





EXHIBIT D – Guaranty – 13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.
BG PERSONNEL, LP

By:    BG Staffing, LLC, its General Partner


By:    BG Staffing, Inc., its Sole Member






By:                        
L. Allen Baker, Jr.
President and Chief Executive Officer
BG STAFFING, LLC


By:    BG Staffing, Inc., its Sole Member






By:                        
L. Allen Baker, Jr.
President and Chief Executive Officer


B G STAFF SERVICES, INC.



By:                        
L. Allen Baker, Jr.
President and Chief Executive Officer


BG FINANCE AND ACCOUNTING, INC.




By:                        
L. Allen Baker, Jr.
President and Chief Executive Officer








Signature Page ‑ Guaranty



--------------------------------------------------------------------------------






EXHIBIT E
Revolving Credit Borrowing Request
Date: ___________, _____



To:    Texas Capital Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as April 3, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among BG Staffing, Inc., a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto,
and Texas Capital Bank, National Association, as Administrative Agent and Swing
Line Lender.
The undersigned hereby requests (select one):
□    A Borrowing of Revolving Credit Loans
□    A conversion or continuation of Revolving Credit Loans
1.
On                          (a Business Day).

2.
In the amount of $            

3.
Comprised of                         



(Type of Portion requested)

4.
For LIBOR Portion: with an Interest Period of ____ months.

Borrower hereby represents and warrants that the conditions specified in
Section 5.2 of the Credit Agreement shall be satisfied on and as of the date of
the requested Revolving Credit Borrowing.
BG STAFFING, INC.



By:                            
    Name:
    Title:


EXHIBIT E – Revolving Credit Borrowing Request – Page 1



--------------------------------------------------------------------------------






EXHIBIT F
Revolving Credit Note
$___________
April 3, 2017
 
 

FOR VALUE RECEIVED, BG STAFFING, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of _______________________________
(“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal sum of ____________ AND XX/100 DOLLARS
($________) or so much thereof as may be advanced by Lender (in its capacity as
Lender or Swing Line Lender) from time to time to or for the benefit or account
of Borrower under that certain Amended and Restated Credit Agreement, dated as
of April 3, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Borrower, the lenders from
time to time party thereto, and Texas Capital Bank, National Association, as
Administrative Agent (“Administrative Agent”) and Swing Line Lender.
Borrower promises to pay interest on the unpaid principal amount of this
Revolving Credit Note from the date hereof until the Revolving Credit Loans or
Swing Line Loans made by Lender are paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to Administrative Agent for the account of Lender in
Dollars in immediately available funds at Administrative Agent’s Principal
Office. If any amount is not paid in full when due hereunder, then such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranties. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement. The Revolving Credit Loans
or Swing Line Loans made by Lender shall be evidenced by an account maintained
by Lender in the ordinary course of business. Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, amount and maturity
of its Revolving Credit Loans or Swing Line Loans and payments with respect
thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
THIS REVOLVING CREDIT NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT
OF OR IN CONNECTION WITH THIS REVOLVING CREDIT NOTE, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


EXHIBIT F – Revolving Credit Note – Page 1



--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]


EXHIBIT F – Revolving Credit Note – Page 2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Revolving Credit Note as of the day and year first written above.
BORROWER:


BG STAFFING, INC.,
a Delaware corporation


By:                            
    Name:
    Title:




Revolving Credit Note
Signature Page



--------------------------------------------------------------------------------






EXHIBIT G
SECURITY AGREEMENT
SECURITY AGREEMENT (this agreement, together with all amendments and
restatements hereto, this “Agreement”), dated as ______, 2017, made by each of
the signatories party hereto and each Person who becomes a party hereto pursuant
to Section 6.14 (including any permitted successors and assigns, collectively
“Grantors” and each a “Grantor”), in favor of Texas Capital Bank, National
Association, as Administrative Agent (“Secured Party”), for its benefit and the
benefit of each other Secured Creditor.
BACKGROUND.
Secured Party, BG Staffing, Inc., a Delaware corporation (“Borrower”) and the
Lenders party thereto have entered into the Amended and Restated Credit
Agreement dated as of ____, 2017 (such agreement, as hereafter amended,
modified, supplemented or amended and restated from time to time, the “Credit
Agreement”).
It is the intention of the parties hereto that this Agreement create a first
priority security interest in property of each Grantor in favor of Secured Party
for the benefit of Secured Creditors securing the payment and performance of the
Secured Obligations (as defined herein).
It is a condition precedent to effectiveness of the Credit Agreement that each
Grantor shall have executed and delivered this Agreement.
AGREEMENT.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Secured Creditors to (a) make the Loans
under the Credit Agreement and to extend other credit and financial
accommodations under the Loan Documents, and (b) make financial accommodations
under Bank Product Agreements, each Grantor hereby agrees with Secured Party,
for its benefit and the benefit of other Secured Creditors, as follows:
ARTICLE I
DEFINITIONS
1.1    Definitions. For purposes of this Agreement:
“Accession” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
accession (as defined in the UCC).
“Account” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
account (as defined in the UCC) and all right, title, and interest in any
returned property, together with all rights, titles, securities, and guarantees
with respect thereto, including any rights to stoppage in transit, replevin,
reclamation, and resales, and all related Liens whether voluntary or
involuntary.
“Account Debtor” means any Person who is or who may become obligated to each
Grantor under, with respect to or on account of an Account.


EXHIBIT G – Security Agreement –1



--------------------------------------------------------------------------------





“Acquisition Rights” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to each warrant, option, instrument, subscription right, redemption right and
other right (including any instrument or right convertible into an Equity
Interest) to acquire or sell any Equity Interest in any Person.
“Chattel Paper” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
chattel paper (as defined in the UCC).
“Collateral” means the following: (a) Accessions, (b) Accounts, (c) Chattel
Paper, (d) Collateral Records, (e) Commercial Tort Claims now or hereafter
described on Schedule 12, (f) Commodity Accounts, (g) Commodity Contracts,
(h) Deposit Accounts (other than Exempt Accounts), (i) Documents, (j) Equipment,
(k) Financial Assets, (l) Fixtures, (m) General Intangibles, (n) Goods,
(o) Insurance, (p) Intellectual Property, (q) Instruments, (r) Inventory,
(s) Investment Property, (t) Letters of Credit, (u) Letter‑of‑Credit Rights,
(v) Licenses, (w) Money, (x) Payment Intangibles, (y) Permits, (z) Pledged Debt,
(aa) Pledged Equity Interest, (ab) Securities, (ac) Securities Accounts,
(ad) Security Entitlements, (ae) Software, (af) Supporting Obligations, and
(ag) Proceeds.
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.
“Commercial Tort Claim” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commercial tort claim (as defined in the UCC).
“Commodity Account” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity account (as defined in the UCC).
“Commodity Contract” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity contract (as defined in the UCC).
“Commodity Intermediary” has the meaning provided in the UCC.
“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Code.
“Copyright License” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting any right to any
third party under any Copyright now or hereafter owned by each such Grantor or
which each such Grantor otherwise has the right to license, or granting any
right to such Grantor under any Copyright now or hereafter owned by any third
party, and all rights of each such Grantor under any such agreement.
“Copyrights” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all registrations and applications for registration of any such copyright in
any Governmental Authority, including registrations, recordings, supplemental
registrations, and pending applications for registration in any jurisdiction,
and (b) all rights to use and/or sell any of the foregoing.


EXHIBIT G – Security Agreement –2



--------------------------------------------------------------------------------





“Deposit Account” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
deposit account (as defined in the UCC).
“Document” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to a
document (as defined in the UCC).
“Electronic Chattel Paper” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to electronic chattel paper (as defined in the UCC).
“Entitlement Holder” has the meaning provided in the UCC.
“Equipment” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
equipment (as defined in the UCC).
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests, other than a net
profits based bonus program solely for the benefit of employees, in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“Exempt Account” means, collectively payroll accounts, employee benefit
accounts, trust accounts and escrow accounts.
“Financial Asset” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
financial asset (as defined in the UCC), and (whether or not included in such
definition).
“Fixtures” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
fixtures (as defined in the UCC).
“General Intangible” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a general intangible (as defined in the UCC).
“Goods” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to goods
(as defined in the UCC).
“Instrument” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
instrument (as defined in the UCC).
“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Secured Party is the loss payee thereof).
“Intellectual Property” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to all intellectual property of every kind and nature, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, Trade Secrets, confidential
or


EXHIBIT G – Security Agreement –3



--------------------------------------------------------------------------------





proprietary technical and business information, know how, show how or other data
or information, Software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“Inventory” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
inventory (as defined in the UCC).
“Investment Property” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to investment property (as defined in the UCC).
“Joinder” means a Security Agreement Joinder in substantially the form of
Exhibit A.
“Letter of Credit” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
letter of credit (as defined in the UCC).
“Letter‑of‑Credit Right” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a letter‑of‑credit right (as defined in the UCC).
“License” means any Patent License, Trademark License, Copyright License, or
other written license or sublicense for Intellectual Property.
“Money” means “money” as defined in the UCC.
“Patent License” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by each such Grantor or which each such Grantor otherwise has the right to
license, is in existence, or granting to such Grantor any right to make, use or
sell any invention on which a Patent, now or hereafter owned by any third party,
is in existence, and all rights of each such Grantor under any such agreement.
“Patents” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all letters patent of any Governmental Authority, all registrations and
recordings thereof, and all applications for letters patent of any Governmental
Authority, and (b) all reissues, continuations, divisions, continuations‑in
part, renewals, or extensions thereof, and the inventions disclosed or claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein.
“Payment Intangible” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a payment intangible (as defined in the UCC).
“Permit” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
authorization, consent, approval, permit, license or exemption of, registration
or filing with, or report or notice to, any Governmental Authority.
“Pledged Debt” means all indebtedness owed to each Grantor, the instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.


EXHIBIT G – Security Agreement –4



--------------------------------------------------------------------------------





“Pledged Equity Interests” means all Acquisition Rights, Pledged Stock, Pledged
LLC Interests, Pledged Partnership Interests and Pledged Trust Interests;
provided, however, notwithstanding anything herein to the contrary, the amount
of Pledged Equity Interests of any Controlled Foreign Corporation shall be
limited to 65% of the issued and outstanding Equity Interests of such Controlled
Foreign Corporation.
“Pledged LLC Interests” means all right, title and interests of each Grantor in
any limited liability company and the related certificates, if any, representing
such limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests; provided, however, notwithstanding anything herein
to the contrary, the amount of pledged limited liability company interests of
any Controlled Foreign Corporation shall be limited to 65% of the issued and
outstanding limited liability company interests of such Controlled Foreign
Corporation.
“Pledged Partnership Interests” means all right, title and interests of each
Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership and the related certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests; provided, however, notwithstanding anything herein to the contrary,
the amount of pledged general partnership, limited partnership, limited
liability partnership or other partnership interests of any Controlled Foreign
Corporation shall be limited to 65% of the issued and outstanding general
partnership, limited partnership, limited liability partnership or other
partnership interests of such Controlled Foreign Corporation.
“Pledged Stock” means all shares of capital stock owned by each Grantor and the
related certificates, if any, representing such shares and any interest of such
Grantor in the entries on the books of the issuer of such shares or on the books
of any securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;
provided, however, notwithstanding anything herein to the contrary, the amount
of pledged capital stock of any Controlled Foreign Corporation shall be limited
to 65% of the issued and outstanding capital stock of such Controlled Foreign
Corporation.
“Pledged Trust Interests” means all right, title and interests of each Grantor
in a business trust or other trust and the certificates, if any, representing
such trust interests and any interest of such Grantor on the books and records
of such trust or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such trust interests.
“Proceeds” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
proceeds (as defined in the UCC), and (whether or not included in such
definition) (a) proceeds of Insurance, including insurance payable by reason of
the loss or nonconformity of, defects or infringement of rights in, or damage to
the Collateral, and (b) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.


EXHIBIT G – Security Agreement –5



--------------------------------------------------------------------------------





“Record” has the meaning provided in the UCC.
“Release Date” means the date on which (a) all of the Obligations are fully,
indefeasibly, absolutely and unconditionally paid and performed (other than
(i) contingent indemnification obligations and (ii) obligations and liabilities
under Bank Product Agreements as to which arrangements satisfactory to the
applicable Bank Product Provider shall have been made), (b) the Commitments are
terminated, and (c) all Bank Product Agreements with respect to all Bank Product
Obligations have expired, been terminated or secured on terms that are
reasonably satisfactory to the parties to such Bank Product Agreement.
“Secured Creditor” or “Secured Creditors” means (a) Secured Party, (b) Lenders,
(c) each Bank Product Provider, and (d) any other Person the Obligations owing
to which are secured by the Collateral under the terms of the Security
Documents.
“Secured Obligations” means the Obligations.
“Securities Account” has the meaning provided in the UCC.
“Securities Intermediary” has the meaning provided in the UCC.
“Security” has the meaning provided in the UCC.
“Security Entitlements” has the meaning provided in the UCC.
“Software” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
software (as defined in the UCC) proprietary to such Grantor.
“Supporting Obligations” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a supporting obligation (as defined in the UCC).
“Tangible Chattel Paper” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to tangible chattel paper (as defined in the UCC).
“Trade Secrets” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
trade secrets, all know‑how, inventions, processes, methods, information, data,
plans, blueprints, specifications, designs, drawings, engineering reports, test
reports, materials standards, processing standards and performance standards,
and all Software directly related thereto, and all Licenses or other agreements
to which such Grantor is a party with respect to any of the foregoing.
“Trademark License” means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting to any third
party any right to use any Trademark now or hereafter owned by such Grantor or
which such Grantor otherwise has the right to license, or granting to such
Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
“Trademarks” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,


EXHIBIT G – Security Agreement –6



--------------------------------------------------------------------------------





other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof, and all registration and
recording applications filed with any Governmental Authority in connection
therewith, and all extensions or renewals thereof, (b) all goodwill associated
therewith or symbolized thereby, (c) all rights to use and/or sell any of the
foregoing, and (e) the portion of the business to which each trademark pertains.
“UCC” means Chapters 1, 5, 8 and 9 of the Uniform Commercial Code as in effect
from time to time in the State of Texas or, where applicable as to specific
items or types of Collateral, any other relevant state.
1.2    Other Definitional Provisions. Capitalized terms not otherwise defined
herein have the meaning specified in the Credit Agreement, and, to the extent of
any conflict, terms as defined herein shall control (provided, that a more
expansive or explanatory definition shall not be deemed a conflict).
1.3    Construction. Unless otherwise expressly provided in this Agreement or
the context requires otherwise, (a) the singular shall include the plural, and
vice versa, (b) words of a gender include the other gender, (c) monetary
references are to Dollars, (d) time references are to Dallas time,
(e) references to “Articles,” “Sections,” “Exhibits,” and “Schedules” are to the
Articles, Sections, Exhibits, and Schedules of and to this Agreement,
(f) headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof,
(g) references to any Person include that Person’s heirs, personal
representatives, successors, trustees, receivers, and permitted assigns, that
Person as a debtor‑in possession, and any receiver, trustee, liquidator,
conservator, custodian, or similar party appointed for such Person or all or
substantially all of its assets, (h) references to any Law include every
amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, (i) references to a particular Loan Document
include each amendment or restatement to it made in accordance with the Credit
Agreement and such Loan Document, (j) references to a particular Bank Product
Agreement include each amendment or restatement to it made in accordance with
such Bank Product Agreement, and (k) the inclusion of Proceeds in the definition
of “Collateral” shall not be deemed a consent by Secured Party or any other
Secured Creditor to any sale or other disposition of any Collateral not
otherwise specifically permitted by the terms of the Credit Agreement or this
Agreement. This Agreement is a Loan Document.
ARTICLE II
GRANT OF SECURITY INTEREST
2.1    Assignment and Grant of Security Interest. As security for the payment
and performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby assigns to, and pledges and grants to Secured Party, for the
benefit of Secured Creditors, a security interest in the entire right, title,
and interest of each such Grantor and to all Collateral, whether now or
hereafter existing, owned, arising or acquired (provided, the amount of Equity
Interests of any Controlled Foreign Corporation pledged by any Grantor hereunder
shall be limited to 65% of the issued and outstanding Equity Interests of such
Controlled Foreign Corporation).
2.2    Grantor Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable with respect to and under all Collateral,
(b) the exercise by Secured Party or any other Secured Creditor of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations with respect to or under any Collateral or under this Agreement, and
(c) neither Secured Party nor any other Secured Creditor shall have any
obligation or liability with respect to or under any Collateral by reason of
this Agreement, nor shall Secured Party or any other Secured Creditor be
obligated to perform


EXHIBIT G – Security Agreement –7



--------------------------------------------------------------------------------





any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned or in which a security
interest is granted hereunder.
2.3    Delivery of Security and Instrument Collateral. All certificates, if any,
or Instruments constituting or evidencing the Collateral required to be
delivered hereunder shall be delivered to and held by or on behalf of Secured
Party pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by undated and duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to
Secured Party. If an Event of Default occurs and is continuing, Secured Party
has the right, without notice to any Grantor, to transfer to or to register in
the name of Secured Party or any of its nominees any or all of such Collateral.
2.4    Agreement With Respect to Collateral. Each Grantor and Secured Party
agree that to the extent that any of the Collateral may be deemed to be a
Fixture as opposed to Equipment, Inventory, or any other form of Collateral that
may be perfected by the filing of a UCC financing statement, it is the intention
of each Grantor, Secured Party and Secured Creditors that such Collateral be
deemed to be Equipment, Inventory, or any other form of Collateral that, to the
extent not prohibited by Law, may be perfected by the filing of a UCC financing
statement and such Collateral not be deemed to be a Fixture.
2.5    Future Advances. Each Grantor acknowledges that the Loan Documents
provide for future advances and financial accommodations and this Agreement
secures performance of such future advances and financial accommodations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties. Each Grantor represents and warrants to
Secured Party and each other Secured Creditor with respect to itself and the
Collateral owned by it that:
(a)    Upon the filing of the financing statements in the filing offices listed
on Schedule 1, Section (e) and delivery of any certificates evidencing Pledged
Equity Interests, this Agreement and the grant of the security interest pursuant
to this Agreement in the Collateral create a valid first priority (except for
Permitted Liens) security interest (other than such Collateral that would
require the execution of a control agreement for such first priority security
interest) in favor of Secured Party for the benefit of Secured Creditors in the
Collateral securing the payment and performance of the Secured Obligations. All
filings and other actions necessary to perfect and protect such security
interest and such priority have been duly taken (or will be taken upon each
Grantor obtaining rights in Collateral after the date hereof) and, upon the
filing of UCC‑1 financing statements for each Grantor, in the form delivered by
each Grantor to Secured Party on or prior to the date of this Agreement and in
the filing offices listed on Schedule 1, Section (e), and delivery to and
continuing possession by Secured Party of all certificates evidencing the
Pledged Equity Interests (together with undated stock powers executed in blank),
if any, all filings and other actions reasonably necessary to perfect and
protect such security interest and such priority have been duly taken (or will
be taken upon each Grantor obtaining rights in Collateral after the date
hereof); subject, however, with respect to Proceeds, to the provisions of
Section 9.315 of the UCC.
(b)    The execution, delivery and performance by each Grantor of this Agreement
have been duly authorized by all necessary organizational action, and do not and
will not (i) contravene the terms of any of such Grantor’s Constituent
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Grantor is a party or affecting such
Grantor or the properties of such Grantor or any of its


EXHIBIT G – Security Agreement –8



--------------------------------------------------------------------------------





Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Debtor or its property is subject; or
(C) violate any Law.
(c)    This Agreement has been, and each other Loan Document to which each
Grantor is a party, when delivered hereunder, will have been, duly executed and
delivered by each such Grantor. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Grantor, enforceable against each such Grantor in accordance
with its terms, subject as to enforcement of remedies to any Debtor Relief Laws
and to general equitable principles.
(d)    Each Grantor has good and indefeasible title to all of the Collateral
free and clear of any Lien, except for Permitted Liens. No Grantor has granted a
security interest or other Lien in or made an assignment of any of the
Collateral (except for Permitted Liens). Each Grantor has neither entered into
nor is it or of its property subject to any agreement limiting the ability of
such Grantor to grant a Lien in any of the Collateral, or the ability of such
Grantor to agree to grant or not grant a Lien in any of the Collateral. None of
the Collateral is consigned Goods, subject to any agreement of repurchase, or
subject to any dispute, defense, or counterclaim. No effective financing
statement or other similar effective document used to perfect and preserve a
security interest or other Lien under the Laws of any jurisdiction covering all
or any part of the Collateral is on file in any recording office, except such as
may have been filed (i) pursuant to this Agreement or other Loan Document, or
(ii) relating to Permitted Liens. No Grantor has sold any interest in any of its
Accounts, Chattel Paper, promissory notes, or Payment Intangibles, or consigned
any of its Goods or been a party to a securitization of any of its property. No
control agreement in favor of anyone other than Secured Party exists with
respect to any Collateral.
(e)    All of the Pledged Equity Interests have been duly and validly issued,
and the Pledged Stock, if any, is fully paid and nonassessable. None of the
Pledged Equity Interests were issued in violation of the preemptive rights of
any Person or any agreement to which any Grantor or the issuer thereof is a
party or the Pledged Equity Interest is subject. All capital contributions
required to be made by the terms of each partnership agreement for each
partnership any interest in which is a Pledged Partnership Interest have been
made. All of the Pledged Equity Interests consisting of certificated securities,
if any, have been delivered to Secured Party. Other than Pledged Partnership
Interests and Pledged LLC Interests constituting General Intangibles, there are
no Pledged Equity Interests other than that represented by certificated
securities in the possession of Secured Party. The Pledged Equity Interests
include (i) 100% of the issued and outstanding Equity Interests of each Domestic
Subsidiary of Borrower, and (ii) 65% of the issued and outstanding capital stock
and other Equity Interests of each Controlled Foreign Corporation. There are no
restrictions in any Constituent Document governing any Pledged Equity Interest
or any other document related thereto which would limit or restrict (i) the
grant of a Lien in the Pledged Equity Interests, (ii) the perfection of such
Lien, (iii) the exercise of remedies in respect of such perfected Lien in the
Pledged Equity Interests as contemplated by this Agreement or (iv) the admission
of any transferee of the Collateral as a shareholder, member, partner or equity
holder of the issuer of such Collateral. The Constituent Documents of each
issuer which is a partnership or limited liability company do not provide that
any interest in such issuer is a security governed by Chapter 8 of the UCC and
no equity interest of such issuer is evidenced by a certificate or other
instrument. Each Grantor has delivered to Secured Party complete and correct
copies of all Constituent Documents for each issuer of Collateral owned by it.
Upon the exercise of remedies in respect of Pledged Partnership Interests and
Pledged LLC Interests, a transferee or assignee of a partnership interest or
membership interest, as the case may be, of such partnership or limited
liability company, as the case may be, shall become a partner or member, as the
case may be, of such partnership or limited liability company, as the case may
be, entitled to participate in the management thereof and, upon the transfer of
the entire interest of such Grantor, such Grantor ceases to be a partner or
member, as the case may be.


EXHIBIT G – Security Agreement –9



--------------------------------------------------------------------------------





(f)    As of the Closing Date and as of each date that Schedule 1 is required to
be updated pursuant to Section 4.18 hereof, Schedule 1 states the exact name of
each Grantor, as such name appears in its currently effective Constituent
Documents as filed with the appropriate authority of the jurisdiction of each
Grantor’s organization. Schedule 1, Section (a) states the jurisdiction of
organization of each Grantor. No Grantor is organized in more than one
jurisdiction. Schedule 1, Section (b) sets forth the current type of entity of
each Grantor. Schedule 1, Section (c) states each other entity type,
jurisdiction of organization and name each Grantor has had in the past five
years, together with the date of the relevant change. Except as set forth in
Schedule 1, Section (c), no Grantor has changed its identity or type of entity,
jurisdiction of organization or name in any way within the past five years.
Changes in identity or type of entity include mergers, consolidations,
acquisitions (including both equity and asset acquisitions), and any change in
the form, nature, or jurisdiction of organization. Schedules 1 and 2 contain the
information required by this Section as to each acquiree or constituent party to
a prior merger, consolidation, or acquisition. Schedule 1, Section (d) states
all other names (including trade, assumed, and similar names) used by each
Grantor or any of its divisions or other business units at any time during the
past five years.
(g)    As of the Closing Date and as of each date that Schedule 2 is required to
be updated pursuant to Section 4.18 hereof, the chief executive office of each
Grantor is located at the address stated on Schedule 2, Section (a). The chief
executive office of each Grantor has not been located at any other address.
Schedule 2, Section (b) states all locations where each Grantor maintains
originals or copies of all books or records relating to all Accounts (with each
location at which Chattel Paper, if any, is kept being indicated by an “*”). All
Tangible Chattel Paper, promissory notes, and other Instruments evidencing the
Accounts in the aggregate amount in excess of $100,000 have been delivered and
pledged to Secured Party duly endorsed and accompanied by such duly executed
instruments of transfer or assignment as are necessary for such pledge, to be
held as pledged collateral. Schedule 2, Section (c) states all locations where
each Grantor maintains any tangible personal property (including Equipment and
Inventory). Schedule 2, Section (d) states all real property owned or leased by
each Grantor. Schedule 2, Section (e) states all the places of business of each
Grantor or other locations of Collateral not identified in Schedule 2,
Sections 2(a), (b), (c), or (d). Schedule 2, Section (f) states the names and
addresses of all Persons other than a Grantor who have possession of any of the
Collateral or other property of any Grantor.
(h)    All Accounts have been originated by each Grantor in the ordinary course
of business.
(i)    Each Grantor has exclusive possession and control of the Equipment and
Inventory pledged by it hereunder.
(j)    As of the Closing Date and as of each date that Schedule 3 is required to
be updated pursuant to Section 4.18 hereof, Schedule 3 is a complete and correct
list of all stock, partnership interests, limited liability company membership
interests, or other Equity Interests in which each Grantor has a direct
ownership interest. Except as described on Schedule 3, no Grantor has any equity
investment that represents 50% or less of the equity of the entity in which such
investment was made.
(k)    As of the Closing Date and as of each date that Schedule 4 is required to
be updated pursuant to Section 4.18 hereof, Schedule 4 is a complete and correct
list of all promissory notes and other instruments evidencing indebtedness held
by each Grantor in excess of $50,000 in aggregate amount, including all
intercompany notes and other instruments between each Grantor and each
Subsidiary, and each Subsidiary and each other Subsidiary.
(l)    As of the Closing Date and as of each date that Schedule 5(a) is required
to be updated pursuant to Section 4.18 hereof, Schedule 5(a) is a complete and
correct list of each material United States


EXHIBIT G – Security Agreement –10



--------------------------------------------------------------------------------





federal Trademark owned by each Grantor, including the registered Trademark and
the Trademark serial and/or registration number.
(m)    As of the Closing Date and as of each date that Schedule 5(b) is required
to be updated pursuant to Section 4.18 hereof, Schedule 5(b) is a complete and
correct list of each material United States federal Trademark application owned
by each Grantor, including the applied for Trademark and the Trademark
application serial and/or registration number.
(n)    As of the Closing Date and as of each date that Schedule 5(c) is required
to be updated pursuant to Section 4.18 hereof, Schedule 5(c) is a complete and
correct list of each material United States issued Patent owned by each Grantor,
including the Patent number.
(o)    As of the Closing Date and as of each date that Schedule 5(d) is required
to be updated pursuant to Section 4.18 hereof, Schedule 5(d) is a complete and
correct list of each material United States Patent application owned or
purported to be owned by each Grantor, including the name of the Person applying
to be the registered owner and the nature of each Grantor’s interest if such
Grantor is not the Person applying to be the registered owner and the Patent
application number.
(p)    As of the Closing Date and as of each date that Schedule 5(e) is required
to be updated pursuant to Section 4.18 hereof, Schedule 5(e) is a complete and
correct list of each material United States Copyright registration owned by each
Grantor, including the title of the work which is the subject of the registered
Copyright and the registration number (if applicable).
(q)    As of the Closing Date and as of each date that Schedule 5(f) is required
to be updated pursuant to Section 4.18 hereof, Schedule 5(f) is a complete and
correct list of each material United States Copyright application owned by each
Grantor, including the title of the work which is the subject of the applied for
Copyright and the registration number (if applicable).
(r)    As of the Closing Date and as of each date that Schedule 6 is required to
be updated pursuant to Section 4.18 hereof, Schedule 6 is a complete and correct
list of all Deposit Accounts (other than Exempt Accounts) maintained by or in
which each Grantor has any interest and correctly describes the bank in which
such account is maintained (including the specific branch), the street address
(including the specific branch) and ABA number of such bank, the account number,
and account type.
(s)    As of the Closing Date and as of each date that Schedule 7 is required to
be updated pursuant to Section 4.18 hereof, Schedule 7 is a complete and correct
list of all Securities Accounts in which each Grantor has any interest,
including the complete name and identification number of the account, the
jurisdiction the Law of which governs such account, and the name and street
address of the Securities Intermediary maintaining the account.
(t)    As of the Closing Date and as of each date that Schedule 8 is required to
be updated pursuant to Section 4.18 hereof, Schedule 8 is a complete and correct
list of all Commodity Accounts in which each Grantor has any interest, including
the complete name and identification number of the account, the jurisdiction the
Law of which governs such account, and the name and street address of the
Commodity Intermediary maintaining the account.
(u)    As of the Closing Date and as of each date that Schedule 9 is required to
be updated pursuant to Section 4.18 hereof, Schedule 9 is a complete and correct
list of all letters of credit in which each Grantor has any interest (other than
solely as an applicant) and correctly describes the bank which issued the letter
of credit, and the letter of credit’s number, issue date, expiry, and face
amount.


EXHIBIT G – Security Agreement –11



--------------------------------------------------------------------------------





(v)    As of the Closing Date, except as set forth on Schedule 10, no consent of
any other Person (other than consents that have already been obtained) and no
authorization, approval or other action by, and no notice to or filing (other
than filings required by the UCC) with, any Governmental Authority is required
(i) for the pledge by any Grantor of the Collateral pledged by it hereunder, for
the grant by any Grantor of the security interest granted hereby, or for the
execution, delivery, or performance of this Agreement by any Grantor, (ii) for
the perfection or maintenance of the pledge, assignment, and security interest
created hereby (including the first priority nature of such pledge, assignment,
and security interest) or (iii) for the enforcement of remedies by Secured Party
or any other Secured Creditor.
(w)    As of the Closing Date, Schedule 11 is a complete and correct list of all
insurance policies owned by each Grantor, or for which each Grantor is a named
insured, additional insured, loss payee, or beneficiary.
(x)    As of the Closing Date and as of each date that Schedule 12 is required
to be updated pursuant to Section 4.18 hereof, Schedule 12 is a complete and
correct list of all Commercial Tort Claims in which each Grantor has any
interest, including the complete case name or style, the case number, and the
court or other Governmental Authority in which the case is pending.
(y)    As of the Closing Date, Schedule 13 is a complete and correct list of all
internet domain names, the complete name of the registered owner, and the domain
registration provider for each material domain name and internet website in
which each Grantor has any interest as of the Closing Date.
(z)    As of the Closing Date, Schedule 14 is a complete and correct list of all
Software (excluding “mass market” Software (i) subject to a “shrink-wrap” or
similar non-negotiable, non-exclusive license agreement and (ii) not material to
the operations of any Grantor or used in processing material information of any
Grantor) in each Grantor has any interest as of the Closing Date (whether as
owner, licensee, or otherwise), including the name of the licensor and the
escrow agent under the applicable Software escrow agreement (if any).
(aa)    All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
Secured Party and each other Secured Creditor, regardless of any investigation
made by Secured Party or any other Secured Creditor or on their behalf and
notwithstanding that Secured Party or any other Secured Creditor may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect until the Release Date.
ARTICLE IV
COVENANTS
4.1    Further Assurances.
(a)    Each Grantor will, from time to time and at each Grantor’s reasonable and
documented out-of-pocket expense, promptly execute and deliver all further
instruments and documents (including the delivery of certificated securities, if
any, and supplements to all schedules), authenticate and execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be reasonably necessary, or as Secured Party may
reasonably request, in order to perfect and preserve the pledge, assignment, and
security interest granted or purported to be granted hereby, and take all
further action that Secured Party may reasonably request, in order to perfect
and protect any pledge, assignment, or security interest granted or purported to
be granted hereby, and the priority thereof, or to enable Secured


EXHIBIT G – Security Agreement –12



--------------------------------------------------------------------------------





Party to exercise and enforce Secured Party’s and other Secured Creditors’
rights and remedies hereunder with respect to any Collateral.
(b)    In addition to such other information as shall be specifically provided
for herein, each Grantor shall furnish to Secured Party such other information
with respect to such Grantor and the Collateral as Secured Party may reasonably
request.
(c)    Each Grantor authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the authentication of such Grantor where permitted by Law
and that (i) indicate the Collateral (A) as all assets of such Grantor (or words
of similar effect), regardless of whether any particular asset included in the
Collateral is within the scope of UCC Article 9 of the state or such
jurisdiction or whether such assets are included in the Collateral, or (B) as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information required by UCC Article 9 of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement,
continuation or amendment, including (A) whether such Grantor is an
organization, the type of organization, and any organization identification
number issued to such Grantor and, (B) in the case of a financing statement
filed as a fixture filing or indicating Collateral to be as extracted collateral
or timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor agrees to furnish any such information to
Secured Party promptly upon request. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by Law. Each
Grantor ratifies its execution and delivery of, and the filing of, any financing
statement or amendment thereto describing any of the Collateral which was filed
prior to the date of this Agreement.
(d)    No Grantor will, and will not permit any Person to, revise, modify, amend
or restate the Constituent Documents of any Person the Equity Interests in which
is Pledged Equity Interests in a manner that adversely affects the security
interest of the Secured Party therein except as permitted by the Loan Documents,
or terminate, cancel, or dissolve any such Person except as permitted by the
Loan Documents.
4.2    Place of Perfection; Records; Collection of Accounts, Chattel Paper and
Instruments.
(a)    No Grantor shall change the jurisdiction of its organization from the
jurisdiction specified in Schedule 1, Section (a), or its type of entity from
the type of entity specified in Schedule 1, Section (b), its name from the name
specified in Schedule 1, unless such Grantor has delivered to Secured Party
20 days prior written notice and thereafter has promptly taken such actions as
Secured Party may reasonably require with respect to such change. Each Grantor
shall keep its chief executive office at the address specified in Schedule 2,
Section (a), and the office where it keeps its records concerning the Accounts,
and the originals of all Chattel Paper and Instruments, at the address specified
in Schedule 2, Section (b), unless such Grantor has delivered to Secured Party
30 days prior written notice and thereafter has promptly taken such actions as
Secured Party may reasonably require with respect to such change. Each Grantor
will hold and preserve such records and Chattel Paper and Instruments in a
commercially reasonable manner and will permit representatives of Secured Party
to inspect and make abstracts from and copies of such records and Chattel Paper
and Instruments in accordance with the terms of the Credit Agreement.
(b)    Except as otherwise provided in this Section 4.2(b), each Grantor shall
continue to collect, in accordance with commercially reasonable procedures and
at its own expense, all amounts due or to become due such Grantor under the
Accounts, Chattel Paper, and Instruments. In connection with such collections,
each Grantor may take (and, at Secured Party’s direction, shall take) such
action as such Grantor may deem necessary or advisable to enforce collection of
the Accounts, Chattel Paper, and Instruments; provided,


EXHIBIT G – Security Agreement –13



--------------------------------------------------------------------------------





however, that Secured Party shall have the right, if an Event of Default occurs
and is continuing, without notice to any Grantor, to notify the Account Debtors
or obligors under any Accounts, Chattel Paper, and Instruments of the assignment
of such Accounts, Chattel Paper, and Instruments to Secured Party and to direct
such Account Debtors or obligors to make payment of all amounts due or to become
due to each Grantor thereunder directly to Secured Party and, at the expense of
Debtor, to enforce collection of any such Accounts, Chattel Paper, and
Instruments, and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as each Grantor might have done or as
Secured Party reasonably deems appropriate. Secured Party shall endeavor to
provide notice to each Grantor of any action by Secured Party described in the
preceding sentence; provided, any failure to provide any such notice shall not
impair any right or action of Secured Party or any other Secured Creditor. If
any Event of Default occurs and is continuing, all amounts and proceeds
(including Instruments) received by each Grantor in respect of the Accounts,
Chattel Paper, and Instruments shall be received in trust for the benefit of
Secured Party hereunder, shall be segregated from other funds and property of
such Grantor and shall be forthwith paid or delivered over to Secured Party in
the same form as so received (with any necessary endorsement) to be held as cash
collateral, thereafter to be applied as provided in the Credit Agreement. No
Grantor shall adjust, settle, or compromise the amount or payment of any
Account, Chattel Paper, or Instrument, release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon, except in
the ordinary course of business.
4.3    Chattel Paper and Instruments. (a)    Each Grantor will: (i) mark
conspicuously each item of Tangible Chattel Paper in the original amount of
$50,000 or greater and all Tangible Chattel Paper if the aggregate original
amount of all Tangible Chattel Paper is $100,000 or greater and each of its
Records pertaining to the Collateral with the following legend:
THIS *[INSTRUMENT]*[OTHER RECORD]* IS SUBJECT TO THE SECURITY INTEREST AND LIEN
PURSUANT TO THE SECURITY AGREEMENT DATED APRIL 3, 2017 (AS THE SAME MAY BE
AMENDED OR RESTATED) MADE BY *[GRANTOR]*, IN FAVOR OF TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION, AS SECURED PARTY.
or such other legend, in form and substance reasonably satisfactory to and as
specified by Secured Party, indicating that such Tangible Chattel Paper or
Collateral is subject to the pledge, assignment, and security interest granted
hereby; and (ii) if any Collateral shall be or be evidenced by a promissory note
or other Instrument or be Tangible Chattel Paper, and is, in each case, in the
original amount of $50,000 or greater or the aggregate original amount of all
promissory notes, other Instruments and Tangible Chattel Paper is $100,000 or
greater, pledge to Secured Party hereunder and deliver to Secured Party such
note, Instrument, or Chattel Paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Secured Party.
(b)    No Grantor shall have any rights in any Electronic Chattel Paper unless
such Grantor has taken all actions reasonably necessary to establish in Secured
Party control (as that term is defined in the UCC) of such Electronic Chattel
Paper and Secured Party (and no other Person) has control of each item of
Electronic Chattel Paper in the original amount of $50,000 or greater and all
Electronic Chattel Paper if the aggregate original amount of all Electronic
Chattel Paper is $500,000 or greater.
4.4    Deposit Accounts, Securities Accounts, Commodity Accounts and
Letter‑of‑Credit Rights. Except for Exempt Accounts, no Grantor shall establish
or maintain with any bank other than Secured Party any (a) Deposit Account or
similar bank account not listed on Schedule 6, (b) Securities Account not listed
on Schedule 7 or (c) any Commodity Account not listed on Schedule 8, unless
prior to the establishment of such new Deposit Account, Securities Account, or
Commodity Account Debtor delivers to Secured Party


EXHIBIT G – Security Agreement –14



--------------------------------------------------------------------------------





an updated Schedule as required by the first sentence of Section 4.18 and
executes and delivers to Secured Party assignments of, and control agreements
with respect to, such new Deposit Account, Securities Account, or Commodity
Account in such form as Secured Party may reasonably request, and cause the
bank, Securities Intermediary or Commodity Intermediary, as appropriate, in
which such account is or will be maintained, to deliver to Secured Party
acknowledgments of the assignment of, and control agreements with respect to,
such account, in form and substance satisfactory to Secured Party, and take all
actions necessary to establish in Secured Party control (as that term is defined
in the UCC) with respect to such Deposit Account, Securities Account, and
Commodity Account. Contemporaneously with the acquisition by any Grantor of any
rights in a Letter of Credit (other than rights as an account party), such
Grantor shall deliver to Secured Party an updated Schedule 9 as required by the
first sentence of Section 4.18 and shall execute and deliver to Secured Party
assignments of, and control agreements with respect to, such Letter of Credit
and Letter‑of‑Credit Right in such form as Secured Party may reasonably request,
and during the existence of an Event of Default, use commercial reasonably
efforts to cause the bank or other Person that is the issuer of such Letter of
Credit to deliver to Secured Party acknowledgments of the assignment of, and
control agreements with respect to, such Letter of Credit and Letter‑of‑Credit
Right in form and substance satisfactory to Secured Party, and take all actions
reasonably necessary to establish in Secured Party control (as that term is
defined in the UCC) with respect to such Letter of Credit and Letter‑of‑Credit
Right. No Grantor shall obtain or maintain any interest in any Securities
Entitlement other than Securities Entitlements held in and subject to a
Securities Account described in Schedule 7 with respect to which each such
Grantor has complied with this Section 4.4. No Grantor shall obtain or maintain
any interest in any Commodity Contract other than Commodity Contracts held in
and subject to a Commodity Account described in Schedule 8 with respect to which
each such Grantor has complied with this Section 4.4.
4.5    Transferable Record. Each Grantor shall, upon acquisition by each such
Grantor of any transferable record, as that term is defined in the federal
Electronic Signatures in Global and National Commerce Act, or in the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, promptly
notify Secured Party thereof and take such action as Secured Party may
reasonably request to vest in Secured Party control (as that term is defined in
the UCC) of such transferable record or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.
4.6    Equipment. Each Grantor shall cause its Equipment to be maintained and
preserved in good condition, repair and working order, ordinary wear and tear
excepted, and shall promptly, or in the case of any loss or damage to any of the
Equipment as promptly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are reasonably necessary to such end.
4.7    Rolling Stock, Aircraft. As of the Closing Date, no Grantor has any
interest in any rolling stock or other railroad equipment or aircraft or
aircraft parts (including engines and avionics).
4.8    Fair Labor Standards Act. Each Grantor shall comply with, and shall cause
its licensees and subcontractors to comply in all material respects with, all
requirements of the Fair Labor Standards Act.
4.9    Patents, Trademarks, and Copyrights.
(a)    Each Grantor shall ensure that an acknowledgment (approved in form and
substance by Secured Party) containing a description of all Collateral
consisting of Intellectual Property material to the conduct of such Grantor’s
business and operations shall have been filed with the United States Patent and
Trademark Office within a commercial reasonably time after the execution of this
Agreement with respect


EXHIBIT G – Security Agreement –15



--------------------------------------------------------------------------------





to United States Patents and Trademarks and by the United States Copyright
Office within a commercial reasonably time after the execution of this Agreement
with respect to United States registered Copyrights pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205, and otherwise as may be required pursuant
to the Laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid, and perfected security interest in favor of Secured
Party in respect of all such Collateral consisting of Patents, Trademarks, and
Copyrights which are material to the conduct of such Grantor’s business, in
which a security interest may be perfected by filing, recording, or registration
in the United States and its territories and possessions, or in such other
jurisdictions as may be required by Secured Party, and no further or subsequent
filing, refiling, recording, rerecording, registration, or reregistration is
necessary (other than such actions as are necessary to perfect the security
interest with respect to any Collateral consisting of such Patents, Trademarks,
and Copyrights (or registration or application for registration thereof)
acquired or developed after the date hereof).
(b)    Except as permitted pursuant to the Loan Documents and where an act or
failure to act could not reasonably be expected to result in a Material Adverse
Event, no Grantor will not do any act, or omit to do any act, whereby any Patent
may become invalidated or dedicated to the public, and shall use commercial
reasonable efforts to continue to mark any products covered by a Patent, with
the relevant patent number as reasonably necessary to establish and preserve its
maximum rights under applicable Laws.
(c)    Except where the failure to do so could not reasonably be expected to
have a Material Adverse Event, each Grantor will, for each Trademark,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non‑use, except as permitted pursuant to the Loan Documents;
(ii) maintain the quality of products and services offered under such Trademark,
except products and services offered under Trademarks Disposed of as permitted
pursuant to the Loan Documents, (iii) use commercial reasonably efforts display
such Trademark with notice of United States federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable Law, except as to Trademarks Disposed of as permitted pursuant
to the Loan Documents, and (iv) not knowingly use or authorize the use of such
Trademark in violation of any third party rights.
(d)    Except where the failure to do so could not reasonably be expected to
have a Material Adverse Event, each Grantor will, for each work covered by a
Copyright, use commercial reasonable efforts to continue to publish, reproduce,
display, adopt, and distribute the work with appropriate copyright notice as
reasonably necessary and sufficient to establish and preserve its maximum rights
under applicable Laws.
(e)    Each Grantor shall notify Secured Party promptly if it knows or has
reason to know that any Intellectual Property material to the conduct of such
Grantor’s business and operations may become abandoned, lost, or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office,
or any Governmental Authority in any jurisdiction) regarding such Grantor’s
ownership of any such Intellectual Property, its right to register the same, or
its rights with respect to a License, or to keep and maintain the same, except
to the extent that the abandonment, loss, or dedication to the public, or any
adverse determination or development regarding such Grantor’s ownership of any
such Intellectual Property its right to register the same, or to keep and
maintain the same, is permitted pursuant to the Loan Documents and could not
reasonably be expected to have a Material Adverse Event.
(f)    Upon the filing of an application for any Patent, Trademark, or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office, or any Governmental
Authority in any jurisdiction which is material to the conduct


EXHIBIT G – Security Agreement –16



--------------------------------------------------------------------------------





of such Grantor’s business, each Grantor shall disclose such filing to Secured
Party in accordance with Section 4.18, and, upon request of Secured Party, it
shall promptly execute and deliver any and all agreements, instruments,
documents, and papers as Secured Party may reasonably request to evidence
Secured Party’s and other Secured Creditors’ security interest in such Patent,
Trademark, or Copyright, and each Grantor hereby appoints Secured Party as its
attorney‑in‑fact to execute and file such writings for the foregoing purposes.
(g)    Except where the failure to do so could not reasonably be expected to
have a Material Adverse Event, each Grantor will take all necessary steps
required by the United States Patent and Trademark Office, United States
Copyright Office, or any Governmental Authority in any other jurisdiction as may
be reasonably required by Secured Party, to maintain and pursue each application
relating to the Patents, Trademarks, and/or Copyrights (and to obtain the
relevant grant or registration), and to maintain each such issued Patent and
each registration of the Trademarks and Copyrights, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with reasonable business
judgment, to initiate opposition, interference, and cancellation proceedings
against third parties.
(h)    If a Grantor has reason to believe that any Collateral consisting of a
Patent, Trademark, or Copyright which is material to the conduct of such
Grantor’s business has been or is about to be infringed, misappropriated, or
diluted by a third party, such Grantor shall promptly notify Secured Party and
shall, if consistent with reasonable business judgment, unless such Grantor
shall reasonably determine that such Patent, Trademark or Copyright is not
material to the conduct of its business or operations, promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, and take such other
actions as such Grantor deems appropriate under the circumstances to protect
such Collateral.
(i)    If an Event of Default occurs and is continuing, upon the request of
Secured Party, each Grantor shall use commercially reasonable efforts to obtain
all requisite consents or approvals by the licensor of each Copyright License,
Patent License, or Trademark License which is material to the conduct of such
Grantor’s business to effect the assignment of all of such Grantor’s right,
title, and interest thereunder to Secured Party or its designee.
(j)    Upon the acquisition or purchase any Patent, Trademark, or Copyright
which is material to the conduct of such Grantor’s business, each Grantor shall
disclose such filing to Secured Party in accordance with Section 4.18, and, upon
request of Secured Party, it shall promptly execute and deliver any and all
agreements, instruments, documents, and papers as Secured Party may reasonably
request to evidence Secured Party’s and other Secured Creditors’ security
interest in such purchased or acquired Patent, Trademark, or Copyright. Each
Grantor hereby appoints Secured Party as its attorney‑in‑fact to execute and
file any writing for the foregoing purposes.
(k)    The parties acknowledge and agree that rights, title and interests in and
to the Intellectual Property are the sole and exclusive property of the
respective Grantor, subject to the terms and conditions stated in this
Agreement. Other than in connection with any security interest in the
Intellectual Property that each Grantor has granted to Secured Party, or any
rights and remedies of Secured Party and other Secured Creditors under Laws,
Secured Party shall not challenge any Grantor’s ownership of the Intellectual
Property. Each Grantor expressly retains all rights, at such times when no Event
of Default exists, to license third parties to use the Intellectual Property for
any purpose whatsoever not in violation of the Loan Documents and which are not
exclusive as to prevent Secured Party from using any of the Intellectual
Property.


EXHIBIT G – Security Agreement –17



--------------------------------------------------------------------------------





(l)    The license granted to Secured Party hereunder shall include the right of
Secured Party to grant sublicenses to others to use the Intellectual Property if
an Event of Default occurs and is continuing solely to enable such sublicensees
to exercise any rights and remedies of Secured Party with respect to the
Collateral, as Secured Party reasonably deems necessary or appropriate in the
exercise of the rights and remedies of Secured Party.
(m)    In connection with the assignment or other transfer (in whole or in part)
of its obligations to any other Person in accordance with the terms of this
Agreement and the other Loan Documents, Secured Party may assign the license
granted herein without any Grantor’s consent (other than any consent required by
the Credit Agreement) and upon such assignment or transfer such other Person
shall thereupon become vested with all rights and benefits in respect thereof
granted to Secured Party under this Agreement (to the extent of such assignment
or transfer).
(n)    The parties hereto shall take reasonable action to preserve the
confidentiality of the Intellectual Property; provided, that Secured Party shall
not have any liability to any Person for any disclosure of the Intellectual
Property in connection with Secured Party’s enforcement of its rights under this
Agreement or Laws.
(o)    With respect to each licensee or franchisee of each Grantor who has been
granted a license or other right to use any Intellectual Property of such
Grantor, such Grantor shall use commercially reasonable efforts to cause to be
maintained, at all times that such licensee or franchisee has any right to use
such Intellectual Property, an effective license agreement between such Grantor
and such licensee or franchisee.
4.10    Rights to Dividends and Distributions. With respect to any certificates,
bonds, or other Instruments or Securities constituting a part of the Collateral,
Secured Party shall have authority if an Event of Default occurs and is
continuing either to have the same registered in Secured Party’s name or in the
name of a nominee, and, with or without such registration, to demand of the
issuer thereof, and to receive and receipt for, any and all dividends and
distributions (including any stock or similar dividend or distribution) payable
in respect thereof, whether they be ordinary or extraordinary. If a Grantor
shall become entitled to receive or shall receive any interest in or certificate
(including, without limitation, any interest in or certificate representing a
dividend or a distribution in connection with any reclassification, increase, or
reduction of capital, or issued in connection with any reorganization), or any
option or rights arising from or relating to any of the Collateral, whether as
an addition to, in substitution of, as a conversion of, or in exchange for any
of the Collateral, or otherwise, such Grantor agrees to accept the same as
Secured Party’s agent and to hold the same in trust on behalf of and for the
benefit of Secured Party and other Secured Creditors, and to deliver the same
promptly to Secured Party in the exact form received, with appropriate undated
stock or similar powers, duly executed in blank, to be held by Secured Party,
subject to the terms hereof, as Collateral. Unless an Event of Default occurs
and is continuing or will result therefrom and subject to the Credit Agreement,
each Grantor shall be entitled to receive all cash dividends distributions not
representing a return of capital or liquidating dividend paid or distributed
with respect to the Pledged Equity Interest, other than dividends or
distributions or interests payable in Equity Interests of the issuer of such
Pledged Equity Interest which, if evidenced by certificated securities, shall be
delivered to Secured Party as set forth in the immediately preceding sentence,
whether or not an Event of Default exists). Secured Party shall be entitled to
all dividends and distributions, and to any sums paid upon or in respect of any
Collateral, upon the liquidation, dissolution, or reorganization of the issuer
thereof which shall be paid to Secured Party to be held by it as additional
collateral security for and application to the Secured Obligations as provided
in the Credit Agreement and other Loan Documents. All dividends, distributions
and Proceeds paid or distributed in respect of the Collateral which are received
by a Grantor in violation of this Agreement shall, until paid or delivered to
Secured Party, be held by such Grantor in trust as additional Collateral for the
Secured Obligations.


EXHIBIT G – Security Agreement –18



--------------------------------------------------------------------------------





4.11    Right of Secured Party to Notify Issuers. If an Event of Default occurs
and is continuing and at such other times as Secured Party is entitled to
receive dividends, distributions and other property in respect of or consisting
of any Collateral which is or represents a Security or Equity Interest, Secured
Party may notify issuers of such Security or Equity Interest to make payments of
all dividends and distributions directly to Secured Party and Secured Party may
take control of all Proceeds of any Securities and Equity Interests. Until
Secured Party elects to exercise such rights, if an Event of Default occurs and
is continuing, each Grantor, as agent of Secured Party, shall collect, segregate
and hold in trust all dividends and other amounts paid or distributed with
respect to Securities and Equity Interests.
4.12    Insurance. Each Grantor shall, at its own expense, maintain insurance in
accordance with the terms set forth in the Credit Agreement. All such policies
of insurance shall name Secured Party as loss payee or additional insured, as
its interests may appear, and shall provide for at least twenty (20) Business
Days’ prior written notice of cancellation (or such lesser time as Secured Party
may agree) to Secured Party. Upon reasonable request by Secured Party, each
Grantor shall promptly furnish to Secured Party evidence of such insurance in
form and content reasonably satisfactory to Secured Party. If any Grantor fails
to perform or observe any applicable covenants as to insurance, Secured Party
may at its option obtain insurance on only Secured Party’s and other Secured
Creditors’ interest in the Collateral, any premium thereby paid by Secured Party
to become part of the Secured Obligations, bear interest prior to the existence
of an Event of Default, at the then applicable Base Rate, and during the
existence of an Event of Default, at the Default Rate. If Secured Party
maintains such substitute insurance, the premium for such insurance shall be due
on demand and payable by such Grantor to Secured Party. After the occurrence and
during the continuation of an Event of Default, each Grantor grants and appoints
Secured Party its attorney in fact to endorse any check or draft that may be
payable to such Grantor in order to collect any payments in respect of
insurance, including any refunds of unearned premiums in connection with any
cancellation, adjustment, or termination of any policy of insurance. Secured
Party shall provide such Grantor with a copy of each such item endorsed by
Secured Party; provided, any failure to provide any such copy shall not impair
any right or action of Secured Party or any other Secured Creditor. Any such
sums collected by Secured Party shall be credited, except to the extent applied
to the purchase by Secured Party of similar insurance, to any amounts then owing
on the Secured Obligations in accordance with the Credit Agreement.
4.13    Transfers and Other Liens. Except as permitted by the Credit Agreement,
no Grantor shall (a) sell, assign (by operation of Law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Collateral
(other than in the ordinary course of business), or (b) create or permit to
exist any Lien, option, or other charge or encumbrance upon or with respect to
any of the Collateral, except for Permitted Liens.
4.14    Secured Party Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints Secured Party such Grantor’s attorney in fact (exercisable
if an Event of Default occurs and is continuing), with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise to
take any action and to execute any instrument which Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation (provided, Secured Party shall not have any duty to take any
such action or execute any instrument):
(a)    to obtain and adjust insurance required to be paid to Secured Party
pursuant to Section 4.12;
(b)    to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral;


EXHIBIT G – Security Agreement –19



--------------------------------------------------------------------------------





(c)    to receive, indorse, and collect any drafts or other Instruments,
Documents, and Chattel Paper, in connection therewith; and
(d)    to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
any Collateral or the rights of Secured Party with respect to any of the
Collateral.
EACH GRANTOR HEREBY IRREVOCABLY GRANTS TO SECURED PARTY SUCH GRANTOR’S PROXY
(EXERCISABLE IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING) TO VOTE ANY
SECURITIES INCLUDED IN COLLATERAL (INCLUDING ANY PLEDGED EQUITY INTEREST) AND
APPOINTS SECURED PARTY SUCH GRANTOR’S ATTORNEY‑IN‑FACT (EXERCISABLE IF AN EVENT
OF DEFAULT OCCURS AND IS CONTINUING) TO PERFORM ALL OBLIGATIONS OF SUCH GRANTOR
UNDER THIS AGREEMENT AND TO EXERCISE ALL OF SECURED PARTY’S AND EACH OTHER
SECURED CREDITOR’S RIGHTS HEREUNDER. THE PROXY AND EACH POWER OF ATTORNEY HEREIN
GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR HEREAFTER GRANTED
(INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED WITH AN INTEREST
AND ARE IRREVOCABLE PRIOR TO THE RELEASE DATE.
TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE (IF A
GRANTOR IS A “DEBTOR” AS DEFINED IN SUCH SECTION): (A) SUCH GRANTOR IS REQUIRED
TO: (i) KEEP THE COLLATERAL INSURED AGAINST DAMAGE IN THE AMOUNT SECURED PARTY
AND THE LOAN DOCUMENTS SPECIFY; AND (ii) NAME SECURED PARTY AS THE PERSON TO BE
PAID UNDER THE POLICY OR POLICIES IN THE EVENT OF A LOSS; (B) SUCH GRANTOR MUST,
IF REQUIRED BY SECURED PARTY OR THE LOAN DOCUMENTS, DELIVER TO SECURED PARTY A
COPY OF EACH POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF SUCH
GRANTOR FAILS TO MEET ANY REQUIREMENT LISTED IN CLAUSES (A) OR (B), SECURED
PARTY MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF SUCH GRANTOR AT
SUCH GRANTOR’S EXPENSE.
4.15    Dilution of Ownership. As to any Pledged Equity Interests, no Grantor
will consent to or approve of the issuance of (a) any additional shares or units
of any class of Equity Interests of such issuer that reduce the percentage of
Pledged Equity Interests pledged and delivered to Secured Party by such Grantor
pursuant to the terms hereof to less than 100% of such issuer’s outstanding
securities or other Equity Interests owned by such Grantor, (b) any instrument
convertible voluntarily by the holder thereof or automatically upon the
occurrence or non‑occurrence of any event or condition into, or exchangeable
for, any such securities or other Equity Interests, or (c) any warrants,
options, contracts or other commitments entitling any third party to purchase or
otherwise acquire any such securities or other Equity Interests.
4.16    Waiver. To the extent not prohibited by applicable Law, each Grantor
agrees that any provision of any Constituent Document of any issuer of any
Collateral, any applicable Law, any certificate or instrument evidencing
Collateral or any other governance document that in any manner restricts,
prohibits or provides conditions to (a) the grant of a Lien on any interest in
such issuer or any other Collateral, (b) any transfer of any interest in such
issuer or any other Collateral, (c) any change in management or control of such
issuer or any other Collateral, (d) the admission of any transferee of any
Collateral as a shareholder, member, partner or other equity holder of the
issuer of such Collateral, or (e) any other exercise by Secured Party or any
other Secured Creditor of any rights pursuant to this Agreement, any other Loan
Document or


EXHIBIT G – Security Agreement –20



--------------------------------------------------------------------------------





Law shall not apply to (i) the grant of any Lien hereunder, (ii) the execution,
delivery and performance of this Agreement by any Grantor, or (iii) the
foreclosure or other realization upon any interest in any Collateral.
Furthermore, no Grantor will permit any amendment to or restatement of any
Constituent Document or any other governance document or enter into or permit to
exist any agreement that in any manner adversely affects Secured Party’s ability
to foreclose on any Collateral or which conflicts with the provisions of this
Section 4.16 without the prior written consent of Secured Party.
4.17    Restrictions on Securities. No issuer of any Pledged Equity Interests
which is either a partnership or limited liability company shall amend or
restate its Constituent Documents to provide that any Equity Interest of such
issuer is a security governed by Chapter 8 of the UCC or permit any Equity
Interest of such issuer to be evidenced by a certificate or other instrument
(unless any such certificate is promptly delivered to Secured Party, together
with any appropriate endorsements). No certificate or other instrument
evidencing or constituting any Pledged Equity Interest shall contain any
restriction on transfer or other legend not acceptable to Secured Party. With
respect to each certificate that contains any such legend that is not acceptable
to Secured Party, each Grantor shall cause the issuer of each such certificate
to be reissued in a form acceptable to Secured Party.
4.18    Changes to Representations, Schedules. To the extent any information
disclosed on any Schedule to this Agreement changes during any fiscal quarter of
any Grantor (other than (i) information on Schedules 10, 11, 13 and 14 and
(ii) Deposit Accounts, Securities Accounts and Commodity Accounts held with the
Secured Party), such Grantor shall deliver to Secured Party an updated Schedule
in connection with the delivery of the compliance certificate required by
Section 7.1(c) of the Credit Agreement, which updated Schedule shall replace the
former Schedule for all purposes of this Agreement (provided, the delivery of an
updated Schedule shall not be deemed a waiver of any obligation of any Grantor
under any Loan Document). Each Grantor shall promptly notify Secured Party of
any change in any representation herein and any information on any Schedule
hereto if such change could reasonably be expected to have a Material Adverse
Event.
ARTICLE V
RIGHTS AND POWERS OF SECURED PARTY.
5.1    Secured Party May Perform. If any Grantor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable and documented expenses of Secured Party
incurred in connection therewith shall be payable by such Grantor under
Section 5.7. Secured Party shall provide such Grantor with notice of any action
by Secured Party pursuant to the preceding sentence; provided, any failure to
provide any such notice shall not impair any right or action of Secured Party or
any other Secured Creditor.
5.2    Secured Party’s Duties. The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s and other Secured Creditors’ interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by Secured Party and other Secured
Creditors hereunder, neither Secured Party nor any other Secured Creditor shall
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders, or other matters
relative to any Collateral, whether or not Secured Party or any other Secured
Creditor has or is deemed to have knowledge of such matters, or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Secured Party accords its own property. Except
as provided in this Section 5.2, neither Secured Party nor any other Secured
Creditor shall


EXHIBIT G – Security Agreement –21



--------------------------------------------------------------------------------





have any duty or liability to protect or preserve any Collateral or to preserve
rights pertaining thereto. Nothing contained in this Agreement shall be
construed as requiring or obligating Secured Party or any other Secured
Creditor, and neither Secured Party nor any other Secured Creditor shall be
required or obligated, to (a) present or file any claim or notice or take any
action, with respect to any Collateral or in connection therewith or (b) notify
any Grantor of any decline in the value of any Collateral.
5.3    Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default (each, an “Event of Default”):
(a)    Any representation or warranty made by or on behalf of any Grantor in
this Agreement shall be false in any material respect as of the date on which
made.
(b)    The breach by any Grantor of any of the terms or provisions of
Sections 4.2 or 4.15.
(c)    The breach by any Grantor (other than a breach that constitutes an Event
of Default under Section 5.3(a) or (b)) of any of the terms or provisions of
this Agreement that is not remedied within 30 days after first to occur of
(i) the giving of written notice to Borrower by Secured Party, and (ii) any
Grantor having knowledge of the existence of such breach.
(d)    The existence of an Event of Default (as defined in the Credit
Agreement).
5.4    Remedies. If an Event of Default shall occur and be continuing:
(a)    Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it or
any other Secured Creditor pursuant to any applicable Law, all the rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect in the State of Texas at that time (whether or not the Uniform Commercial
Code applies to the affected Collateral), and also may require each Grantor to,
and each Grantor will at its expense and upon request of Secured Party
forthwith, assemble all or part of the Collateral as directed by Secured Party
and make it available to Secured Party at a place to be designated by Secured
Party which is reasonably convenient to both parties at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as Secured Party may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by Law, ten (10) days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. Secured Party shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
(b)    All cash proceeds received by Secured Party upon any sale of, collection
of, or other realization upon, all or any part of the Collateral shall be
applied as set forth in the Credit Agreement.
(c)    All payments received by any Grantor under or in connection with any
Collateral shall be received in trust for the benefit of Secured Party, shall be
segregated from other funds of such Grantor, and shall be forthwith paid or
delivered over to Secured Party in the same form as so received (with any
necessary endorsement).
(d)    Because of the Securities Act of 1933, as amended (“Securities Act”), and
other Laws, including without limitation state “blue sky” Laws, or contractual
restrictions or agreements, there may be legal restrictions or limitations
affecting Secured Party in any attempts to dispose of the Collateral and the


EXHIBIT G – Security Agreement –22



--------------------------------------------------------------------------------





enforcement of rights under this Agreement. For these reasons, Secured Party is
authorized by each Grantor, but not obligated, if any Event of Default occurs
and is continuing, to sell or otherwise dispose of any of the Collateral at
private sale, subject to an investment letter, or in any other manner which will
not require the Collateral, or any part thereof, to be registered in accordance
with the Securities Act, or any other Law. Secured Party is also hereby
authorized by each Grantor, but not obligated, to take such actions, give such
notices, obtain such consents, and do such other things as Secured Party may
deem required or appropriate under the Securities Act or other securities Laws
or other Laws or contractual restrictions or agreements in the event of a sale
or disposition of any Collateral. Each Grantor understands that Secured Party
may in its discretion approach a restricted number of potential purchasers and
that a sale under such circumstances may yield a lower price for the Collateral
than would otherwise be obtainable if same were registered and/or sold in the
open market. No sale so made in good faith by Secured Party shall be deemed to
be not “commercially reasonable” because so made. Each Grantor agrees that if an
Event of Default occurs and is continuing, and Secured Party sells the
Collateral or any portion thereof at any private sale or sales, Secured Party
shall have the right to rely upon the advice and opinion of appraisers and other
Persons, which appraisers and other Persons are acceptable to Secured Party, as
to the best price reasonably obtainable upon such a private sale thereof. In the
absence of actual fraud or gross negligence, such reliance shall be conclusive
evidence that Secured Party and the other Secured Creditors handled such matter
in a commercially reasonable manner under applicable Law. To the extent required
by applicable Law, Secured Party shall provide notice to each Grantor of an
action taken by Secured Party pursuant to this Section 5.4(d).
(e)    After notice to each Grantor after the occurrence and during the
continuation of an Event of Default, Secured Party and such Persons as Secured
Party may reasonably designate shall have the right, at each Grantor’s own cost
and expense, to verify under reasonable procedures, the validity, amount,
quality, quantity, value, condition, and status of, or any other matter relating
to, the Collateral, including, in the case of Accounts or Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Collateral for the purpose of making such a verification.
Secured Party shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Creditor.
(f)    For purposes of enabling Secured Party to exercise rights and remedies
under this Agreement, each Grantor grants (to the extent not otherwise
prohibited by a license with respect thereto) to Secured Party an irrevocable,
non‑exclusive license (exercisable without payment of royalty or other
compensation to any Grantor or any other Person; provided, that if the license
granted to Secured Party is a sublicense, each Grantor shall be solely
responsible for, and indemnify Secured Party against, any royalty or other
compensation payable to each such Grantor’s licensor or other Person) to (i) use
all of each such Grantor’s Software, and including in such license reasonable
access to all media in which any of the licensed items may be recorded and all
related manuals, and (ii) use, license, or sub-license any of the Collateral
consisting of Intellectual Property and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all Software used for the use,
compilation, or printout thereof. The use of each such license by Secured Party
shall be exercised, at the option of Secured Party, if an Event of Default
occurs and is continuing; provided, that any license, sub‑license, or other
transaction entered into by Secured Party in accordance herewith after the
occurrence and during the continuation of an Event of Default shall be binding
upon each Grantor notwithstanding any subsequent cure or waiver of an Event of
Default. Secured Party shall endeavor to provide such Grantor with notice of
exercise of any rights with respect to such license; provided, any failure to
provide any such notice shall not impair any right or action of Secured Party or
any other Secured Creditor. In connection with each such license, each Grantor
shall execute and deliver a license agreement to Secured Party to evidence the
grant of such license.


EXHIBIT G – Security Agreement –23



--------------------------------------------------------------------------------





5.5    Appointment of Receiver or Trustee. In connection with the exercise of
Secured Party’s rights under this Agreement or any other Loan Document, Secured
Party may, if an Event of Default occurs and is continuing, obtain the
appointment of a receiver or trustee to assume, upon receipt of any necessary
judicial or other Governmental Authority consents or approvals, control of or
ownership of any Collateral. Such receiver or trustee shall have all rights and
powers provided to it by Law or by court order or provided to Secured Party
under this Agreement or any other Loan Document. Upon the appointment of such
trustee or receiver, each Grantor shall cooperate, to the extent necessary or
appropriate, in the expeditious preparation, execution, and filing of an
application to any Governmental Authority or for consent to the transfer of
control or assignment of such Collateral to the receiver or trustee. To the
extent required by applicable Law, Secured Party shall provide to each Grantor
notice of the request for or appointment of such receiver or trustee.
5.6    Further Approvals Required.
(a)    In connection with the exercise by Secured Party of rights under this
Agreement that affects the disposition of or use of any Collateral (including
rights relating to the disposition of or operation under any Permit), it may be
necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral. Each Grantor shall
execute, deliver, and file, and hereby appoints (to the extent not prohibited by
applicable Law) Secured Party as its attorney (exercisable if an Event of
Default occurs and is continuing), to execute, deliver, and file on each such
Grantor’s behalf and in each such Grantor’s name, all applications,
certificates, filings, instruments, and other documents (including without
limitation any application for an assignment or transfer of control or
ownership) that may be necessary or appropriate, in Secured Party’s reasonable
opinion, to obtain such consents or approvals. Each Grantor shall use
commercially reasonable efforts to obtain the foregoing consents, waivers, and
approvals, including receipt of consents, waivers, and approvals under
applicable agreements regardless of whether a Default or Event of Default
exists.
(b)    Each Grantor acknowledges that there is no adequate remedy at Law for
failure by it to comply with the provisions of this Section 5.6 and that such
failure would not be adequately compensable in damages, and therefore agrees
that this Section 5.6 may be specifically enforced.
5.7    Expenses.
(a)    EACH GRANTOR WILL UPON DEMAND PAY TO SECURED PARTY AND EACH SECURED
CREDITOR THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE
FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED
PARTY OR SUCH SECURED CREDITOR MAY INCUR IN CONNECTION WITH (i) THE CUSTODY,
PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER
REALIZATION UPON, ANY OF THE COLLATERAL, (ii) THE EXERCISE OR ENFORCEMENT OF ANY
OF THE RIGHTS OF SECURED PARTY OR ANY SECURED CREDITOR HEREUNDER, OR (iii) THE
FAILURE BY SUCH GRANTOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HERE.
(b)    EACH GRANTOR WILL UPON DEMAND PAY TO SECURED PARTY AND EACH SECURED
CREDITOR THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE
FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED
PARTY OR SUCH SECURED CREDITOR MAY INCUR IN CONNECTION WITH THE ADMINISTRATION
OF THIS AGREEMENT.


EXHIBIT G – Security Agreement –24



--------------------------------------------------------------------------------





ARTICLE VI
MISCELLANEOUS
6.1    Waiver of Subrogation. Until the Release Date, no Grantor shall assert,
enforce, or otherwise exercise (a) any right of subrogation to any of the rights
or Liens of Secured Party, any other Secured Creditor or any Person acting for
the benefit of Secured Party or any other Secured Creditor against any other
Obligated Party or any Collateral or other security, or (b) any right of
recourse, reimbursement, contribution, indemnification, or similar right against
any other Obligated Party on all or any part of the Secured Obligations or any
other Obligated Party, and, until the Release Date, each Grantor hereby waives
any and all of the foregoing rights and the benefit of, and any right to
participate in, and Collateral or other security given to Secured Party or any
other Secured Creditor or any other Person acting for the benefit of Secured
Party or any other Secured Creditor, to secure payment of the Secured
Obligations. This Section 6.1 shall survive the termination of this Agreement,
and any satisfaction and discharge of any Grantor by virtue of any payment,
court order, or Law.
6.2    Cumulative Rights. All rights of Secured Party and each other Secured
Creditor under the Loan Documents and the Bank Product Agreements are cumulative
of each other and of every other right which Secured Party and each other
Secured Creditor may otherwise have at Law or in equity or under any other
agreement. The exercise of one or more rights shall not prejudice or impair the
concurrent or subsequent exercise of other rights.
6.3    Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the any Grantor, shall be
effective unless in writing signed by the Secured Party and each Grantor, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
6.4    Continuing Security Interest. This Agreement creates a continuing
security interest in the Collateral and shall (a) remain in full force and
effect until the Release Date, (b) be binding upon each Grantor, its successors
and assigns permitted hereby, and (c) inure to the benefit of, and be
enforceable by, Secured Party and its successors, transferees and assigns. Upon
the occurrence of the Release Date, this Agreement and all obligations (other
than those expressly stated to survive such termination) of Secured Party and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the granting parties and Secured Party will, at each Grantor’s
expense, execute and deliver to each such Grantor such documents (including
without limitation UCC termination statements) as each such Grantor shall
reasonably request to evidence such termination and shall deliver to the
appropriate Grantor any Collateral held by Secured Party hereunder. Each Grantor
agrees that to the extent that Secured Party or any other Secured Creditor
receives any payment or benefit and such payment or benefit, or any part
thereof, is subsequently invalidated, declared to be fraudulent or preferential,
set aside or is required to be repaid to a trustee, receiver, or any other
Person under any Debtor Relief Law, common law or equitable cause, then to the
extent of such payment or benefit, the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or benefit had not been made and, further, any such repayment
by Secured Party or any other Secured Creditor, to the extent that Secured Party
or any other Secured Creditor did not directly receive a corresponding cash
payment, shall be added to and be additional Secured Obligations payable upon
demand by Secured Party or any other Secured Creditor and secured hereby, and,
if the Lien and security interest hereof shall have been released, such Lien and
security interest shall be reinstated with the same effect and priority as on
the date of execution hereof all as if no release of such Lien or security
interest had ever occurred.


EXHIBIT G – Security Agreement –25



--------------------------------------------------------------------------------





6.5    GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND SERVICE
OF PROCESS.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT REFERENCE TO APPLICABLE RULES OF CONFLICTS
OF LAWS), EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF THE SECURITY
INTERESTS HEREUNDER OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY COLLATERAL ARE
GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN TEXAS; PROVIDED THAT SECURED
PARTY AND EACH OTHER SECURED CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
(b)    EACH GRANTOR, SECURED PARTY AND EACH OTHER SECURED CREDITOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS (DALLAS
DIVISION), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR, SECURED PARTY AND
EACH OTHER SECURED CREDITOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH TEXAS STATE COURT OR, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH GRANTOR, SECURED PARTY AND EACH OTHER SECURED
CREDITOR, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT SECURED PARTY OR ANY OTHER SECURED
CREDITOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EACH GRANTOR OR ITS PROPERTIES IN
THE COURTS OF OR ANY JURISDICTION.
(c)    EACH GRANTOR, SECURED PARTY AND EACH OTHER SECURED CREDITOR, IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 6.5(b). EACH GRANTOR,
SECURED PARTY AND EACH OTHER SECURED CREDITOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
6.6    Waiver of Right to Trial by Jury. EACH GRANTOR, SECURED PARTY AND EACH
OTHER SECURED CREDITOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN


EXHIBIT G – Security Agreement –26



--------------------------------------------------------------------------------





CONTRACT OR TORT OR OTHERWISE; AND EACH GRANTOR, SECURED PARTY AND EACH OTHER
SECURED CREDITOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
6.7    Secured Party’s Right to Use Agents. Secured Party may exercise its
rights under this Agreement through an agent or other designee.
6.8    No Interference, Compensation or Expense. Secured Party may exercise its
rights under this Agreement (a) without resistance or interference by any
Grantor and (b) without payment of any rent, license fee, or compensation of any
kind to any Grantor.
6.9    Waivers of Rights Inhibiting Enforcement. Each Grantor waives (a) any
claim that, as to any part of the Collateral, a private sale, should Secured
Party elect so to proceed, is, in and of itself, not a commercially reasonable
method of sale for such Collateral, (b) except as otherwise provided in this
Agreement, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, NOTICE OR
JUDICIAL HEARING IN CONNECTION WITH SECURED PARTY’S DISPOSITION OF ANY OF THE
COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT EACH GRANTOR WOULD OTHERWISE HAVE
UNDER ANY LAW AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE
OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED PARTY’S OR
OTHER SECURED CREDITORS’ RIGHTS HEREUNDER and (c) all rights of redemption,
appraisement or valuation.
6.10    Obligations Not Affected. To the fullest extent not prohibited by
applicable Law, the obligations of each Grantor under this Agreement shall
remain in full force and effect without regard to, and shall not be impaired or
affected by:
(a)    any amendment, addition, or supplement to, or restatement of any Loan
Document, Bank Product Agreement or any instrument delivered in connection
therewith or any assignment or transfer thereof;
(b)    any exercise, non‑exercise, or waiver by Secured Party or any other
Secured Creditor of any right, remedy, power, or privilege under or in respect
of, or any release of any guaranty, any collateral, or the Collateral or any
part thereof provided pursuant to, this Agreement, any Loan Document or any Bank
Product Agreement;
(c)    any waiver, consent, extension, indulgence, or other action or inaction
in respect of this Agreement, any other Loan Document or any Bank Product
Agreement or any assignment or transfer of any thereof;
(d)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Obligated Party or any other
Person, whether or not any Grantor shall have notice or knowledge of any of the
foregoing; or
(e)    any other event which may give any Grantor or any other Obligated Party a
defense to, or a discharge of, any of its obligations under any Loan Document or
any Bank Product Agreement.


EXHIBIT G – Security Agreement –27



--------------------------------------------------------------------------------





6.11    Notices and Deliveries. All notices and other communications provided
for herein shall be effectuated in the manner provided for in Section 12.11 of
the Credit Agreement.
6.12    Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.13    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns (including, as to each Grantor, all Persons who may
become bound as a grantor or a new grantor to this Agreement); provided, no
Grantor may assign any of its rights or obligations under this Agreement.
6.14    Additional Grantors. Any Person who was not a “Grantor” under this
Agreement at the time of the initial execution hereof shall become a “Grantor”
hereunder if required by the terms of the Credit Agreement by executing and
delivering to Secured Party a Joinder. Such Person shall also deliver such items
to Secured Party in connection with the execution of such Joinder as required by
the terms of the Credit Agreement and this Agreement. Any such Person shall
thereafter be deemed a “Grantor” for all purposes under this Agreement.
6.15    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
6.16    Amendment and Restatement. This Agreement is an amendment and
restatement of that certain Security Agreement, dated as of August 21, 2015 made
by the Grantors in favor of Secured Party (such Security Agreement as heretofore
modified and supplemented, the "Existing Security Agreement"). Each Grantor
affirms its grant of a security interest, pledge and assignment in the Existing
Security Agreement, and agrees that except for the Liens in the Collateral,
which remain valid, binding and enforceable first priority Liens for the benefit
of Secured Party and the other Secured Creditors, this Agreement amends and
restates the Existing Security Agreement in its entirety. This Agreement is not
intended as, and shall not be construed as, a release or novation of any Lien
granted pursuant to the Existing Security Agreement.
6.17    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
The Remainder of This Page is Intentionally Left Blank.





EXHIBIT G – Security Agreement –28



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
 
GRANTOR:
BG STAFFING, INC.






By:                
   L. Allen Baker, Jr.
   President and Chief Executive Officer
 
 
 
GRANTOR:
BG PERSONNEL, LP 
 
By: BG Staffing, LLC, its General Partner


By: BG Staffing, Inc., its Sole Member






By:                
   L. Allen Baker, Jr.
   President and Chief Executive Officer
 
 
 
GRANTOR:
BG STAFFING, LLC


By: BG Staffing, Inc., its Sole Member






By:                
   L. Allen Baker, Jr.
   President and Chief Executive Officer
 
 
 
GRANTOR:
B G STAFF SERVICES INC.






By:                
   L. Allen Baker, Jr.
   President and Chief Executive Officer
 
 



Security Agreement Signature Page



--------------------------------------------------------------------------------





 
GRANTOR:
BG FINANCE AND ACCOUNTING, INC.






By:                
   L. Allen Baker, Jr.
   President and Chief Executive Officer
 
 



Security Agreement Signature Page



--------------------------------------------------------------------------------







 
SECURED PARTY:
TEXAS CAPITAL BANK, National Association, as Administrative Agent, as Secured
Party




By:                
Print Name:               
Print Title:               







Security Agreement Signature Page



--------------------------------------------------------------------------------






EXHIBIT H
Swing Line Loan Request
Date: ___________, _____
To:
Texas Capital Bank, National Association, as Swing Line Lender    


Texas Capital Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 3, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among BG Staffing, Inc., a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto,
and Texas Capital Bank, National Association, as Administrative Agent and Swing
Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.
On                          (a Business Day).

2.
In the amount of $                .

Borrower hereby represents and warrants that the conditions specified in
Section 5.2 of the Credit Agreement shall be satisfied on and as of the date of
the requested Swing Line Loan.
BG STAFFING, INC.



By:                            
    Name:
    Title:




EXHIBIT H –Swing Line Loan Request – Page 1

--------------------------------------------------------------------------------






EXHIBIT I-1
U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 3, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BG Staffing, Inc., Texas Capital Bank,
National Association, as Administrative Agent, Swing Line Lender and each Lender
from time to time party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__




EXHIBIT I-1 – U.S Tax Compliance Certificate

--------------------------------------------------------------------------------








EXHIBIT I-2
U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 3, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BG Staffing, Inc., Texas Capital Bank,
National Association, as Administrative Agent, Swing Line Lender and each Lender
from time to time party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__




EXHIBIT I-2 – U.S Tax Compliance Certificate

--------------------------------------------------------------------------------








EXHIBIT I-3
U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 3, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BG Staffing, Inc., Texas Capital Bank,
National Association, as Administrative Agent, Swing Line Lender and each Lender
from time to time party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__




EXHIBIT I-3 – U.S Tax Compliance Certificate

--------------------------------------------------------------------------------








EXHIBIT I-4
U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of April 3, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BG Staffing, Inc., Texas Capital Bank,
National Association, as Administrative Agent, Swing Line Lender and each Lender
from time to time party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Revolving Credit Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Revolving Credit Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an interest exemption. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Administrative Agent, and
(2) the undersigned shall have at all times furnished Borrower and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__




EXHIBIT I-4 – U.S Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT J
Term Loan Borrowing Request
Date: ___________, _____
To:
Texas Capital Bank, National Association, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 3, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among BG Staffing, Inc., a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto,
and Texas Capital Bank, National Association, as Administrative Agent and Swing
Line Lender.
The undersigned hereby requests (select one):
□    A Borrowing of Term Loans
□    A conversion or continuation of Term Loans
1.
On                          (a Business Day).

2.
In the amount of $            

3.
Comprised of                         



(Type of Portion requested)

4.
For LIBOR Portion: with an Interest Period of ____ months.

Borrower hereby represents and warrants that the conditions specified in
Section 5.2 of the Credit Agreement shall be satisfied on and as of the date of
the requested Term Loan Borrowing.
BG STAFFING, INC.


By:                            
    Name:
    Title:




EXHIBIT J – Term Loan Borrowing Request

--------------------------------------------------------------------------------






EXHIBIT K
Term Loan Note
$___________
April 3, 2017
 
 

FOR VALUE RECEIVED, BG Staffing, Inc., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of _______________________________
(“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal sum of ____________ AND XX/100 DOLLARS
($________) advanced by Lender to or for the benefit or account of Borrower
pursuant to the terms of that certain Amended and Restated Credit Agreement,
dated as of April 3, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Borrower, the
lenders from time to time party thereto, and Texas Capital Bank, National
Association, as Administrative Agent (“Administrative Agent”) and Swing Line
Lender.
Borrower promises to pay interest on the unpaid principal amount of this Term
Loan Note from the date hereof until the Term Loans made by Lender are paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at Administrative Agent’s Principal Office. If any amount is not
paid in full when due hereunder, then such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term Loan Note
is also entitled to the benefits of the Guaranties. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Term Loans made by Lender shall be evidenced by an
account maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Term Loan Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
THIS TERM LOAN NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS TERM LOAN NOTE, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]


EXHIBIT K – Term Loan Note – 1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Term Loan Note as of the day and year first written above.
BG STAFFING, INC.


                        ,
a ___________________________


By:                            
    Name:
    Title:




EXHIBIT K – Term Loan Note – Signature Page

